Exhibit 10.35

 

ENTEGRIS, INC.

401(k) SAVINGS AND PROFIT SHARING PLAN

(2005 Restatement)

 

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

PREAMBLES

   1

SECTION 1.

 

INTRODUCTION

   2

1.1.

 

Definitions

             

1.1.1.

  

Accounts

        

(a)

  

Total Account

        

(b)

  

Retirement Savings Account

        

(c)

  

Employer Matching Account

        

(d)

  

Employer Profit Sharing Account

        

(e)

  

Pension Account

        

(f)

  

ESOP Account

        

(g)

  

Rollover Account

        

(h)

  

Transfer Account

        

1.1.2.

  

Affiliate

        

1.1.3.

  

Alternate Payee

        

1.1.4.

  

Annual Valuation Date

        

1.1.5.

  

Beneficiary

        

1.1.6.

  

Code

        

1.1.7.

  

Committee

        

1.1.8.

  

Disability

        

1.1.9.

  

Effective Date

        

1.1.10.

  

Eligibility Service

        

1.1.11.

  

Employer

        

1.1.12.

  

Employment Commencement Date

        

1.1.13.

  

Enrollment Date

        

1.1.14.

  

ERISA

        

1.1.15.

  

Event of Maturity

        

1.1.16.

  

Fund

        

1.1.17.

  

Highly Compensated Employee

        

1.1.18.

  

Hour of Service (for Vesting Service)

        

1.1.19.

  

Hour of Service (for Eligibility)

        

1.1.20.

  

Investment Manager

        

1.1.21.

  

Leased Employee

        

1.1.22.

  

Normal Retirement Age

        

1.1.23.

  

One-Year Break in Service

        

1.1.24.

  

Participant

        

1.1.25.

  

Period of Service

        

1.1.26.

  

Period of Severance

    



--------------------------------------------------------------------------------

   

1.1.27.

    

Plan

        

1.1.28.

    

Plan Statement

        

1.1.29.

    

Plan Year

        

1.1.30.

    

Prior Plan Statement

        

1.1.31.

    

Principal Sponsor

        

1.1.32.

    

Recognized Compensation

        

1.1.33.

    

Recognized Employment

        

1.1.34.

    

Reemployment Commencement Date

        

1.1.35.

    

Retirement Savings Election

        

1.1.36.

    

Severance from Service Date

        

1.1.37.

    

Subfund

        

1.1.38.

    

Trust Agreement

        

1.1.39.

    

Trustee

        

1.1.40.

    

Valuation Date

        

1.1.41.

    

Vested

        

1.1.42.

    

Vesting Service

    

1.2.

 

Compliance With Uniformed Services Employment and Reemployment Rights Act of
1994

    

1.3.

 

Transitional Rules of Interpretation

    

1.4.

 

Transitional Rules

    

1.5.

 

Special Rules for Merged Plans

    

SECTION 2.

 

ELIGIBILITY AND PARTICIPATION

   16

2.1.

 

General Eligibility Rule

    

2.2.

 

Special Eligibility Rule for Profit Sharing Contributions

    

2.3.

 

Enrollment

    

2.4.

 

Retirement Savings Election

    

2.5.

 

Modifications of Retirement Savings Election

        

2.5.1.

    

Increase or Decrease

        

2.5.2.

    

Termination of Retirement Savings Election

        

2.5.3.

    

Termination of Recognized Employment

    

2.6.

 

Catch-Up Contributions

        

2.6.1.

    

Enrollment

        

2.6.2.

    

Remittance

        

2.6.3.

    

Limitations and Testing

        

2.6.4.

    

Re-characterization (Catch-Up to Regular)

        

2.6.5.

    

Reverse Re-characterization (Regular to Catch-Up)

    

SECTION 3.

 

CONTRIBUTIONS AND ALLOCATION HEREOF

   19

3.1.

 

Employer Contributions

        

3.1.1.

    

Source of Employer Contributions

        

3.1.2.

    

Limitation

        

3.1.3.

    

Form of Payment

    

3.2.

 

Retirement Savings Contributions

        

3.2.1.

    

Amount

        

3.2.2.

    

Allocation

    



--------------------------------------------------------------------------------

3.3.

  

Employer Matching Contributions

         

3.3.1.

 

Amount and Eligibility

         

3.3.2.

 

Matching Contributions Determined on an Annual Basis

         

3.3.3.

 

Allocation

    

3.4.

  

Discretionary Contributions

         

3.4.1.

 

Amount

         

3.4.2.

 

Allocation

         

3.4.3.

 

Advance Contributions

    

3.5.

  

Eligible Participants

    

3.6.

  

Adjustments

         

3.6.1.

 

Make-Up Contributions for Omitted Participants

         

3.6.2.

 

Mistaken Contributions

    

3.7.

  

Rollover Contributions

         

3.7.1.

 

Contingent Provision

         

3.7.2.

 

Eligible Contributions

         

3.7.3.

 

Specific Review

         

3.7.4.

 

Allocation

    

3.8.

  

Limitation on Annual Additions

    

3.9.

  

Effect of Disallowance of Deduction or Mistake of Fact

    

SECTION 4.

  

INVESTMENT AND ADJUSTMENT OF ACCOUNTS

   23

4.1.

  

Establishment of Subfunds

         

4.1.1.

 

Establishing Commingled Subfunds

         

4.1.2.

 

Individual Subfunds

         

4.1.3.

 

Operational Rules

         

4.1.4.

 

Revising Subfunds

         

4.1.5.

 

ERISA Section 404(c) Compliance

    

4.2.

  

Valuation and Adjustment of Accounts

         

4.2.1.

 

Valuation of Fund

         

4.2.2.

 

Adjustment of Accounts

         

4.2.3.

 

Rules

    

4.3.

  

Investment in Employer Securities

         

4.3.1.

 

Entegris Stock Subfund

         

4.3.2.

 

Dividends

         

4.3.3.

 

Diversification Election

         

4.3.4.

 

Voting of Employer Securities

         

4.3.5.

 

Tender Offer for Employer Securities

    

SECTION 5.

  

VESTING

       28

5.1.

  

Employer Profit Sharing and Pension Account

         

5.1.1.

 

Graduated Vesting

         

5.1.2.

 

Full Vesting

         

5.1.3.

 

Full Vesting Upon Plan Termination Before Forfeiture Event

         

5.1.4.

 

Special Rule for Partial Distributions

         

5.1.5.

 

Effect of Break on Vesting

    

5.2.

  

Other Accounts

    



--------------------------------------------------------------------------------

SECTION 6.

  

MATURITY

   30

6.1.

  

Events of Maturity

    

6.2.

  

Forfeitures

         

6.2.1.

    

Forfeiture of Nonvested Portion of Accounts

         

6.2.2.

    

Restoration Upon Rehire After Forfeiture

         

6.2.3.

    

Use of Forfeitures

         

6.2.4.

    

Source of Restoration

    

SECTION 7.

  

DISTRIBUTIONS AND LOANS

   32

7.1.

  

Distributions to Participants Upon Event of Maturity

         

7.1.1.

    

Application For Distribution Required

         

7.1.2.

    

Spousal Consent Not Required

         

7.1.3.

    

Form of Distribution

         

7.1.4.

    

Time of Distribution

         

7.1.5.

    

Required Beginning Date for Non-Five Percent (5%) Owners

         

7.1.6.

    

Required Beginning Date for Five Percent (5%) Owners

         

7.1.7.

    

Effect of Reemployment

         

7.1.8.

    

Death Prior to Distribution

    

7.2.

  

In-Service Distributions and Hardship Distributions

         

7.2.1.

    

Age 59-1/2 Distributions

         

7.2.2.

    

Hardship Distributions

    

7.3.

  

Distributions to Beneficiary

         

7.3.1.

    

Application For Distribution Required

         

7.3.2.

    

Form of Distribution

         

7.3.3.

    

Time of Distribution

         

7.3.4.

    

Required Beginning Date

    

7.4.

  

Designation of Beneficiaries

         

7.4.1.

    

Right To Designate

         

7.4.2.

    

Spousal Consent

         

7.4.3.

    

Failure of Designation

         

7.4.4.

    

Disclaimers by Beneficiaries

         

7.4.5.

    

Definitions

         

7.4.6.

    

Special Rules

    

7.5.

  

General Distribution Rules

         

7.5.1.

    

Notices

         

7.5.2.

    

Direct Rollover

         

7.5.3.

    

Compliance with Section 401(a)(9) of the Code

         

7.5.4.

    

Distribution in Cash

         

7.5.5.

    

Facility of Payment

    

7.6.

  

Loans

         

7.6.1.

    

Availability

         

7.6.2.

    

Spousal Consent Not Required

         

7.6.3.

    

Administration

         

7.6.4.

    

Loan Terms

         

7.6.5.

    

Collateral

         

7.6.6.

    

Loan Rules

    



--------------------------------------------------------------------------------

    

7.6.7.

  

Effect on Distributions

         

7.6.8.

  

Truth in Lending

         

7.6.9.

  

Effect of Participant Bankruptcy

         

7.6.10.

  

ERISA Compliance — Loans Available to Parties in Interest

    

SECTION 8.

  

SPENDTHRIFT PROVISIONS

   46

SECTION 9.

  

AMENDMENT AND TERMINATION

   47

9.1.

  

Amendment

    

9.2.

  

Discontinuance of Contributions and Termination of Plan

    

9.3.

  

Merger or Spinoff of Plans

         

9.3.1.

  

In General

         

9.3.2.

  

Limitations

         

9.3.3.

  

Beneficiary Designations

    

9.4.

  

Adoption by Other Employers

         

9.4.1.

  

Adoption by Consent

         

9.4.2.

  

Procedure for Adoption

         

9.4.3.

  

Effect of Adoption

    

SECTION 10.

  

FIDUCIARY MATTERS

   49

10.1.

  

Prohibited Transactions

    

10.2.

  

Indemnity

    

SECTION 11.

  

DETERMINATIONS — RULES AND REGULATIONS

   50

11.1.

  

Determinations

    

11.2.

  

Rules and Regulations

    

11.3.

  

Method of Executing Instruments

         

11.3.1.

  

Employer or Committee

         

11.3.2.

  

Trustee

    

11.4.

  

Claims Procedure

         

11.4.1.

  

Original Claim

         

11.4.2.

  

Claims Review Procedure

         

11.4.3.

  

General Rules

         

11.4.4.

  

Deadline to File Claim

         

11.4.5.

  

Exhaustion of Administrative Remedies

         

11.4.6.

  

Deadline to File Legal Action

         

11.4.7.

  

Knowledge of Fact by Participant Imputed to Beneficiary

    

11.5.

  

Information Furnished by Participants

    

SECTION 12.

  

PLAN ADMINISTRATION

   53

12.1.

  

Principal Sponsor

         

12.1.1.

  

Officers

         

12.1.2.

  

Chief Executive Officer

         

12.1.3.

  

Board of Directors

    

12.2.

  

Committee

         

12.2.1.

  

Appointment and Removal

         

12.2.2.

  

Automatic Removal

         

12.2.3.

  

Authority

         

12.2.4.

  

Majority Decisions

    



--------------------------------------------------------------------------------

12.3.

  

Limitation on Authority

         

12.3.1.

    

Fiduciaries Generally

         

12.3.2.

    

Trustee

    

12.4.

  

Conflict of Interest

    

12.5.

  

Dual Capacity

    

12.6.

  

Administrator

    

12.7.

  

Named Fiduciaries

    

12.8.

  

Service of Process

    

12.9.

  

Administrative Expenses

    

12.10.

  

Plan Qualification

    

SECTION 13.

  

IN GENERAL

   57

13.1.

  

Disclaimers

         

13.1.1.

    

Effect on Employment

         

13.1.2.

    

Sole Source of Benefits

         

13.1.3.

    

Co-Fiduciary Matters

    

13.2.

  

Reversion of Fund Prohibited

    

13.3.

  

Contingent Top Heavy Plan Rules

    

13.4.

  

Continuity

    

 

SCHEDULE I —

 

CREDITING OF PRIOR SERVICE

   SI-1

APPENDIX A —

 

LIMITATION ON ANNUAL ADDITIONS

   A-1

APPENDIX B —

 

CONTINGENT TOP HEAVY PLAN RULES

   B-1

APPENDIX C —

 

QUALIFIED DOMESTIC RELATION ORDERS

   C-1

APPENDIX D —

 

401(k), 401(m) & 402(g) COMPLIANCE

   D-1

APPENDIX E —

 

DISTRIBUTION OF PENSION ACCOUNTS

   E-1

APPENDIX F —

 

DISTRIBUTION OF ESOP ACCOUNTS

   F-1



--------------------------------------------------------------------------------

 

ENTEGRIS, INC.

401(k) SAVINGS AND PROFIT SHARING PLAN

(2005 Restatement)

 

WHEREAS, Entegris, Inc., a Minnesota corporation (“Principal Sponsor”), has
heretofore established and maintains an earnings reduction profit sharing plan
(the “Plan”) which is embodied in a document dated January 1, 2000, and entitled
“ENTEGRIS, INC. 401(k) EMPLOYEES’ SAVINGS PLAN,” as amended; and

 

WHEREAS, The Principal Sponsor has reserved to itself the power to make further
amendments of the Plan documents; and

 

WHEREAS, It is desired to amend and restate the Plan documents in the manner
hereinafter set forth;

 

NOW, THEREFORE, The Plan documents are hereby amended and restated, effective
August 5, 2005 to read in full as follows:



--------------------------------------------------------------------------------

 

SECTION 1

 

INTRODUCTION

 

1.1. Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:

 

1.1.1. Accounts — the following Accounts will be maintained under the Plan for
Participants:

 

  (a) Total Account — for convenience of reference, a Participant’s entire
interest in the Fund, including the Participant’s Retirement Savings Account,
Employer Matching Account, Employer Profit Sharing Account, Pension Account,
ESOP Account, Rollover Account, and Transfer Account.

 

  (b) Retirement Savings Account — the Account maintained for each Participant
to which are credited the Employer contributions made in consideration of such
Participant’s elective contributions pursuant to Section 3.2, together with any
increase or decrease thereon.

 

  (c) Employer Matching Account — the Account maintained for each Participant to
which is credited the Participant’s allocable share of the Employer
contributions made pursuant to Section 3.3, together with any increase or
decrease thereon.

 

  (d) Employer Profit Sharing Account — the Account maintained for each
Participant to which is credited the Participant’s allocable share of the
Employer contributions made pursuant to Section 3.4, together with any increase
or decrease thereon.

 

  (e) Pension Account — the Account maintained for each Participant to which is
credited the Participant’s interest, if any, transferred from the Entegris, Inc.
Pension Plan, together with any increase or decrease thereon. A Participant’s
Pension Account will be distributed in accordance with Appendix E to the Plan
Statement.

 

  (f) ESOP Account — the Account maintained for each Participant to which is
credited the Participant’s interest, if any, transferred from the Entegris, Inc.
Employee Stock Ownership Plan, together with any increase or decrease thereon.
Distributions from a Participant’s ESOP Account shall be made in accordance with
Section 7 and Appendix F to the Plan Statement.

 

  (g) Rollover Account — the Account maintained for each Participant to which
are credited the Participant’s rollover contributions made pursuant to
Section 3.7, together with any increase or decrease thereon.

 

2



--------------------------------------------------------------------------------

  (h) Transfer Account — the Account maintained for each Participant to which is
credited the Participant’s interest, if any, transferred from another qualified
plan by the trustee of such other plan pursuant to an agreement made under
Section 9.3 and not credited to any other Account pursuant to such agreement (or
another provision of this Plan Statement), together with any increase or
decrease thereon.

 

1.1.2. Affiliate — a business entity which is not an Employer but which is a
part of a “controlled group” with the Employer or under “common control” with
the Employer or which is a member of an “affiliated service group” that includes
the Employer, as those terms are defined in section 414(b), (c) and (m) of the
Code. A business entity which is a predecessor to the Employer shall be treated
as an Affiliate if the Employer maintains a plan of such predecessor business
entity or if, and to the extent that, such treatment is otherwise required by
regulations under section 414(a) of the Code. A business entity shall also be
treated as an Affiliate if, and to the extent that, such treatment is required
by regulations under section 414(o) of the Code. In addition to said required
treatment, the Principal Sponsor may, in its discretion, designate as an
Affiliate any business entity which is not such a “controlled group,” “common
control,” “affiliated service group” or “predecessor” business entity but which
is otherwise affiliated with the Employer, subject to such limitations as the
Principal Sponsor may impose.

 

1.1.3. Alternate Payee — any spouse, former spouse, child or other dependent of
a Participant who is recognized by a domestic relations order as having a right
to receive all or a portion of the Account of a Participant under the Plan.

 

1.1.4. Annual Valuation Date — each December 31.

 

1.1.5. Beneficiary — a person designated by a Participant (or automatically by
operation of this Plan Statement) to receive all or a part of the Participant’s
Vested Total Account in the event of the Participant’s death prior to full
distribution thereof. A person so designated shall not be considered a
Beneficiary until the death of the Participant.

 

1.1.6. Code — the Internal Revenue Code of 1986, including applicable
regulations for the specified section of the Code. Any reference in this Plan
Statement to a section of the Code, including the applicable regulation, shall
be considered also to mean and refer to any subsequent amendment or replacement
of that section or regulation.

 

1.1.7. Committee — the committee established in accordance with the provisions
of Section 12.2, known as the Administrative Committee.

 

1.1.8. Disability — a medically determinable physical or mental impairment
which: (i) renders the individual incapable of performing any substantial
gainful employment, (ii) can be expected to be of long-continued and indefinite
duration or result in death, and (iii) is evidenced by a certification to this
effect by a doctor of medicine approved by the Committee. In lieu of such a
certification, the Committee may accept, as proof of Disability, the official
written determination that the individual will be eligible for disability
benefits under the federal Social Security Act as now enacted or hereinafter
amended (when any waiting period expires).

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Participant will be considered to have a
Disability unless such doctor’s determination or official Social Security
determination is received by the Committee within twelve (12) months after the
Participant’s last day of active work with the Employer or an Affiliate. The
Committee shall determine the date on which the Disability shall have occurred
if such determination is necessary.

 

1.1.9. Effective Date — August 5, 2005, the effective date of this restatement.
The original effective date of the Plan is January 1, 2000.

 

1.1.10. Eligibility Service — a measure of an employee’s service with the
Employer and all Affiliates (stated as a number of years) which is equal to the
number of computation periods for which the employee is credited with one
thousand (1,000) or more Hours of Service (as determined under Section 1.1.19);
subject, however, to the following rules:

 

  (a) Computation Periods. The computation periods for determining Eligibility
Service shall be the twelve (12) consecutive month period beginning with the
date the employee first performs an Hour of Service and all Plan Years beginning
after such date (irrespective of any termination of employment and subsequent
reemployment).

 

  (b) Completion. A year of Eligibility Service shall be deemed completed only
as of the last day of the computation period (irrespective of the date in such
period that the employee completed one thousand Hours of Service). (Fractional
years of Eligibility Service shall not be credited.)

 

  (c) Pre-2000 Service. Eligibility Service shall be credited for Hours of
Service earned and computation periods completed before January 1, 2000, as if
this Plan Statement were then in effect.

 

  (d) Breaks in Service. If the employee has any break in service occurring
before or after the Effective Date, the employee’s service both before and after
such break in service shall be taken into account in computing Eligibility
Service for the purpose of determining the employee’s entitlement to become a
Participant in the Plan.

 

1.1.11. Employer — the Principal Sponsor, any business entity that adopts the
Plan pursuant to Section 9.4, and any successor thereof that adopts the Plan.

 

1.1.12. Employment Commencement Date — the date upon which an employee first
performs one (1) Hour of Service for the Employer or an Affiliate (without
regard to whether such Hour of Service is performed in Recognized Employment or
otherwise).

 

1.1.13. Enrollment Date — (i) the first day of each calendar month of the Plan
Year, and (ii) such other dates as the Committee may by rule establish from time
to time for the commencement of retirement savings under Section 2.3.

 

4



--------------------------------------------------------------------------------

1.1.14. ERISA — the Employee Retirement Income Security Act of 1974, including
applicable regulations for the specified section of ERISA. Any reference in this
Plan Statement to a section of ERISA, including the applicable regulation, shall
be considered also to mean and refer to any subsequent amendment or replacement
of that section or regulation.

 

1.1.15. Event of Maturity — any of the occurrences described in Section 6 by
reason of which a Participant or Beneficiary may become entitled to a
distribution from the Plan.

 

1.1.16. Fund — the assets of the Plan held by the Trustee from time to time,
including all contributions and the investments and reinvestments, earnings and
profits thereon.

 

1.1.17. Highly Compensated Employee — any employee who (a) is a five percent
(5%) owner (as defined in Appendix B) at any time during the current Plan Year
or the preceding Plan Year, or (b) receives compensation from the Employer and
all Affiliates during the preceding Plan Year in excess of Ninety Thousand
Dollars ($90,000) (as adjusted under the Code for cost-of-living increases). For
this purpose, “compensation” means compensation as defined in section 415(c)(3)
of the Code. Compensation for any employee who performed services for only part
of a year is not annualized for this purpose.

 

1.1.18. Hour of Service (for Vesting Service) — each hour for which the employee
is paid, or entitled to payment, for the performance of duties for the Employer
or an Affiliate and each hour for which back pay, irrespective of mitigation of
damages, has been either awarded or agreed to by the Employer or an Affiliate.
These hours shall be credited to the employee for the period or periods in which
the duties are performed.

 

1.1.19. Hour of Service (for Eligibility) — for purposes of determining
Eligibility Service under Section 1.1.10 and whether a Participant shall be an
Eligible Participant for a Plan Year under Section 3.5, a measure of an
employee’s service with the Employer and all Affiliates, determined for a given
computation period and equal to the number of hours credited to the employee
according to the following rules:

 

  (a) Paid Duty. An Hour of Service shall be credited for each hour for which
the employee is paid, or entitled to payment, for the performance of duties for
the Employer or an Affiliate. These hours shall be credited to the employee for
the computation period or periods in which the duties are performed.

 

  (b) Paid Nonduty. An Hour of Service shall be credited for each hour for which
the employee is paid, or entitled to payment, by the Employer or an Affiliate on
account of a period of time during which no duties are performed (irrespective
of whether the employment relationship has terminated) due to vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, military duty or
leave of absence; provided, however, that:

 

  (i)

no more than five hundred one (501) Hours of Service shall be credited on
account of a single continuous period during which the

 

5



--------------------------------------------------------------------------------

 

employee performs no duties (whether or not such period occurs in a single
computation period),

 

  (ii) no Hours of Service shall be credited on account of payments made under a
plan maintained solely for the purpose of complying with applicable workers’
compensation, unemployment compensation or disability insurance laws,

 

  (iii) no Hours of Service shall be credited on account of payments which
solely reimburse the employee for medical or medically related expenses incurred
by the employee, and

 

  (iv) payments shall be deemed made by or due from the Employer or an Affiliate
whether made directly or indirectly from a trust fund or an insurer to which the
Employer or an Affiliate contributes or pays premiums.

 

These hours shall be credited to the employee for the computation period for
which payment is made or, if the payment is not computed by reference to units
of time, the hours shall be credited to the first computation period in which
the event, for which any part of the payment is made, occurred.

 

  (c) Back Pay. An Hour of Service shall be credited for each hour for which
back pay, irrespective of mitigation of damages, has been either awarded or
agreed to by the Employer or an Affiliate. The same Hours of Service credited
under paragraph (a) or (b) shall not be credited under this paragraph (c). The
crediting of Hours of Service under this paragraph (c) for periods and payments
described in paragraph (b) shall be subject to all the limitations of that
paragraph. These hours shall be credited to the employee for the computation
period or periods to which the award or agreement pertains rather than the
computation period in which the award, agreement or payment is made.

 

  (d) Unpaid Absences. Leaves of Absence. If (and to the extent that) the
Committee so provides in rules, during each unpaid leave of absence authorized
by the Employer or an Affiliate for Plan purposes under such rules, the employee
shall be credited with the number of Hours of Service which otherwise would
normally have been credited to such employee but for such absence; provided,
however, that if the employee does not return to employment for any reason other
than death, Disability or attainment of Normal Retirement Age at the expiration
of the leave of absence, such Hours of Service shall not be credited.

 

  (e)

Special Rules. For periods prior to January 1, 2000, Hours of Service may be
determined using whatever records are reasonably accessible and by

 

6



--------------------------------------------------------------------------------

 

making whatever calculations are necessary to determine the approximate number
of Hours of Service completed during such prior period. To the extent not
inconsistent with other provisions hereof, Department of Labor regulations 29
C.F.R. § 2530.200b-2(b) and (c) are hereby incorporated by reference herein. To
the extent required under section 414 of the Code, services of leased owners,
leased managers, shared employees, shared leased employees and other similar
classifications (excluding Leased Employees) for the Employer or an Affiliate
shall be taken into account as if such services were performed as a common law
employee of the Employer for the purposes of determining Eligibility Service.
For purposes of the Plan, application of the leased employee rules under
section 414(n) of the Code shall be subject to the following: (i) ”contingent
services” shall mean services performed by a person for the Employer or an
Affiliate during the period the person has not performed the services on a
substantially full time basis for a period of at least twelve (12) consecutive
months, (ii) except as provided in (iii), contingent services shall not be taken
into account for purposes of determining Eligibility Service, (iii) contingent
services performed by a person who has become a Leased Employee shall be taken
into account for purposes of determining Eligibility Service, and (iv) all
service performed as a Leased Employee (i.e, all service following the date an
individual has satisfied all three requirements for becoming a Leased Employee)
shall be taken into account for purposes of determining Eligibility Service.

 

  (f) Equivalency for Exempt Employees. Notwithstanding anything to the contrary
in the foregoing, the Hours of Service for any employee for whom the Employer or
an Affiliate is not otherwise required by state or federal “wage and hour” or
other law to count hours worked shall be credited on the basis that, without
regard to the employee’s actual hours, such employee shall be credited with one
hundred ninety (190) Hours of Service for a calendar month if, under the
provisions of this Section (other than this paragraph), such employee would be
credited with at least one (1) Hour of Service during that calendar month.

 

1.1.20. Investment Manager — the person or persons, other than the Trustee,
appointed pursuant to the Trust Agreement to manage all or a portion of the Fund
or any Subfund.

 

1.1.21. Leased Employee — any individual (other than an employee of the Employer
or an Affiliate) who performs services for the Employer or an Affiliate if
(i) services are performed under an agreement between the Employer or an
Affiliate and an individual or company, (ii) the individual performs services
for the Employer or an Affiliate on a substantially full time basis for a period
of at least twelve (12) consecutive months, and (iii) the individual’s services
are performed under the primary direction or control of the Employer or an
Affiliate. In determining whether an individual is a Leased Employee of the
Employer or an Affiliate, all prior service with the Employer or an Affiliate
(including employment as a common law

 

7



--------------------------------------------------------------------------------

employee) shall be used for purposes of satisfying (ii) above. No individual
shall be considered a Leased Employee unless and until all conditions have been
satisfied.

 

1.1.22. Normal Retirement Age — the date a Participant attains age sixty-five
(65) years.

 

1.1.23. One-Year Break in Service — a Plan Year for which an employee is not
credited with more than five hundred (500) Hours of Service. (A One-Year Break
in Service shall be deemed to occur only on the last day of such Plan Year.)

 

1.1.24. Participant — an employee of the Employer who becomes a Participant in
the Plan in accordance with the provisions of Section 2. An employee who has
become a Participant shall be considered to continue as a Participant in the
Plan until the date of the Participant’s death or, if earlier, the date when the
Participant is no longer employed in Recognized Employment and upon which the
Participant no longer has any Account under the Plan (that is, the Participant
has both received a distribution of all of the Participant’s Vested Total
Account, if any, and the non-Vested portion of the Participant’s Total Account,
if any, has been forfeited and disposed of as provided in Section 6.2). An
employee who has not become a Participant in the Plan in accordance with the
provisions of Section 2 and who makes a rollover contribution to the Plan in
accordance with the provisions of Section 3 shall be considered a Participant
solely for the purpose of making the rollover contribution and receiving a
distribution upon an Event of Maturity in accordance with the provisions of
Section 7.

 

1.1.25. Period of Service — a measure of an employee’s employment with the
Employer and all Affiliates which is equal to the period commencing on the
employee’s Employment Commencement Date or Reemployment Commencement Date,
whichever is applicable, and ending on the next following Severance from Service
Date; provided, however:

 

  (a) Aggregation. Unless some or all of an employee’s service may be
disregarded pursuant to other rules of this Plan Statement, all discontinuous
Periods of Service shall be aggregated in determining the total of an employee’s
Period of Service. A Period of Service shall be stated in years and days and
when aggregating discontinuous periods of less than one (1) year, three hundred
sixty-five (365) days shall equal one (1) year.

 

  (b) Service Spanning No. 1. If an employee quits, is discharged or retires
from service with the Employer and all Affiliates and performs an Hour of
Service within the twelve (12) months following the Severance from Service Date,
that Period of Severance shall be deemed to be a Period of Service.

 

  (c)

Service Spanning No. 2. If an employee severs from service by reason of a quit,
a discharge or retirement during the first twelve (12) months of an absence from
service for any reason other than a quit, a discharge, retirement or death, and
then performs an Hour of Service within the

 

8



--------------------------------------------------------------------------------

 

twelve (12) months following the date on which the employee was first absent
from service, the Period of Severance shall be deemed to be a Period of Service.

 

  (d) Special Rules. To the extent required under section 414 of the Code,
services of leased owners, leased managers, shared employees, shared leased
employees and other similar classifications (excluding Leased Employees) for the
Employer or an Affiliate shall be taken into account as if such services were
performed as a common law employee of the Employer for the purposes of
determining Vesting Service. For purposes of the Plan, application of the leased
employee rules under section 414(n) of the Code shall be subject to the
following: (i) ”contingent services” shall mean services performed by a person
for the Employer or an Affiliate during the period the person has not performed
the services on a substantially full time basis for a period of at least twelve
(12) consecutive months, (ii) except as provided in (iii) contingent services
shall not be taken into account for purposes of determining Vesting Service,
(iii) contingent services performed by a person who has become a Leased Employee
shall be taken into account for purposes of determining Vesting Service, and
(iv) all service performed as a Leased Employee (i.e, all service following the
date an individual has satisfied all three requirements for becoming a Leased
Employee) shall be taken into account for purposes of determining Vesting
Service.

 

1.1.26. Period of Severance — the period of time commencing on an employee’s
Severance from Service Date and ending on the date on which that employee next
again performs an Hour of Service for the Employer or for an Affiliate (without
regard to whether such Hour of Service is performed in Recognized Employment or
otherwise). A Period of Severance shall be stated in years and days.

 

Notwithstanding the foregoing, for the limited purpose of determining the length
of a Period of Severance, the Severance from Service Date for an employee shall
be advanced during any period of an absence from work (which began after
December 31, 1984) due to the pregnancy of the employee, the birth of a child of
the employee, the placement of a child with the employee in connection with the
adoption of such child by the employee, or for the purpose of caring for such
child for a period beginning immediately following such birth or placement. In
no event, however, shall the Severance from Service Date be advanced under the
foregoing sentence to a date that is later than the last day of the calendar
month which is two (2) years after the first of such absence. This adjustment in
the Severance from Service Date shall not be made until the employee furnishes
timely information which may be reasonably required by the Committee to
establish that the absence from work is for a reason for which this adjustment
will be made.

 

1.1.27. Plan — the tax-qualified plan of the Employer established for the
benefit of employees eligible to participate therein, as first set forth in the
Prior Plan Statement and as amended and restated in this Plan Statement. (As
used herein, “Plan” refers to the legal entity

 

9



--------------------------------------------------------------------------------

established by the Employer and not to the documents pursuant to which the Plan
is maintained. Those documents are referred to herein as the “Prior Plan
Statement” and the “Plan Statement.”) The Plan shall be referred to as the
“ENTEGRIS, INC. 401(k) SAVINGS AND PROFIT SHARING PLAN.” This Plan is intended
to be a tax-qualified profit sharing plan with a cash or deferred arrangement;
provided, however, that the Entegris Stock Subfund is intended to be a
tax-qualified stock bonus and employee stock ownership plan under
sections 401(a)( and 4975(e)(7) of the Code and 407(d)(6) of ERISA (see
Section 12.10).

 

1.1.28. Plan Statement — this document entitled “ENTEGRIS, INC. 401(k) SAVINGS
AND PROFIT SHARING PLAN (2005 Restatement)” as adopted by the Principal Sponsor
generally effective as of August 5, 2005, as the same may be amended from time
to time.

 

1.1.29. Plan Year — the twelve (12) consecutive month period ending on any
December 31.

 

1.1.30. Prior Plan Statement — the document pursuant to which the Plan was
established effective as of January 1, 2000, and operated thereafter until
August 5, 2005, the effective date of this Plan Statement.

 

1.1.31. Principal Sponsor — Entegris, Inc., a Minnesota corporation.

 

1.1.32. Recognized Compensation — wages within the meaning of section 3401(a) of
the Code for purposes of federal income tax withholding at the source but
determined without regard to any rules that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in section 3401(a)(2) of
the Code) and paid to the Participant by the Employer for the applicable period;
subject, however, to the following:

 

  (a) Included Items. In determining a Participant’s Recognized Compensation
there shall be included elective contributions made by the Employer on behalf of
the Participant that are not includible in gross income under sections 125,
132(f)(4), 402(e)(3), 402(h), 403(b), 414(h)(2) and 457 of the Code including
elective contributions authorized by the Participant under a Retirement Savings
Election, a cafeteria plan or any other qualified cash or deferred arrangement
under section 401(k) of the Code.

 

  (b)

Excluded Items. In determining a Participant’s Recognized Compensation there
shall be excluded all of the following: (i) reimbursements or other expense
allowances (including all living and other expenses paid on account of the
Participant being on foreign assignment), (ii) welfare and fringe benefits (both
cash and noncash) including third-party sick pay (i.e., short-term and long-term
disability insurance benefits), income imputed from insurance coverages and
premiums, employee discounts and other similar amounts, payments for vacation or
sick leave accrued but not taken, final payments on account of termination of
employment

 

10



--------------------------------------------------------------------------------

 

(i.e., severance payments), except that final payments on account of settlement
for accrued but unused paid time off shall be taken into account in determining
a Participant’s Recognized Compensation, (iii) moving expenses, (iv) deferred
compensation (both when deferred and when received), and (v) the value of a
qualified or a non-qualified stock option granted to a Participant by the
Employer to the extent such value is includable in the Participant’s taxable
income.

 

  (c) Pre-Participation Employment. Remuneration paid by the Employer
attributable to periods prior to the date the Participant became a Participant
in the Plan shall not be taken into account in determining the Participant’s
Recognized Compensation.

 

  (d) Non-Recognized Employment. Remuneration paid by the Employer for
employment that is not Recognized Employment shall not be taken into account in
determining a Participant’s Recognized Compensation.

 

  (e) Attribution to Periods. A Participant’s Recognized Compensation shall be
considered attributable to the period in which it is actually paid and not when
earned or accrued.

 

  (f) Excluded Periods. Amounts received after the Participant’s termination of
employment shall not be taken into account in determining a Participant’s
Recognized Compensation.

 

  (g) Multiple Employers. If a Participant is employed by more than one Employer
in a Plan Year, a separate amount of Recognized Compensation shall be determined
for each Employer.

 

  (h) Annual Maximum. A Participant’s Recognized Compensation for a Plan Year
shall not exceed the annual compensation limit in effect for that Plan Year
under section 401(a)(17) of the Code (as adjusted under the Code for
cost-of-living increases).

 

1.1.33. Recognized Employment — all service with the Employer by persons
classified by the Employer as common law employees, excluding, however, service
classified by the Employer as:

 

  (a) employment in a unit of employees whose terms and conditions of employment
are subject to a collective bargaining agreement between the Employer and a
union representing that unit of employees, unless (and to the extent) such
collective bargaining agreement provides for the inclusion of those employees in
the Plan,

 

  (b) employment of a nonresident alien who is not receiving any earned income
from the Employer which constitutes income from sources within the United
States,

 

11



--------------------------------------------------------------------------------

  (c) employment in a division or facility of the Employer which is not in
existence on January 1, 2000 (that is, was acquired, established, founded or
produced by the liquidation or similar discontinuation of a separate subsidiary
after January 1, 2000) unless and until the Committee shall declare such
employment to be Recognized Employment,

 

  (d) employment of a United States citizen or a United States resident alien
outside the United States unless and until the Committee shall declare such
employment to be Recognized Employment,

 

  (e) services of a person who is not a common law employee of the Employer
including, without limiting the generality of the foregoing, services of a
Leased Employee, leased owner, leased manager, shared employee, shared Leased
Employee, temporary worker, independent contractor, contract worker, agency
worker, freelance worker or other similar classification,

 

  (f) employment of a Highly Compensated Employee to the extent agreed to in
writing by the employee, and

 

  (g) employment as a temporary employee.

 

The Employer’s classification of a person at the time of inclusion or exclusion
in Recognized Employment shall be conclusive for the purpose of the foregoing
rules. No reclassification of a person’s status with the Employer, for any
reason, without regard to whether it is initiated by a court, governmental
agency or otherwise and without regard to whether or not the Employer agrees to
such reclassification, shall result in the person being included in Recognized
Employment, either retroactively or prospectively. Notwithstanding anything to
the contrary in this provision, however, the Committee may declare that a
reclassified person will be included in Recognized Employment, either
retroactively or prospectively. Any uncertainty concerning a person’s
classification shall be resolved by excluding the person from Recognized
Employment.

 

1.1.34. Reemployment Commencement Date — the date upon which an Employee first
performs an Hour of Service for the Employer or for an Affiliate following a
Period of Severance that is not deemed to be a Period of Service (without regard
to whether such Hour of Service is performed in Recognized Employment or
otherwise).

 

1.1.35. Retirement Savings Election — the election made by a Participant as
provided in Section 2.3.

 

1.1.36. Severance from Service Date — the earlier of:

 

  (a) the date upon which an employee quits, is discharged or retires from
service with the Employer and all Affiliates, or dies; or

 

  (b)

the date which is the first anniversary of the first day of a period in which an
employee remains continuously absent from service (with or without pay) with the
Employer and all Affiliates for any reason other than a quit,

 

12



--------------------------------------------------------------------------------

 

a discharge, retirement or death, such as vacation, holiday, sickness,
disability, leave of absence or layoff.

 

1.1.37. Subfund — a separate pool of assets of the Fund set aside for investment
purposes under Section 4.1.

 

1.1.38. Trust Agreement — the separate document entitled “T. Rowe Price Trust
Company Qualified Plan Trust Agreement” entered into by and between the
Principal Sponsor and the Trustee effective as of January 1, 2000, as may be
amended from time to time.

 

1.1.39. Trustee — the Trustee originally named in the Trust Agreement and its
successor or successors in trust.

 

1.1.40. Valuation Date — any date that the New York Stock Exchange is open and
conducting business.

 

1.1.41. Vested — nonforfeitable.

 

1.1.42. Vesting Service — a measure of an employee’s employment with the
Employer and all Affiliates which is equal to the employee’s Period of Service;
subject, however, to the following rules:

 

  (a) Period of Service. Except as provided below, an employee’s Vesting Service
as of any date shall be equal to the employee’s Period of Service determined as
of that same date.

 

  (b) Vesting in Pre-Five Year Severance Accounts. If an employee has a five
(5) year (or longer) Period of Severance, the employee’s Employer Profit Sharing
Account or Pension Account shall be divided into the portion attributable to
Employer contributions allocated with respect to employment before such Period
of Severance and the portion attributable to Employer contributions allocated
with respect to employment after such Period of Severance and employment after
such five (5) year (or longer) Period of Severance shall not be taken into
account in computing the Vested percentage in the employee’s Employer Profit
Sharing Account or Pension Account attributable to Employer contributions
allocated with respect to employment before such five (5) year (or longer)
Period of Severance.

 

  (c) Vesting in Post-Severance Accounts. If an employee has a Period of
Severance and returns thereafter to employment with the Employer or an
Affiliate, both employment before and employment after such Period of Severance
shall be taken into account in computing the Vested percentage in the employee’s
Employer Profit Sharing Account attributable to Employer contributions allocated
with respect to employment after such Period of Severance.

 

13



--------------------------------------------------------------------------------

1.2. Compliance With Uniformed Services Employment and Reemployment Rights Act
of 1994. Effective for veterans rehired on or after December 12, 1994, and
notwithstanding any provision of the Plan Statement to the contrary,
contributions, benefits or service credits, if any, will be provided in
accordance with section 414(u) of the Code.

 

1.3. Transitional Rules of Interpretation. An individual shall be considered to
have attained a given age on the individual’s birthday for that age (and not on
the day before). The birthday of any individual born on a February 29 shall be
deemed to be February 28 in any year that is not a leap year. Notwithstanding
any other provision of this Plan Statement or any election or designation made
under the Plan, any individual who feloniously and intentionally kills a
Participant or Beneficiary shall be deemed for all purposes of this Plan and all
elections and designations made under this Plan to have died before such
Participant or Beneficiary. A final judgment of conviction of felonious and
intentional killing is conclusive for the purposes of this Section. In the
absence of a conviction of felonious and intentional killing, the Committee
shall determine whether the killing was felonious and intentional for the
purposes of this Section. Whenever appropriate, words used herein in the
singular may be read in the plural, or words used herein in the plural may be
read in the singular; the masculine may include the feminine and the feminine
may include the masculine; and the words “hereof,” “herein” or “hereunder” or
other similar compounds of the word “here” shall mean and refer to this entire
Plan Statement and not to any particular paragraph or Section of this Plan
Statement unless the context clearly indicates to the contrary. The titles given
to the various Sections of this Plan Statement are inserted for convenience of
reference only and are not part of this Plan Statement, and they shall not be
considered in determining the purpose, meaning or intent of any provision
hereof. Any reference in this Plan Statement to a statute or regulation shall be
considered also to mean and refer to any subsequent amendment or replacement of
that statute or regulation. This document has been executed and delivered in the
State of Minnesota and has been drawn in conformity to the laws of that State
and shall, except to the extent that federal law is controlling, be construed
and enforced in accordance with the laws of the State of Minnesota.

 

1.4. Transitional Rules. Notwithstanding the general effective date of the
Section 1.1.9, the following special effective dates shall apply.

 

  (a) Enrollment Date. Section 1.1.13 of the Plan Statement is effective for the
pay date next following August 6, 2005. Prior to such date, Enrollment Date
means January 1, April 1, July 1 and October 1.

 

  (b)

Change in Eligibility Service Requirement for Employer Matching Contributions.
Section 2.1 of Plan Statement is effective for determining eligibility to make
elective deferrals and receive matching contribution on or after the pay date
next following August 6, 2005. Prior to such date, employees had to complete one
year of Eligibility Service before they were eligible to become Participants in
the Plan for purposes of receiving matching contributions made pursuant to
Section 3.3 of the Plan Statement. In addition, prior to such date, employees
were eligible to enroll for elective contributions as of the first day of
quarter coincident with or next following the date as of which the employee was
employed in

 

14



--------------------------------------------------------------------------------

 

Recognized Employment. Employees in Recognized Employment were eligible to
become Participants in the employer matching contribution and employer
discretionary profit sharing contribution components of the Plan as of the first
day of the quarter coincident with or next following the date as of which the
employee completed one year of Eligibility Service, provided such employee was
in Recognized Employment at that time.

 

  (c) Increase in Maximum Deferral Percentage. Section 2.4 of the Plan Statement
is effective for deferrals withheld from Recognized Compensation paid on or
after the pay date next following August 6, 2005. Prior to such pay date, the
maximum deferral percentage was twenty-five percent (25%) of Recognized
Compensation.

 

  (d) Catch-up Contributions eligible for Matching Contributions.
Section 2.6.3(d) of the Plan Statement is effective for all catch-up elective
contributions withheld from Recognized Compensation paid on or after the pay
date next following August 6, 2005.

 

  (e) Reduction in Small Cashout Amount. Sections 7.1.1(a) and 7.3.1(a) of the
Plan Statement and Sections 2.3(a) and 3.2(a) of Appendix E to the Plan
Statement are effective for all distribution payable on or after March 28, 2005.

 

  (f) Maximum Number of Loans. Section 7.6.6(j) is effective for loans made on
or after August 6, 2005.

 

1.5. Special Rules for Merged Plans. As of March 1, 2000, the assets of the
Empak, Inc. Retirement Savings Plan (the “Empak Plan”) and the Fluoroware, Inc.
401(k) Savings Plan shall become part of the assets of this Plan. Any optional
form of distribution or other “section 411(d)(6) protected benefit” (as defined
by Treasury Regulations §1.411(d)-4) available as to all or a portion of the
transferred assets that is not available under this Plan shall continue to be
available but only with respect to the portion of transferred assets to which
such protected benefit applies.

 

15



--------------------------------------------------------------------------------

SECTION 2

ELIGIBILITY AND PARTICIPATION

 

2.1. General Eligibility Rule. Each employee shall become a Participant on the
first day of the calendar month coincident with or next following the date as of
which the employee is employed in Recognized Employment. A Participant whose
employment with the Employer terminates and who subsequently is reemployed by
the Employer shall reenter the Plan as a Participant on the first day of the
calendar month coincident with or next following the date of the Participant’s
return to Recognized Employment.

 

2.2. Special Eligibility Rule for Profit Sharing Contributions. Notwithstanding
the general eligibility rule in Section 2.1, with respect to discretionary
profit sharing contributions made pursuant to Section 3.4 of the Plan Statement,
each employee shall become a Participant on the first day of the calendar month
coincident with or next following the date as of which the employee has
completed one (1) year of Eligibility Service if the employee is then employed
in Recognized Employment. If the employee is not then employed in Recognized
Employment, the employee shall become a Participant on the first day of the
calendar month coincident with or next following the date upon which the
employee enters Recognized Employment. A Participant whose employment with the
Employer terminates and who subsequently is reemployed by the Employer shall
reenter the Plan as a Participant on the first day of the calendar month
coincident with or next following the date of the Participant’s return to
Recognized Employment.

 

2.3. Enrollment. Each employee who is or will become a Participant as provided
in Section 2.1 may enroll for elective contributions by providing a Retirement
Savings Election to the Committee prior to the Enrollment Date as of which the
employee desires to make it effective. If an employee does not enroll when first
eligible to do so, the employee may enroll as of any subsequent business day by
providing a Retirement Savings Election to the Committee prior to that
Enrollment Date.

 

The Committee shall have the authority to adopt rules that modify and waive the
enrollment procedures set forth in this Section 2 during the year beginning on
the Effective Date, to ensure that orderly enrollments might be completed. This
authority to modify and waive the enrollment procedures does not authorize the
Committee to modify the job classification requirements for participation in the
Plan.

 

2.4. Retirement Savings Election. Subject to the following rules, the Retirement
Savings Election of each Participant shall provide for elective contributions
through a reduction equal to not less than one percent (1%) nor more than
thirty-five percent (35%) of the amount of Recognized Compensation which
otherwise would be paid to the Participant by the Employer each payday. Such
elective contributions, under the Plan and any other plan of the Employer and
Affiliates for that Participant’s taxable year shall not exceed the dollar limit
in effect for that taxable year under section 402(g) of the Code (as adjusted
under the Code and by the Secretary of the Treasury for cost-of-living
increases). The Committee may, from time to time under rules, change the minimum
and maximum allowable elective contributions. The reductions in earnings for
elective contributions elected by the Participant shall be made by the Employer
from the Participant’s remuneration each payday on and after the Enrollment Date
for so long as the

 

16



--------------------------------------------------------------------------------

Retirement Savings Election remains in effect. The Committee shall specify the
method (including telephonic, electronic or similar methods) of providing or
modifying a Retirement Savings Election and all procedures for providing and
accepting Retirement Savings Elections and notices, including requirements for
advance notice.

 

2.5. Modifications of Retirement Savings Election. The Retirement Savings
Election of a Participant may be modified as follows:

 

2.5.1. Increase or Decrease. A Participant may, upon giving prior notice to the
Committee, modify the Retirement Savings Election to increase or decrease the
amount of elective contributions. Such increase or decrease shall be effective
as of the first day of the first payroll period for which implementing such
increase or decrease is administratively practicable.

 

2.5.2. Termination of Retirement Savings Election. A Participant who has a
Retirement Savings Election in effect may, upon giving prior notice to the
Committee, completely terminate the Retirement Savings Election as of the first
day of any payroll period for which implementing such termination is
administratively practicable. Thereafter, such Participant may provide a new
Retirement Savings Election to the Committee if the Participant is employed in
Recognized Employment. Such Retirement Savings Election shall be effective as of
the first day of the first payroll period for which implementing election is
administratively practicable.

 

2.5.3. Termination of Recognized Employment. The Retirement Savings Election of
a Participant who ceases to be employed in Recognized Employment shall be
terminated automatically as of the date the Participant ceases to be employed in
Recognized Employment. If such Participant returns to Recognized Employment, the
Participant may provide a new Retirement Savings Election effective as of the
date of the Participant’s return to Recognized Employment or as of the first
payday on or after any subsequent Enrollment Date.

 

2.6. Catch-Up Contributions.

 

2.6.1. Enrollment. Each employee who is a Participant as provided in
Section 2.1, who is eligible to make elective contributions under Section 2.4 of
this Plan Statement and who will be at least age fifty (50) years on or before
the last day of that Plan Year, may enroll for catch-up elective contributions
during that Plan Year by making a Catch-Up Election. If an employee does not
enroll when first eligible to do so, the employee may enroll later by completing
a Catch-Up Election. The Catch-Up Election shall be effective as soon as
administratively practicable on or after it is received. The Catch-Up Election
shall remain in effect for so long as the Participant is eligible to make
elective contributions under Section 2.4 of this Plan Statement. The Committee
shall specify the method (including telephonic, electronic or similar methods)
of providing or modifying a Catch-Up Election and all procedures for providing
and accepting Catch-Up Election and notices, including requirements for advance
notice.

 

2.6.2. Remittance. The reductions in earnings for catch-up elective
contributions agreed to by the Participant shall be deducted by the Employer
from the Participant’s

 

17



--------------------------------------------------------------------------------

remuneration each payday on and after the date the Catch-Up Election is
effective for so long as the Catch-Up Election remains in effect.

 

  (a) Catch-up elective contributions shall be deducted and accounted for
separately from other elective contributions.

 

  (b) A Participant’s catch-up elective contributions shall be credited to that
Participant’s Retirement Savings Account.

 

2.6.3. Limitations and Testing. Except as hereinafter provided for
re-characterized catch-up elective contributions and notwithstanding any other
provision of this Plan Statement to the contrary, the following rules shall
apply to catch-up elective contributions.

 

  (a) Annual Dollar Limit. Catch-up elective contributions shall not be subject
to the dollar limitation or percentage limitation on elective contributions in
section 402(g)(1) of the Code and Section 2.4 of this Plan Statement but shall
be subject to the applicable annual dollar limitation specified in
section 414(v) of the Code.

 

  (b) ADP Testing. Catch-up elective contributions shall not be subject to the
average deferral percentage test under section 401(k) of the Code.

 

  (c) § 415(c) Annual Addition Limit. Catch-up elective contributions shall not
be subject to the limitation on annual additions to the Participant’s accounts
under section 415(c) of the Code and the Appendix A to this Plan Statement.

 

  (d) Matching. Catch-up elective contributions, whether initially designated
under Section 2.6.1 as such or re-characterized to be such under Section 2.6.5,
shall be eligible for Employer matching contributions.

 

2.6.4. Re-characterization (Catch-Up to Regular). To the extent that, apart from
catch-up elective contributions, a Participant has failed to make the maximum
allowable elective contributions for the Participant’s taxable year (e.g., could
have made additional elective contributions (i) without exceeding the limit
specified in section 402(g) of the Code and Section 2.4 of this Plan Statement,
(ii) without exceeding the average deferral percentage test specified in
section 401(k) of the Code (if applicable), (iii) without exceeding the
limitations on annual additions under section 415(c) of the Code and the
Appendix A of this Plan Statement, and (iv) without exceeding any other limit
imposed under this Plan), any amounts initially characterized as catch-up
elective contributions shall be, as of the last day of the Plan Year,
re-characterized as elective contributions (and not catch-up elective
contributions). Any amounts re-characterized shall be treated as elective
contributions (and not catch-up elective contributions) for all purposes of this
Plan.

 

2.6.5. Reverse Re-characterization (Regular to Catch-Up). To the extent that a
Participant, who has a Catch-Up Election under Section 2.6.1 in effect, has
failed to make the maximum allowable catch-up contributions for the
Participant’s taxable year but has made elective contributions that (i) exceed
the limit specified in section 402(g) of the Code and Section 2.4 of this Plan
Statement, (ii) exceed the average deferral percentage text specified in
section 401(k) of the Code (if applicable), (iii) exceed the limitations on
annual additions under section 415(c) of the Code and the Appendix A of this
Plan Statement, and (iv) exceed any other limit imposed under this Plan, any
amount initially characterized as elective contributions (and not as Catch-Up
elective contributions) shall be re-characterized as Catch-Up elective
contributions. Any amounts re-characterized shall be treated as Catch-Up
elective contributions (and not elective contributions) for all purposes of this
Plan.

 

18



--------------------------------------------------------------------------------

SECTION 3

 

CONTRIBUTIONS AND ALLOCATION THEREOF

 

3.1. Employer Contributions.

 

3.1.1. Source of Employer Contributions. All Employer contributions to the Plan
may be made without regard to profits. The Principal Sponsor shall have the sole
power and authority to determine Employer contributions except that if the
Principal Sponsor so consents, each adopting business entity under Section 9.4
shall be treated as an “Employer” under this Section and, as such, may
separately determine the amount of all Employer contributions, and such
contributions (and any forfeitures related thereto) shall be allocated only to
the accounts of Participants who are employed by that particular Employer.

 

3.1.2. Limitation. The contribution of the Employer to the Plan for any year,
when considered in light of its contribution for that year to all other
tax-qualified plans it maintains, shall, in no event, exceed the maximum amount
deductible by it for federal income tax purposes as a contribution to a
tax-qualified profit sharing plan under section 404 of the Code. Each such
contribution to the Plan is conditioned upon its deductibility for such purpose.

 

3.1.3. Form of Payment. The appropriate contribution of the Employer to the
Plan, determined as herein provided, shall be paid to the Trustee and may be
paid either in cash or in other assets of any character of a value equal to the
amount of the contribution or in any combination of the foregoing ways.

 

3.2. Retirement Savings Contributions.

 

3.2.1. Amount. Within the time required by regulations of the United States
Department of Labor, the Employer shall contribute to the Trustee for deposit in
the Fund the reduction in Recognized Compensation which was elected by each
Participant pursuant to a Retirement Savings Election.

 

3.2.2. Allocation. The portion of this contribution made with respect to each
Participant shall be allocated to that Participant’s Retirement Savings Account
for the Plan Year with respect to which it is made and, for the purposes of
Section 4, shall be credited as soon as practicable after it is received by the
Trustee.

 

3.3. Employer Matching Contributions.

 

3.3.1. Amount and Eligibility. The Employer shall contribute to the Trustee for
deposit in the Fund and for crediting to the Participant’s Employer Matching
Account an amount which will equal one hundred percent (100%) of the amount of
the first three percent (3%) and fifty percent (50%) of the amount of the next
two percent (2%) of reduction in Recognized Compensation for each pay period
which was agreed to by the Participant pursuant to a Retirement Savings
Election. Such Employer matching contributions shall be delivered to the Trustee
for deposit in the Fund not later than the time prescribed by federal law
(including

 

19



--------------------------------------------------------------------------------

extensions) for filing the federal income tax return of the Employer for the
taxable year in which the Plan Year ends.

 

3.3.2. Matching Contributions Determined on an Annual Basis. If the matching
contributions made with respect to any Participant for the Plan Year are less
than one hundred percent (100%) of the first three percent (3%) and fifty
percent (50%) of the amount of the next two percent (2%) of reduction in
Recognized Compensation for such Plan Year, then the Employer shall make an
additional matching contribution to the Plan so that the total matching
contributions with respect to such Participant for such Plan Year will equal one
hundred percent (100%) of the first three percent (3%) and fifty percent
(50%) of the amount of the next two percent (2%) of the Participant’s reduction
in Recognized Compensation for such Plan Year.

 

3.3.3. Allocation. The Employer matching contribution which is made with respect
to a Participant shall be allocated to that Participant’s Employer Matching
Account for the Plan Year with respect to which it is made and, for the purposes
of Section 4, shall be credited as soon as practicable after it is received by
the Trustee.

 

3.4. Discretionary Contributions.

 

3.4.1. Amount. The Employer may (but shall not be required to) make
discretionary contributions from year to year during the continuance of the Plan
in such amounts as the Employer shall from time to time determine. Such
contributions shall be delivered to the Trustee for deposit in the Fund not
later than the time prescribed by federal law (including extensions) for filing
the federal income tax return of the Employer for the taxable year in which the
Plan Year ends.

 

3.4.2. Allocation. The Employer discretionary contribution for a Plan Year shall
be allocated to the Employer Profit Sharing Accounts of eligible Participants
under Section 3.5. The contribution shall be allocated to the Employer Profit
Sharing Accounts of eligible Participants in the ratio which the Recognized
Compensation of each such eligible Participant for the Plan Year bears to the
Recognized Compensation for such Plan Year of all such eligible Participants.
The amount so allocated to an eligible Participant shall be allocated to such
Participant’s Employer Profit Sharing Account for the Plan Year with respect to
which it is made and, for the purposes of Section 4, shall be credited as soon
as practicable after it is received by the Trustee.

 

3.4.3. Advance Contributions. If the Employer shall make and designate a
discretionary contribution for allocation as of an Annual Valuation Date which
is subsequent to the actual date of contribution, then:

 

  (a) such contribution will be segregated for investment purposes by the
Trustee from the other assets of the Fund until such subsequent Annual Valuation
Date, and

 

  (b) the amount of such segregated contribution (adjusted for gains or losses)
shall be allocated as of such Annual Valuation Date as if it were an Employer
contribution made in fact on that Annual Valuation Date.

 

20



--------------------------------------------------------------------------------

3.5. Eligible Participants. For purposes of Section 3.4, a Participant shall be
an eligible Participant for a Plan Year only if such Participant satisfies all
of the following requirements in either (a) or (b) below:

 

  (a) the Participant:

 

  (i) is credited with at least one thousand (1,000) Hours of Service for such
Plan Year, and

 

  (ii) is on the last day of such Plan Year, an employee of the Employer
(including for this purpose any Participant who then is on temporary layoff or
authorized leave of absence or who, during such Plan Year, was inducted into the
Armed Forces of the United States from employment with the Employer); or

 

  (b) the Participant terminates employment with the Employer within the Plan
Year by reason of death, retirement at or after the Participant’s Normal
Retirement Age or Disability.

 

No other Participant shall be an eligible Participant.

 

3.6. Adjustments.

 

3.6.1. Make-Up Contributions for Omitted Participants. If, after the Employer’s
contribution for a Plan Year has been made and allocated, it should appear that,
through oversight or a mistake of fact or law, a Participant (or an employee who
should have been considered a Participant) who should have been entitled to
share in such contribution received no allocation or received an allocation
which was less than the Participant should have received, the Committee may, at
its election, and in lieu of reallocating such contribution, direct the Employer
to make a special make-up contribution (or direct that forfeitures be used) for
the Account of such Participant in an amount adequate to provide the same
addition to the Participant’s Account for such Plan Year as the Participant
should have received.

 

3.6.2. Mistaken Contributions. If, after the Employer’s contribution for a Plan
Year has been made and allocated, it should appear that, through oversight or a
mistake of fact or law, a Participant (or an individual who was not a
Participant) received an allocation which was more than the Participant should
have received, the Committee may direct that the mistaken contribution, adjusted
for its pro rata share of any net loss or net gain in the value of the Fund
which accrued while such mistaken contribution was held therein, shall be
withdrawn from the Account of such individual and retained in the Fund and used
to reduce the amount of the next succeeding contribution of the Employer to the
Fund due after the determination that such mistaken contribution had occurred.

 

21



--------------------------------------------------------------------------------

3.7. Rollover Contributions.

 

3.7.1. Contingent Provision. The provisions of this Rollover Contributions
Section shall be subject to such conditions and limitations as the Committee may
prescribe from time to time for administrative convenience and to preserve the
tax-qualified status of the Plan.

 

3.7.2. Eligible Contributions. Each employee in Recognized Employment may
contribute to the Plan, in such form and manner as may be prescribed by the
Committee in accordance with those provisions of federal law relating to
rollover contributions, cash (or the cash proceeds from distributed property)
received by the employee in Recognized Employment in an eligible rollover
distribution. The permitted sources for an eligible rollover distribution
include: (i) an eligible retirement plan that is a tax-qualified retirement plan
under section 401(a), (ii) a plan described in sections 403(a) or 403(b) of the
Code, (iii) an eligible plan under section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state, and (iv) an
individual retirement account or annuity described in sections 408(a) or 408(b)
of the Code. Although a source may be included on the foregoing list, the
Committee may refuse to accept an eligible rollover distribution from a
particular plan or individual retirement account or annuity. Also, the Committee
may establish rules and conditions regarding the acceptance of direct rollovers
under section 401(a)(31) of the Code from trustees or custodians of other
qualified pension, profit sharing or stock bonus plans. The Plan will not accept
a rollover contribution of after-tax employee contributions.

 

3.7.3. Specific Review. The Committee shall have the right to reject, or to
direct the Trustee to return, any such rollover contribution if, in the opinion
of the Committee, the acceptance thereof might jeopardize the tax-qualified
status of the Plan or unduly complicate its administration, but the acceptance
of any such rollover contribution shall not be regarded as an opinion or
guarantee on the part of the Employer, the Committee, the Trustee or the Plan as
to the tax consequences which may result to the contributing Participant
thereby.

 

3.7.4. Allocation. The rollover contribution made by an employee in Recognized
Employment to the Plan shall be allocated to the Participant’s Rollover Account
and, for the purposes of Section 4, shall be credited as soon as practicable
after it is received by the Trustee.

 

3.8. Limitation on Annual Additions. In no event shall amounts be allocated to
the Account of any Participant if, or to the extent, such amounts would exceed
the limitations set forth in Appendix A to this Plan Statement.

 

3.9. Effect of Disallowance of Deduction or Mistake of Fact. All Employer
contributions to the Plan are conditioned on their qualification for deduction
for federal income tax purposes under section 404 of the Code. If any such
deduction should be disallowed, in whole or in part, for any Employer
contribution to the Plan for any year, or if any Employer contribution to the
Plan is made by reason of a mistake of fact, then there shall be calculated the
excess of the amount contributed over the amount that would have been
contributed had there not occurred a mistake in determining the deduction or a
mistake of fact. The Principal Sponsor shall direct the Trustee to return such
excess, adjusted for its pro rata share of any net loss (but not any net gain)
in the value of the Fund which accrued while such excess was held therein, to
the Employer within one (1) year of the disallowance of the deduction or the
mistaken payment of the contribution, as the case may be. If the return of such
amount would cause the balance of any Account of any Participant to be reduced
to less than the balance which would have been in such Account had the mistaken
amount not been contributed, however, the amount to be returned to the Employer
shall be limited so as to avoid such reduction.

 

22



--------------------------------------------------------------------------------

SECTION 4

 

INVESTMENT AND ADJUSTMENT OF ACCOUNTS

 

4.1. Establishment of Subfunds.

 

4.1.1. Establishing Commingled Subfunds. At the direction of the Committee, the
Fund may be divided into two (2) or more Subfunds, which shall serve as vehicles
for the investment of Participants’ Accounts. The Committee shall determine the
general investment characteristics and objectives of each Subfund and, with
respect to each Subfund, shall either (i) designate that an Investment Manager
or the Committee has investment discretion over such Subfund, or (ii) designate
one or more selected pooled investment vehicles (such as collective funds, group
trusts, mutual funds, group annuity contracts and separate accounts under
insurance contracts) to constitute such Subfund. The Investment Manager or the
Committee, as the case may be, shall have complete investment discretion over
each Subfund to which it has been assigned investment discretion, subject only
to the general investment characteristics and objectives established for the
particular Subfund.

 

4.1.2. Individual Subfunds. The Committee also may (but is not required to)
establish additional Subfunds that consist solely of all or a part of the assets
of a single Participant’s Total Account, which assets the Participant controls
by investment directives to the Trustee and which may not be commingled with the
assets of any other Participant’s Accounts (e.g., a self-directed brokerage
account). In no event, however, shall the Participant be allowed to direct the
investment of assets in such individual Subfund in any work of art, rug or
antique, metal or gem, stamp or coin, alcoholic beverage or other similar
tangible personal property if the investment in such property shall have been
prohibited by the Secretary of the Treasury. Each Participant, each Beneficiary
and each Alternate Payee for whom an individually directed Subfund is maintained
shall be responsible for the exercise of any voting or similar rights which
exist with respect to assets in such individually directed Subfund. Any
Beneficiary of a deceased Participant with an individually directed Subfund
shall have the responsibility to direct investments for such Subfund until the
Beneficiary changes such direction in accordance with applicable Plan
procedures.

 

4.1.3. Operational Rules. The Committee shall adopt rules specifying the
circumstances under which a particular Subfund may be elected, or shall be
automatically utilized, the minimum or maximum amount or percentage of an
Account which may be invested in a particular Subfund, the procedures for making
or changing investment elections, the extent (if any) to which Beneficiaries of
deceased Participants may make investment elections and the effect of a
Participant’s or Beneficiary’s failure to make an effective election with
respect to all or any portion of an Account.

 

4.1.4. Revising Subfunds. The Committee shall have the power, from time to time,
to dissolve Subfunds, to consolidate separate Subfunds, to direct that
additional Subfunds be established and, under rules, to withdraw or limit
participation in a particular Subfund.

 

23



--------------------------------------------------------------------------------

4.1.5. ERISA Section 404(c) Compliance. The Committee may establish investment
Subfunds and operational rules which are intended to satisfy section 404(c) of
ERISA and the regulations thereunder. Such investment Subfunds shall permit
Participants, Beneficiaries and Alternate Payees the opportunity to choose from
at least three investment alternatives, each of which is diversified, each of
which presents materially different risk and return characteristics, and which,
in the aggregate, enable Participants, Beneficiaries and Alternate Payees to
achieve a portfolio with appropriate risk and return characteristics consistent
with minimizing risk through diversification. Such operational rules shall
provide the following, and shall otherwise comply with section 404(c) of ERISA
and the regulations and rules promulgated thereunder from time to time:

 

  (a) Participants, Beneficiaries and Alternate Payees may give investment
instructions to the Trustee at least once every three months;

 

  (b) the Trustee must follow the investment instructions of Participants,
Beneficiaries and Alternate Payees that comply with the Plan’s operational
rules, provided that the Trustee may in any event decline to follow any
investment instructions that are contrary to the Plan or ERISA.

 

  (c) Participants, Beneficiaries and Alternate Payees shall be periodically
informed of actual expenses to their Accounts which are imposed by the Plan and
which are related to their Plan investment decisions.

 

  (d) With respect to any Subfund consisting of Employer securities and intended
to satisfy the requirements of section 404(c) of ERISA, (i) Participants,
Beneficiaries and Alternate Payees shall be entitled to all voting, tender and
other rights appurtenant to the ownership of such securities, (ii) procedures
shall be established to ensure the confidential exercise of such rights, except
to the extent necessary to comply with federal and state laws not preempted by
ERISA, and (iii) the Committee or other fiduciary designated by the Committee
shall ensure the sufficiency of and compliance with such confidentiality
procedures.

 

4.2. Valuation and Adjustment of Accounts.

 

4.2.1. Valuation of Fund. The Trustee shall value the Fund pursuant to the terms
of the Trust Agreement.

 

4.2.2. Adjustment of Accounts. The Principal Sponsor shall cause the value of
each Account or portion of an Account invested in a particular Subfund
(including undistributed Total Accounts) to be increased (or decreased) from
time to time for distributions, contributions, investment gains (or losses) and
expenses charged to the Account.

 

4.2.3. Rules. The Committee shall establish additional rules for the adjustment
of Accounts, including the times when contributions shall be credited under
Section 3 for the purposes of allocating gains or losses under this Section 4.

 

24



--------------------------------------------------------------------------------

4.3. Investment in Employer Securities.

 

4.3.1. Entegris Stock Subfund. In addition to the Subfunds created pursuant to
Section 4.1, the Trustee shall also maintain at least one Subfund which shall be
invested in Employer securities (specifically, “qualifying employer securities”
within the meaning of section 407(d)(5) of ERISA) and which shall be known as
the Entegris Stock Subfund. The initial balance of the Entegris Stock Subfund
shall consist of Employer securities (and such cash, if any) transferred from
the Entegris, Inc. Employee Stock Ownership Plan to an ESOP Account under this
Plan on or about August 1, 2005. No portion of a Participant’s or Beneficiary’s
Account other than the ESOP Account may be invested in the Entegris Stock
Subfund. The primary purpose of the Entegris Stock Subfund is to benefit
Participants and Beneficiaries by retaining for them, individually and
collectively, a position of equity ownership in the Principal Sponsor and not by
producing retirement income or investment gains. The Trustee shall not be
permitted to borrow or use the proceeds of any exempt loan (as defined in
section 54.4975-7 of the Treasury Regulations) for the purpose of acquiring
Employer securities to be held in the Entegris Stock Subfund.

 

4.3.2. Dividends. Cash dividends, if any, paid on Employer securities in the
Entegris Stock Subfund shall be paid to Participants in proportion to their
Entegris Stock Subfund balances on the applicable record date. Cash dividends
paid on Employer securities may not be reinvested in Employer securities.
Distributions of dividend payments shall not be considered distributions under
Section 7 or Appendix F.

 

4.3.3. Diversification Election. Each Participant and Beneficiary will be
permitted to sell shares of the Entegris Stock Subfund at any time, in
accordance with operational rules established by the Committee (which shall
comply with Section 4.1.5(d)) and reinvest all or a portion of the ESOP Account
in the other Subfunds established under Section 4.1. That portion of a
Participant’s ESOP Account which is transferred from the Entegris Stock Subfund
to another Subfund cannot be reinvested in the Entegris Stock Subfund. All
diversification elections authorized pursuant to this Section 4.3.3 shall be
made in accordance with such rules established by the Committee regarding the
form of such election, the manner of filing such election (including telephonic,
electronic or similar methods) and the information required to be furnished in
connection with such election. Notwithstanding the foregoing, in no event shall
this Section 4.3.3 be applied to prevent a Participant who has attained age 55
and has, cumulatively, at least 10 years of participation in the Plan and the
Entegris, Inc. Employee Stock Ownership Plan, from directing the Plan to
transfer investment in the Entegris Stock Subfund into any of at least three
(3) investment Subfunds offered by the Plan in accordance with
section 401(a)(28)(B) of the Code.

 

4.3.4. Voting of Employer Securities. The Trustee shall exercise all voting
rights with respect to all Employer securities held in the Participant’s or
Beneficiary’s ESOP Account in accordance with instructions from the Participant
or Beneficiary. The Committee shall use reasonable procedures to inform
Participants and Beneficiaries as to what action will be taken in the absence of
the receipt of such affirmative instructions from the Participant or
Beneficiary. Each Participant and Beneficiary may direct the Trustee,
confidentially, how to vote the Employer securities representing shares
allocated to his ESOP Account. Upon timely

 

25



--------------------------------------------------------------------------------

receipt of direction, the Trustee shall vote all such shares of Employer
securities as directed by the Participants and Beneficiaries. Shares for which
Participants and Beneficiaries do not timely return proxy cards shall be voted
by the Trustee pro rata in proportion to the shares for which instructions were
timely received. The combined fractional shares of Participants and
Beneficiaries shall be voted to the extent possible to reflect the instructions
of the Participant or Beneficiary to whose Account the shares are allocated. By
virtue of the procedures set forth in this Section 4.3.4., the Principal Sponsor
has determined that Participants and Beneficiaries have the right to vote
Employer securities confidentially and the Trustee shall keep such votes
confidential.

 

4.3.5. Tender Offer for Employer Securities. Each Participant and Beneficiary
shall have the right to tender Employer securities held in the Participant’s or
Beneficiary’s ESOP Account as set forth in this Section 4.3.5.

 

  (a) Procedures. Upon receipt, the Trustee shall transmit to the Committee all
notices of conversion, redemption, tender, exchange, subscription, class action,
claim in insolvency proceedings or other rights or powers relating to any
Employer security held in the ESOP Account, which notices are received by the
Trustee from its agents or custodian, from issuers of securities and from the
party (or its agents) extending such rights. The Trustee shall have no
obligation to determine the existence of any conversion, redemption, tender,
exchange, subscription, class action, claim in insolvency proceedings or other
right or power relating to any investments held pursuant to the Trust Agreement.
The Trustee shall exercise all tender offer rights with respect to all Employer
securities held in the Participant’s or Beneficiary’s ESOP Account in accordance
with instructions from the Participant or Beneficiary. The Committee shall use
reasonable procedures to inform Participants and Beneficiaries as to what action
will be taken in the absence of the receipt of such affirmative instructions
from the Participant or Beneficiary. Each Participant and Beneficiary may direct
the Trustee, confidentially, whether or not to tender the Employer securities
representing shares allocated to his ESOP Account. Upon timely receipt of
direction, the Trustee shall tender all such shares of Employer securities as
directed by the Participants and Beneficiaries. On the day that the offer
expires, or such earlier date if agreed to by the Trustee and the Committee, the
Trustee shall tender that number of shares for which it has received
instructions that have not been revoked. Shares for which Participants and
Beneficiaries do not timely return tender instructions shall not be tendered by
the Trustee.

 

  (b) Confidentiality. Participants and Beneficiaries shall have the right to
determine confidentially whether Employer securities will be tendered in a
tender or exchange offer.

 

  (c)

Proration. If less than all shares tendered by the Trustee are accepted, the
shares sold for each Participant or Beneficiary shall be in the same ratio to

 

26



--------------------------------------------------------------------------------

 

the number of shares tendered in the ESOP Account as the total number of shares
accepted bears to the total number of shares tendered.

 

  (d) Investment. The proceeds from the sale of Employer securities pursuant to
this Section 4.3.5 shall be transferred to the ESOP Account of a Participant or
Beneficiary and (notwithstanding any other provision in this Section 4.3) shall
be invested in accordance with uniform rules of the Committee and shall not be
invested in Employer securities.

 

27



--------------------------------------------------------------------------------

SECTION 5

 

VESTING

 

5.1. Employer Profit Sharing Account and Pension Account.

 

5.1.1. Graduated Vesting. Except as hereinafter provided, the Vested portion of
each Participant’s Employer Profit Sharing Account and Pension Account shall be
determined in accordance with the following schedule:

 

When the Participant Has
Completed the Following
Years of Vesting Service:

--------------------------------------------------------------------------------

   The Vested Portion of the
Participant’s Employer Profit Sharing
Account and Pension Account Will Be:


--------------------------------------------------------------------------------

 

Less than 2 years

   0 %

2 years but less than 3 years

   25 %

3 years but less than 4 years

   50 %

4 years but less than 5 years

   75 %

5 years or more

   100 %

 

5.1.2. Full Vesting. Notwithstanding any of the foregoing provisions for vesting
of Employer Profit Sharing Accounts and Pension Accounts, the entire Employer
Profit Sharing Account and Pension Account of each Participant shall become
fully (100%) vested upon the earliest occurrence of any of the following events
while in the employment of the Employer or an Affiliate:

 

  (a) the Participant’s death,

 

  (b) the Participant’s attainment of Normal Retirement Age,

 

  (c) the Participant’s Disability,

 

  (d) a partial termination of the Plan which is effective as to the
Participant, or

 

  (e) a complete termination of the Plan or a complete discontinuance of
Employer contributions hereto.

 

5.1.3. Full Vesting Upon Plan Termination Before Forfeiture Event. If a
Participant is not in the employment of the Employer or an Affiliate upon a
complete termination of the Plan or a complete discontinuance of Employer
contributions hereto, then the Participant’s Employer Profit Sharing Account and
Pension Account shall become fully (100%) vested if, on the date of such
termination or discontinuance, such Participant has not had a “forfeiture event”
as described in Section 6.2.1.

 

5.1.4. Special Rule for Partial Distributions. If a distribution is made of less
than the entire Employer Profit Sharing Account or Pension Account of a
Participant who is not then fully (100%) vested, then until the Participant’s
Employer Profit Sharing Account or Pension

 

28



--------------------------------------------------------------------------------

Account becomes fully (100%) vested or until the Participant incurs a Period of
Severance of five (5) years, whichever first occurs, the Participant’s Vested
interest in such Employer Profit Sharing Account or Pension Account at any
relevant time shall not be less than an amount (“X”) determined by the formula
X = P(B + D) - D. For the purpose of applying the formula, “P” is the Vested
percentage at the relevant time (determined pursuant to Section 5); “B” is the
account balance at the relevant time; and “D” is the amount of the distribution.

 

5.1.5. Effect of Break on Vesting. If a Participant who is not fully
(100%) vested incurs a Period of Severance of five (5) years, returns to
Recognized Employment and is thereafter eligible for any additional allocation
of Employer contributions, the Participant’s undistributed Employer Profit
Sharing Account or Pension Account, if any, attributable to Employer
contributions allocated as of a date before such Period of Severance of five
(5) years and the Participant’s new Employer Profit Sharing Account attributable
to Employer contributions allocated as of a date after such Period of Severance
of five (5) years shall be separately maintained for vesting purposes until the
Participant is fully (100%) Vested.

 

5.2. Other Accounts. Each Participant’s Retirement Savings Account, Employer
Matching Account, ESOP Account, Rollover Account and Transfer Account shall be
fully (100%) vested at all times.

 

29



--------------------------------------------------------------------------------

SECTION 6

 

MATURITY

 

6.1. Events of Maturity. A Participant’s Vested Total Account shall mature and
shall become distributable in accordance with Section 7 upon the earliest
occurrence of any of the following events while in the employment of the
Employer or an Affiliate:

 

  (a) the Participant’s death,

 

  (b) the Participant’s severance from employment, whether voluntary or
involuntary,

 

  (c) the attainment of age seventy and one-half (70-1/2) years by a Participant
who is a five percent (5%) owner (as defined in Appendix B) at any time during
the year in which the Participant attained age seventy and one-half
(70-1/2) years and the crediting of any amounts to such a Participant’s Account
after such time, or

 

  (d) the Participant’s Disability;

 

provided, however, that a transfer from Recognized Employment to employment with
the Employer that is other than Recognized Employment or a transfer from the
employment of one Employer participating in the Plan to another such Employer or
to any Affiliate shall not constitute an Event of Maturity.

 

6.2. Forfeitures.

 

6.2.1. Forfeiture of Nonvested Portion of Accounts. Following the occurrence of
a Participant’s Event of Maturity, the non-Vested portion of the Participant’s
Employer Profit Sharing Account or Pension Account, if any, shall be forfeited
as soon as administratively practicable on or after the Participant’s forfeiture
event. A forfeiture event shall occur with respect to a Participant upon the
earliest of:

 

  (a) a Period of Severance of five (5) years,

 

  (b) the distribution after an Event of Maturity to (or with respect to) a
Participant of the entire Vested portion of the Total Account of the
Participant,

 

  (c) the death of the Participant at a time and under circumstances which do
not entitle the Participant to be fully (100%) Vested in the Participant’s Total
Account, or

 

  (d) the Event of Maturity of a Participant who has no Vested interest in the
Participant’s Total Account.

 

30



--------------------------------------------------------------------------------

6.2.2. Restoration Upon Rehire After Forfeiture. If the Participant returns to
Recognized Employment with the Employer or an Affiliate after the non-Vested
portion of the Participant’s Employer Profit Sharing Account or Pension Account
has been forfeited and before the Participant has incurred a Period of Severance
of five (5) years, the amount so forfeited shall be restored to the
Participant’s Employer Profit Sharing Account or Pension Account as of the
Valuation Date coincident with or next following the date the Participant
returns (without adjustment for gains or losses after such forfeiture).

 

6.2.3. Use of Forfeitures. Forfeitures shall be used for the following purposes
(and, unless the Committee determines otherwise, in the following order): to
make restorations for rehired Participants, to reduce Employer matching
contributions, to reduce Employer discretionary contributions, to reduce Plan
expenses in the Plan Year in which the Participant’s forfeiture event occurred
or in the succeeding Plan Year, or to correct errors, omissions and exclusions.
To the extent forfeitures are used to reduce Employer matching contributions,
they shall be added as soon as administratively practicable to the reduced
Employer matching contribution, if any, to be allocated to the Employer Matching
Accounts of all Participants, as provided in Section 3.3. To the extent
forfeitures are used to reduce Employer discretionary contributions, they shall
be added as soon as administratively practicable to the reduced Employer
discretionary contribution, if any, to be allocated to the Employer Profit
Sharing Accounts of all Participants as provided in Section 3.4. Any forfeitures
remaining at the termination of the Plan shall be considered to be a
discretionary contribution and shall be allocated pursuant to Section 3.4.

 

6.2.4. Source of Restoration. The amount necessary to make the restoration
required under Section 6.2.2 shall come first from the forfeitures of
Participants. If such forfeitures are not adequate for this purpose, the
rehiring Employer shall make a contribution adequate to make the restoration (in
addition to any contributions made under Section 3).

 

31



--------------------------------------------------------------------------------

SECTION 7

 

DISTRIBUTIONS AND LOANS

 

7.1. Distributions to Participants Upon Event of Maturity.

 

7.1.1. Application For Distribution Required. No distribution shall be made from
the Plan until the Committee has received an application for distribution from
the Participant entitled to receive distribution. The Committee may prescribe
rules regarding the form of such application, the method of filing such
application (including telephonic, electronic or similar methods) and the
information required to be furnished in connection with such application.

 

  (a) Exception for Small Amounts. If a Participant whose Vested Total Account
does not exceed One Thousand Dollars ($1,000) incurs an Event of Maturity, then
such Vested Total Account shall be distributed automatically in a single lump
sum as soon as administratively practicable following such Event of Maturity
without an application for distribution. A Participant who has no Vested
interest in the Participant’s Total Account as of the Participant’s Event of
Maturity shall be deemed to have received an immediate distribution of the
Participant’s entire interest in the Plan as of such Event of Maturity.

 

  (b) Exception for Required Distributions. Any Vested Total Account for which
no application has been timely received on or before the required beginning date
effective as to a Participant under Section 7.1.5 or Section 7.1.6, shall be
distributed automatically in a single lump sum without an application for
distribution.

 

7.1.2. Spousal Consent Not Required. The consent of a Participant’s spouse shall
not be required to make distributions from the Plan (except for distributions
from the Pension Account as set forth in Appendix E to the Plan Statement).

 

7.1.3. Form of Distribution. The only form of distribution available under this
Plan is a lump sum payment (except for distributions from the Pension Account as
set forth in Appendix E to the Plan Statement).

 

7.1.4. Time of Distribution. Upon the receipt of a proper application from the
Participant requesting distribution after an Event of Maturity, and after the
right of the Participant to receive a distribution has been established, the
Committee shall cause the Trustee to determine the value of the Participant’s
Vested Total Account and to make distribution of such Vested Total Account in a
single lump sum as soon as administratively practicable after the Participant
requests a distribution. No distribution, however, shall be made as of a
Valuation Date preceding the date the Participant’s application is received by
the Committee.

 

7.1.5. Required Beginning Date for Non-Five Percent (5%) Owners. Notwithstanding
the foregoing, distribution to the Participant shall be made not later than the

 

32



--------------------------------------------------------------------------------

required beginning date, which is the later of (i) the April 1 following the
calendar year in which the Participant attains age seventy and one-half
(70-1/2) years, or (ii) the April 1 following the calendar year in which the
Participant terminates employment.

 

7.1.6. Required Beginning Date for Five Percent (5%) Owners. Notwithstanding any
other provision of this Plan Statement, if the Participant is a five percent
(5%) owner (as defined in Appendix B) at any time during the Plan Year in which
such Participant attains age seventy and one-half (70-1/2) years, distribution
shall not be made later than the required beginning date. The required beginning
date for such Participant shall be the April 1 following the calendar year in
which the Participant attains age seventy and one-half (70-1/2) years. If any
amounts are thereafter credited to such Participant’s Accounts, then for
purposes of Section 7.1.1(b) each subsequent December 31 shall be treated as a
required beginning date.

 

7.1.7. Effect of Reemployment. If a Participant is reemployed by the Employer or
an Affiliate before the Participant attains Normal Retirement Age and before
distribution is completed, the Participant’s Vested Total Account shall continue
to be held in the Fund until the Participant incurs another Event of Maturity
after the Participant’s reemployment. It is the general intent of this Plan that
no distributions shall be made before the Normal Retirement Age of a Participant
while the Participant is employed by the Employer or an Affiliate.

 

7.1.8. Death Prior to Distribution. If a Participant dies after the
Participant’s Event of Maturity but before distribution of the Participant’s
Vested Total Account has been completed, the undistributed Vested Total Account
shall be distributed to the Participant’s Beneficiary as provided in Section 7.3
and Appendix E to the Plan Statement.

 

7.2. In-Service Distributions and Hardship Distributions.

 

7.2.1. Age 59-1/2 Distributions. A Participant may receive a distribution while
employed from the vested portion of the Accounts listed in (b) below if the
Participant has attained age fifty-nine and one-half (59-1/2) years. To receive
such a distribution, the Participant must apply to the Committee. In the
application, the Participant shall specify the dollar amount to be distributed.
Such distribution shall be approved by the Committee and such distribution shall
be made in a lump sum cash payment as soon as administratively practicable
following the approval of the application by the Committee.

 

  (a) Spousal Consent Not Required. Spousal consent shall not be required to
make an age 59-1/2 distribution to a married Participant.

 

  (b) Sequence of Accounts. Each distribution made pursuant to this Section 7.2.
shall first be taken from and charged to the Participant’s Accounts in the
following sequence:

 

Rollover Account

Transfer Account

Employer Matching Account

Employer Profit Sharing Account

Retirement Savings Account.

 

33



--------------------------------------------------------------------------------

  (c) Coordination with Section 4.1. If a distribution is made from an Account
which is invested in more than one (1) Subfund authorized and established under
Section 4.1, the amount distributed shall be charged to each Subfund in the same
proportions as the Account is invested in each Subfund.

 

7.2.2. Hardship Distributions. A Participant may receive a hardship distribution
while employed from the Vested portion of the Accounts listed in (e) below if
the Committee determines that such hardship distribution is for one of the
purposes described in (a) below and the conditions in (b) and (d) below have
been fulfilled. To receive such a distribution, the Participant must apply to
the Committee. In the application, the Participant shall specify the dollar
amount to be distributed. Such hardship distribution shall be approved by the
Committee and such hardship distribution shall be made in a lump sum cash
payment as soon as administratively practicable following the approval of the
application by the Committee.

 

  (a) Purposes. Hardship distributions shall be allowed under Section 7.2.2 only
if the Participant establishes that the hardship distribution is to be made for
one of the following purposes:

 

  (i) expenses for medical care described in section 213(d) of the Code
previously incurred by the Participant, the Participant’s spouse or any
dependents of the Participant (as defined in section 152 of the Code) or
necessary for these persons to obtain medical care described in section 213(d)
of the Code,

 

  (ii) costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments),

 

  (iii) payment of tuition, related educational fees and room and board expenses
for the next twelve (12) months of post-secondary education for the Participant,
or the Participant’s spouse, children or dependents (as defined in section 152
of the Code), or

 

  (iv) payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage of that
principal residence.

 

Such purposes shall be considered to be an immediate and heavy financial need of
the Participant.

 

  (b)

Limitations. In no event shall the cumulative amount of hardship distributions
withdrawn from a Participant’s Retirement Savings Account exceed the amount of
contributions to that Account made pursuant to Section 3.2 (i.e., hardship
distributions from that Account shall not include any earnings on such
contributions or any qualified nonelective contributions (as defined under
section 401(m)(4)(C)) or earnings on such qualified nonelective contributions.
The amount of the hardship

 

34



--------------------------------------------------------------------------------

 

distribution shall not exceed the amount of the Participant’s immediate and
heavy financial need; provided, however, that the amount of the immediate and
heavy financial need may include amounts necessary to pay any federal, state, or
local income taxes or penalties reasonably anticipated to result from the
distribution. In addition, a hardship distribution which includes a portion of
the Participant’s Retirement Savings Account shall not be allowed unless the
Participant has obtained all distributions, other than hardship distributions,
and all nontaxable loans (at the time of the loan) currently available under all
plans maintained by the Employer and Affiliates. Other funds are not currently
available unless the funds are available prior to or coincidently with the date
the hardship distribution is available.

 

  (c) Spousal Consent Not Required. Spousal consent shall not be required to
make a hardship distribution to a married Participant.

 

  (d) Coordination with Other Plans. The rules described in this
Section 7.2.2(d) apply only if the hardship distribution includes a portion of
the Participant’s Retirement Savings Account. The Participant’s Retirement
Savings Election and elective contributions and employee contributions under all
other plans maintained by the Employer and Affiliates shall be canceled for six
(6) months after receipt of a hardship distribution and shall not be
automatically reinstated. Thereafter, the Participant may, upon giving prior
notice to the Committee, enter into a new Retirement Savings Election effective
as of any subsequent Enrollment Date following such six (6) month period,
provided the Participant is in Recognized Employment on that date. For the
purposes of this Section 7.2.2(d), all other plans maintained by the Employer
and Affiliates shall mean all qualified and nonqualified plans of deferred
compensation maintained by the Employer and Affiliates (including stock option,
stock purchase or similar plans).

 

  (e) Sequence of Accounts. Each hardship distribution made pursuant to this
Section 7.2.2 shall first be taken from and charged to the Participant’s
Accounts in the following sequence:

 

Rollover Account

Employer Profit Sharing Account

Retirement Savings Account.

 

  (f) Coordination with Section 4.1. If the hardship distribution is made from a
Retirement Savings Account which is invested in more than one (1) Subfund
authorized and established under Section 4.1, the amount withdrawn shall be
charged to each Subfund in the same proportions as the Retirement Savings
Account is invested in each Subfund.

 

35



--------------------------------------------------------------------------------

7.3. Distributions to Beneficiary.

 

7.3.1. Application For Distribution Required. No distribution shall be made from
the Plan until the Committee has received an application for distribution from
the Beneficiary of a Participant entitled to receive distribution. The Committee
may prescribe rules regarding the form of such application, the method of filing
such application (including telephonic, electronic or similar methods) and the
information required to be furnished in connection with such application.

 

  (a) Exception for Small Amounts. Upon the death of a Participant whose Vested
Total Account does not exceed One Thousand Dollars ($1,000), such Participant’s
Vested Total Account shall be distributed to the Beneficiary in a single lump
sum as soon as administratively practicable following such Participant’s death
without an application for distribution.

 

  (b) Exception for Required Distributions. Any Vested Total Account for which
no application has been timely received on or before the required beginning date
effective as to a Beneficiary under Section 7.3.4, shall be distributed
automatically in a single lump sum without an application for distribution.

 

7.3.2. Form of Distribution. The only form of distribution available under this
Plan is a lump sum payment.

 

7.3.3. Time of Distribution. Upon the receipt of a proper application for
distribution from the Beneficiary after the Participant’s death, and after the
right of the Beneficiary to receive a distribution has been established, the
Committee shall cause the Trustee to determine the value of the Participant’s
Vested Total Account and to make distribution of such Vested Total Account in a
single lump sum as soon as administratively practicable after the Beneficiary
requests a distribution. No distribution, however, shall be made as of a
Valuation Date preceding the date the Beneficiary’s application is received by
the Committee.

 

7.3.4. Required Beginning Date. Notwithstanding any other provision of this Plan
Statement, distribution to the Beneficiary of a Participant shall be made not
later than the required beginning date, which is the December 31 of the calendar
year in which occurs the fifth (5th) anniversary of the Participant’s death.

 

7.4. Designation of Beneficiaries.

 

7.4.1. Right To Designate. Each Participant may designate, upon forms to be
furnished by and filed with the Committee, one or more primary Beneficiaries or
alternative Beneficiaries to receive all or a specified part of the
Participant’s Vested Total Account in the event of the Participant’s death. The
Participant may change or revoke any such designation from time to time without
notice to or consent from any Beneficiary or spouse. No such designation, change
or revocation shall be effective unless executed by the Participant and received
by the Committee during the Participant’s lifetime.

 

36



--------------------------------------------------------------------------------

7.4.2. Spousal Consent. Notwithstanding the foregoing, a designation will not be
valid for the purpose of paying benefits from the Plan to anyone other than a
surviving spouse of the Participant (if there is a surviving spouse) unless that
surviving spouse consents in writing to the designation of another person as
Beneficiary. To be valid, the consent of such spouse must be in writing, must
acknowledge the effect of the designation of the Beneficiary and must be
witnessed by a notary public. The consent of the spouse must be to the
designation of a specific named Beneficiary which may not be changed without
further spousal consent, or alternatively, the consent of the spouse must
expressly permit the Participant to make and to change the designation of
Beneficiaries without any requirement of further spousal consent. The consent of
the spouse to a Beneficiary is a waiver of the spouse’s rights to death benefits
under the Plan. The consent of the surviving spouse need not be given at the
time the designation is made. The consent of the surviving spouse need not be
given before the death of the Participant. The consent of the surviving spouse
will be required, however, before benefits can be paid to any person other than
the surviving spouse. The consent of a spouse shall be irrevocable and shall be
effective only with respect to that spouse.

 

7.4.3. Failure of Designation. If a Participant:

 

  (a) fails to designate a Beneficiary,

 

  (b) designates a Beneficiary and thereafter such designation is revoked
without another Beneficiary being named, or

 

  (c) designates one or more Beneficiaries and all such Beneficiaries so
designated fail to survive the Participant,

 

such Participant’s Vested Total Account, or the part thereof as to which such
Participant’s designation fails, as the case may be, shall be payable to the
first class of the following classes of automatic Beneficiaries with a member
surviving the Participant and (except in the case of the Participant’s surviving
issue) in equal shares if there is more than one member in such class surviving
the Participant:

 

Participant’s surviving spouse

Participant’s surviving issue per stirpes and not per capita

Participant’s surviving parents

Participant’s surviving brothers and sisters

Representative of Participant’s estate.

 

7.4.4. Disclaimers by Beneficiaries. A Beneficiary entitled to a distribution of
all or a portion of a deceased Participant’s Vested Total Account may disclaim
his or her interest therein subject to the following requirements. To be
eligible to disclaim, a Beneficiary must be a natural person, must not have
received a distribution of all or any portion of a Vested Total Account at the
time such disclaimer is executed and delivered, and must have attained at least
age twenty-one (21) years as of the date of the Participant’s death. Any
disclaimer must be in writing and must be executed personally by the Beneficiary
before a notary public. A disclaimer shall state that the Beneficiary’s entire
interest in the undistributed Vested Total Account is

 

37



--------------------------------------------------------------------------------

disclaimed or shall specify what portion thereof is disclaimed. To be effective,
duplicate original executed copies of the disclaimer must be both executed and
actually delivered to both the Committee and to the Trustee after the date of
the Participant’s death but not later than nine (9) months after the date of the
Participant’s death. A disclaimer shall be irrevocable when delivered to both
the Committee and the Trustee. A disclaimer shall be considered to be delivered
to the Committee or the Trustee only when actually received by the Committee or
the Trustee (and in the case of a corporate Trustee, shall be considered to be
delivered only when actually received by a trust officer familiar with the
affairs of the Plan). The Committee (and not the Trustee) shall be the sole
judge of the content, interpretation and validity of a purported disclaimer.
Upon the filing of a valid disclaimer, the Beneficiary shall be considered not
to have survived the Participant as to the interest disclaimed. A disclaimer by
a Beneficiary shall not be considered to be a transfer of an interest in
violation of the provisions of Section 8 and shall not be considered to be an
assignment or alienation of benefits in violation of federal law prohibiting the
assignment or alienation of benefits under this Plan. No other form of attempted
disclaimer shall be recognized by either the Committee or the Trustee.

 

7.4.5. Definitions. When used herein and, unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, “issue” means all persons who are lineal descendants of
the person whose issue are referred to, subject to the following:

 

  (a) a legally adopted child and the adopted child’s lineal descendants always
shall be lineal descendants of each adoptive parent (and of each adoptive
parent’s lineal ancestors);

 

  (b) a legally adopted child and the adopted child’s lineal descendants never
shall be lineal descendants of any former parent whose parental rights were
terminated by the adoption (or of that former parent’s lineal ancestors); except
that if, after a child’s parent has died, the child is legally adopted by a
stepparent who is the spouse of the child’s surviving parent, the child and the
child’s lineal descendants shall remain lineal descendants of the deceased
parent (and the deceased parent’s lineal ancestors);

 

  (c) if the person (or a lineal descendant of the person) whose issue are
referred to is the parent of a child (or is treated as such under applicable
law) but never received the child into that parent’s home and never openly held
out the child as that parent’s child (unless doing so was precluded solely by
death), then neither the child nor the child’s lineal descendants shall be issue
of the person.

 

“Child” means an issue of the first generation; “per stirpes” means in equal
shares among living children of the person whose issue are referred to and the
issue (taken collectively) of each deceased child of such person, with such
issue taking by right of representation of such deceased child; and “survive”
and “surviving” mean living after the death of the Participant.

 

38



--------------------------------------------------------------------------------

7.4.6. Special Rules. Unless the Participant has otherwise specified in the
Participant’s Beneficiary designation, the following rules shall apply:

 

  (a) If there is not sufficient evidence that a Beneficiary was living at the
time of the death of the Participant, it shall be deemed that the Beneficiary
was not living at the time of the death of the Participant.

 

  (b) The automatic Beneficiaries specified in Section 7.4.3 and the
Beneficiaries designated by the Participant shall become fixed at the time of
the Participant’s death so that, if a Beneficiary survives the Participant but
dies before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary’s
estate.

 

  (c) If the Participant designates as a Beneficiary the person who is the
Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. (The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form executed by the
Participant and received by the Committee after the date of the legal
termination of the marriage between the Participant and such former spouse, and
during the Participant’s lifetime.)

 

  (d) Any designation of a nonspouse Beneficiary by name that is accompanied by
a description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.

 

  (e) Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant’s death.

 

A Beneficiary designation is permanently void if it either is executed or is
filed by a Participant who, at the time of such execution or filing, is then a
minor under the law of the state of the Participant’s legal residence. The
Committee (and not the Trustee) shall be the sole judge of the content,
interpretation and validity of a purported Beneficiary designation.

 

7.5. General Distribution Rules.

 

7.5.1. Notices. The Committee will issue such notices as may be required under
sections 402(f), 411(a)(11) and other sections of the Code in connection with
distributions from the Plan. No distribution will be made unless it is
consistent with such notice requirements. Generally, distributions may not
commence as of a date that is more than ninety (90) days or less than thirty
(30) days after such notices are given to the Participant. Distribution may
commence less than thirty (30) days after the notice required under
section 1.411(a)-11(c) of the income tax

 

39



--------------------------------------------------------------------------------

regulations or the notice required under section 1.402(f)-1 of the income tax
regulations is given, provided however, that:

 

  (a) the Committee clearly informs the distributee that the distributee has a
right to a period of at least thirty (30) days after receiving such notices to
consider whether or not to elect distribution;

 

  (b) the distributee, after receiving the notice, affirmatively elects a
distribution; and

 

  (c) the distributee may revoke an affirmative distribution election by
notifying the Committee of such revocation prior to the date as of which such
distribution is to be made.

 

7.5.2. Direct Rollover. A distributee who is eligible to elect a direct rollover
may elect, at the time and in the manner prescribed by the Committee, to have
all or any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the distributee in a direct rollover. A
distributee who is eligible to elect a direct rollover includes only a
Participant, a Beneficiary who is the surviving spouse of a Participant and a
Participant’s spouse or former spouse who is the Alternate Payee under a
qualified domestic relations order, as defined in Appendix C.

 

  (a) Eligible rollover distribution means any distribution of all or any
portion of a Vested Total Account to a distributee who is eligible to elect a
direct rollover except (i) any distribution that is one of a series of
substantially equal installments payable monthly, quarterly or annually over a
period of time not extending beyond the remaining life expectancy of such
distributee or pursuant to the applicable table under section 1.401(a)(9)-9 of
the income tax regulations, and (ii) any distribution that is one of a series of
substantially equal installments payable not less frequently than annually over
a specified period of ten (10) years or more, and (iii) any distribution to the
extent of such distribution is required under section 401(a)(9) of the Code, and
(iv) any hardship distribution, and (v) the portion of any distribution that is
not includible in gross income (determined without regard to the exclusion for
net unrealized appreciation with respect to employer securities).

 

  (b)

Eligible retirement plan means (i) an individual retirement account described in
section 408(a) of the Code, or (ii) an individual retirement annuity described
in section 408(b) of the Code, or (iii) a plan described in section 403(a) of
the Code or an annuity contract described under section 403(b) of the Code, or
(iv) a qualified defined contribution plan described in section 401(a) of the
Code that accepts the eligible rollover distribution, or (v) eligible plan under
section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which

 

40



--------------------------------------------------------------------------------

 

agrees to separately account for amounts transferred into such plan from this
Plan. The definition of eligible retirement plan shall also apply in the case of
a distribution to a surviving spouse, or to a spouse or former spouse who is an
Alternate Payee.

 

  (c) Direct rollover means the payment of an eligible rollover distribution by
the Plan to the eligible retirement plan specified by the distributee who is
eligible to elect a direct rollover.

 

7.5.3. Compliance with Section 401(a)(9) of the Code. Notwithstanding the
foregoing provisions of this Section 7, all distributions under this Plan shall
comply with the minimum distribution requirements of section 401(a)(9) of the
Code. Effective with respect to distributions made on or after January 1, 2002,
the Plan will apply the minimum distribution rules under section 1.401(a)(9)-9
of the income tax regulations published on April 17, 2002.

 

7.5.4. Distribution in Cash. Except as provided in Appendix F, distribution of a
Participant’s Vested Total Account shall be made in cash. If, however, the
Vested Total Account to be distributed is in whole or in part invested in an
individual Subfund under Section 4.1.2, at the election of the distributee,
distribution of that portion of the Vested Total Account shall be made in kind
(to the extent that the investment provides for in-kind distributions).

 

7.5.5. Facility of Payment. In case of the legal disability, including minority,
of a Participant, Beneficiary or Alternate Payee entitled to receive any
distribution under the Plan, payment shall be made, if the Committee shall be
advised of the existence of such condition:

 

  (a) to the duly appointed guardian, conservator or other legal representative
of such Participant, Beneficiary or Alternate Payee, or

 

  (b) to a person or institution entrusted with the care or maintenance of the
incompetent or disabled Participant, Beneficiary or Alternate Payee, provided,
however, such person or institution has satisfied the Committee that the payment
will be used for the best interest and assist in the care of such Participant,
Beneficiary or Alternate Payee, and provided further, that no prior claim for
said payment has been made by a duly appointed guardian, conservator or other
legal representative of such Participant, Beneficiary or Alternate Payee.

 

Any payment made in accordance with the foregoing provisions of this Section
shall constitute a complete discharge of any liability or obligation of the
Employer, the Committee, the Trustee and the Fund therefor.

 

7.6. Loans. The provisions of this Section shall be subject to the following
rules, conditions and limitations:

 

7.6.1. Availability. Loans shall be made available to all Participants (without
regard to whether they are actively employed by the Employer or an Affiliate)
subject to limitations and conditions established under this Section on a
reasonably equivalent basis and

 

41



--------------------------------------------------------------------------------

shall not be made available to Highly Compensated Employees in an amount
(expressed as a percentage of the Vested Total Account) greater than is made
available to other employees.

 

7.6.2. Spousal Consent Not Required. Spousal consent shall not be required to
make a loan to a married Participant.

 

7.6.3. Administration. Loan requests shall be granted or denied solely on the
basis of this Section. There shall be no discretion to grant or deny a loan
request. Denials shall be processed under the claims procedure rules of the
Plan. Loans shall be approved (or denied) by the Committee. The Committee shall
be contacted for this purpose at the address shown in the summary plan
description. A copy of these rules, loan application forms, specimen promissory
notes and any other information that is available concerning loans shall be made
available at that address upon request. Loans under this Plan and any other plan
maintained by the Employer and all Affiliates will be considered separate loans.
Therefore, separate loan applications and promissory notes will need to be
completed for loans from this Plan or any other plan. A loan will be made upon
completion of a loan application, the execution of a promissory note and the
completing of such other forms and the furnishing of such other information as
may be required to comply with this Section. The promissory note will be a
negotiable instrument. The Trustee will not, however, sell any note. The
Committee may prescribe rules regarding the form of such application, the method
of filing such application (including telephonic, electronic or similar methods)
and the information required to be furnished in connection with such
application.

 

7.6.4. Loan Terms. The total amount of such loans to any Participant shall not
exceed the lesser of:

 

  (a) Fifty percent (50%) of the Vested amount of that Participant’s Total
Account, or

 

  (b) Fifty Thousand Dollars ($50,000);

 

provided, however, that the Fifty Thousand Dollar ($50,000) limitation shall be
reduced by the excess (if any) of: (i) the highest outstanding balance of loans
from the Plan (and all other plans of the Employer and all Affiliates) to such
Participant during the one-year period ending on the day before the new loan is
made, over (ii) the outstanding balance of all loans from the Plan (and all
other plans of the Employer and all Affiliates) to such Participant on the day
the new loan is made.

 

Except for any permitted suspension of payments during a leave of absence, any
such loan must be repaid at least monthly in substantially level amounts,
including principal and interest, over the term of the loan. Any such loan shall
provide that it shall be repaid within a definite period of time to be specified
by the Participant in the loan application and the promissory note. That period
shall not exceed five (5) years unless such loan is to a Participant and is used
to acquire a principal residence for the Participant and then it shall not
exceed ten (10) years.

 

42



--------------------------------------------------------------------------------

7.6.5. Collateral. Every loan made under these rules shall be secured by that
portion of the Participant’s Total Account which does not exceed fifty percent
(50%) of the sum total of the Participant’s Vested Total Account. This dollar
amount shall be determined immediately after the origination of the loan (and
shall be reduced by the amount of any unpaid principal and interest on any
earlier loan which is similarly secured). This security interest shall exist
without regard to whether it is or is not referenced in the loan documents. The
Plan shall be permitted to realize on this collateral (as hereinafter provided)
by any means including (but not limited to) offset. No other collateral shall be
permitted or required.

 

7.6.6. Loan Rules. The Committee may adopt rules for the administration of loans
that are not inconsistent with the Plan Statement, including the following
rules:

 

  (a) Loan Amount. Loans will not be made in a principal amount less than One
Thousand Dollars ($1,000).

 

  (b) Interest Rate. The interest rate on any loan shall be equal to the prime
rate (the base rate on corporate loans at large United States money center
commercial banks) as published for the first business day of the calendar month
in which the loan is granted by The Wall Street Journal in its Money Rates
column or any comparable successor rate so published plus one percent (1%). If
the prime rate is published as a range of rates, the highest prime rate in the
range shall be used.

 

  (c) Accounting for Loan. For the purpose of determining the extent to which a
Total Account is entitled to share in income, gains or losses of the Fund under
Section 4, the same shall be deemed to be reduced by the unpaid balance of any
outstanding loans to the Participant, and the interest payments on such loans
shall be credited to the Participant’s Total Account. If a loan is made to a
person who has assets in more than one Account, such loan shall be deemed to
have been made from the Accounts pro rata (excluding any portion of the
Participant’s Pension Account and ESOP Account). Repayments of principal on
loans and payments of interest shall be apportioned among the Accounts from
which the loan was made in proportion to the amounts by which the Accounts were
initially reduced in order to make the loan. If a loan is made from an Account
which is invested in more than one Subfund authorized and established under
Section 4.1, the amount withdrawn in order to make the loan shall be charged to
each Subfund in the same proportions as the Account is invested in each Subfund.
All repayments of principal and interest shall be reinvested in the same manner
as contributions under the Participant’s investment elections in effect at the
time the repayment is received.

 

  (d)

Payments. All Participants who are actively employed by the Employer shall make
payment of loans by monthly or more frequent payroll deduction. The making of
the loan shall be considered an irrevocable authorization for payroll deduction.
To the extent that the available

 

43



--------------------------------------------------------------------------------

 

payroll amount is not sufficient to satisfy the payment obligation, the
Participant shall make monthly payment by personal check, cashier’s check,
certified check or money order delivered to the Trustee or to the Committee as
agent for the Trustee (at the address shown in the Plan’s summary plan
description) by the due date for the payment. All payments by Participants who
are not actively employed shall be made quarterly by personal check, cashier’s
check, certified check or money order delivered to the Trustee or to the
Committee as agent for the Trustee at the address shown in the Plan’s summary
plan description by the due date for the payment.

 

  (e) Prepayments. The loan may be prepaid in whole (but not in part) at any
time.

 

  (f) Termination of Employment. The entire outstanding principal and unpaid
interest shall be due and payable on the date forty-five (45) days after the
Participant’s termination of employment with the Employer and all Affiliates.

 

  (g) Death of the Participant. The death of the Participant shall terminate the
loan. The unpaid principal and interest due and owing on the date of the
Participant’s death shall be offset against the Participant’s Total Account. No
payments shall be permitted after the Participant’s death. The tax consequences
of the offset shall be reported to the Participant’s estate and not to the
Beneficiary.

 

  (h) Event of Default. Subject to subsection (i) below, nonpayment within ten
(10) days after the due date shall be an event of default. If a payment is not
made by payroll deduction, then payment shall be considered made for this
purpose only when the personal check, cashier’s check, certified check or money
order is received in fact by the Trustee or the Committee as agent for the
Trustee. Upon the occurrence of an event of default, the Participant’s Vested
Accounts in the Plan given as security shall be offset by the amount of the then
outstanding balance of the loan in default (including, to the extent required
under the Code, interest on the amount in default from the time of the default
until the time of the offset). In the case of a Participant who has not had an
Event of Maturity, however, this offset shall be deferred until an Event of
Maturity as to such Participant, but, in the interim, it shall not be possible
to cure the default. Such offset shall be automatic. No notice shall be required
prior to offset.

 

  (i)

Suspension of Payments During Leave of Absence. If the Participant is on an
authorized leave of absence as determined by the Committee, and the
Participant’s wages during the leave are less than the amount of the loan
payment, then loan payments shall be suspended for a period of up to one
(1) year; provided, however, that the Participant’s death even while

 

44



--------------------------------------------------------------------------------

 

payments are suspended shall nevertheless terminate the loan as provided in
subsection (g). Upon the Participant’s return to active employment with the
Employer or an Affiliate, the Participant shall resume making payments on the
loan by monthly or more frequent payroll deduction. Pursuant to procedures
established by the Committee, the Trustee shall adjust the amount of each
periodic payment, so that the unpaid balance of the Participant’s loan will
continue to be paid in equal periodic installments each payroll period in
amounts sufficient to retire the entire loan indebtedness (principal and
interest) by the original maturity date of the loan.

 

  (j) Miscellaneous. Loans will be made only as of a Valuation Date. No loan
shall be made to any Participant who has any loan which is currently in default
or any loan which was in default at any time during the preceding twelve
(12) months. No Participant shall have more than two (2) loans outstanding.

 

  (k) Fees. The loan shall be subject to any origination fees charged by the
Trustee and approved by the Committee. No loan application shall be approved
unless it is accompanied by any required origination fee.

 

7.6.7. Effect on Distributions. If any distribution is to be made after an Event
of Maturity when a loan is outstanding, the first asset distributed (after
offset to satisfy any default) shall be the unpaid promissory note.

 

7.6.8. Truth in Lending. This Plan shall make all disclosures required under
federal truth-in-lending regulations (Regulation Z issued by the Board of
Governors of the Federal Reserve System).

 

7.6.9. Effect of Participant Bankruptcy. To the extent required by bankruptcy
laws, loans shall be subject to stay, discharge, reinstatement and other
matters.

 

7.6.10. ERISA Compliance — Loans Available to Parties in Interest. Loans shall
be available to Participants and Beneficiaries who are parties in interest as
defined in section 3(14) of ERISA. An Alternate Payee shall be considered a
Beneficiary for this purpose only after the domestic relations order has been
finally determined to be a qualified domestic relations order as defined in
Appendix C to the Plan Statement.

 

45



--------------------------------------------------------------------------------

SECTION 8

 

SPENDTHRIFT PROVISIONS

 

No Participant or Beneficiary shall have any transmissible interest in any
Account nor shall any Participant or Beneficiary have any power to anticipate,
alienate, dispose of, pledge or encumber the same while in the possession or
control of the Trustee, nor shall any Account be subject to attachment,
garnishment, execution following judgment or other legal process while in the
possession or control of the Trustee, nor shall the Trustee, the Employer or the
Committee recognize any assignment thereof, either in whole or in part, except
as is specifically permitted under section 401(a)(13) of the Code or the
regulations thereunder.

 

The power to designate Beneficiaries to receive the Vested Total Account of a
Participant in the event of death shall not permit or be construed to permit
such power or right to be exercised by the Participant so as thereby to
anticipate, pledge, mortgage or encumber the Participant’s Account or any part
thereof, and any attempt of a Participant so to exercise said power in violation
of this provision shall be of no force and effect and shall be disregarded by
the Employer, the Committee and the Trustee.

 

This Section shall not prevent the Employer or the Committee from exercising, in
their discretion, any of the applicable powers and options granted to them upon
the occurrence of an Event of Maturity, as such powers may be conferred upon
them by any applicable provision hereof, nor prevent the Plan from offsetting a
Participant’s Vested Total Account by the amount of the then outstanding balance
of the loan in default. This Section shall not prevent the Employer or the
Committee from observing the terms of a qualified domestic relations order as
provided in Appendix C to this Plan Statement.

 

46



--------------------------------------------------------------------------------

SECTION 9

 

AMENDMENT AND TERMINATION

 

9.1. Amendment. The Principal Sponsor reserves the power to amend this Plan
Statement in any respect and either prospectively or retroactively or both;
provided that no amendment shall be effective to reduce or divest the Total
Account of any Participant unless the same shall have been adopted with the
consent of the Secretary of Labor pursuant to the provisions of ERISA, or in
order to comply with the provisions of the Code and the regulations and rulings
thereunder affecting the tax-qualified status of the Plan and the deductibility
of Employer contributions thereto. Notwithstanding the foregoing, no amendment
shall be effective to increase the duties of the Trustee without its consent. No
oral or written statement shall be effective to amend the Plan Statement unless
it is duly authorized by the Board of Directors or the Committee. The power to
amend the Plan Statement may not be delegated. Notwithstanding anything in this
Plan Statement to the contrary, the Committee may adopt rules to facilitate
compliance with the federal securities laws and all regulations and rules
thereunder, including Section 16 of the Securities Exchange Act, which rules may
limit rights under the Plan for certain Participants.

 

9.2. Discontinuance of Contributions and Termination of Plan. The Principal
Sponsor reserves the right to reduce, suspend or discontinue its contributions
to the Plan and to terminate the Plan herein embodied in its entirety.
Notwithstanding anything in this Plan Statement to the contrary, if the
Principal Sponsor applies to the Internal Revenue Service for a ruling that the
termination of the Plan does not adversely affect its qualified status, then all
distributions (other than required distributions under Sections 7.1.1(b) and
7.3.1(b)) and the making of new loans shall be suspended upon termination of the
Plan pending the receipt of a favorable determination.

 

9.3. Merger or Spinoff of Plans

 

9.3.1. In General. The Principal Sponsor may cause all or a part of this Plan to
be merged with all or a part of any other plan and may cause all or a part of
the assets and liabilities to be transferred from this Plan to another plan. In
the case of merger or consolidation of this Plan with, or transfer of assets and
liabilities of this Plan to, any other plan, each Participant shall (if such
other plan were then terminated) receive a benefit immediately after the merger,
consolidation or transfer which is not less than the benefit the Participant
would have been entitled to receive immediately before the merger, consolidation
or transfer (if this Plan had then terminated). If the Principal Sponsor agrees
to a transfer of assets and liabilities to or from another plan, the agreement
under which such transfer is concluded (or an amendment of or appendix to this
Plan Statement) shall specify the Accounts to which the transferred amounts are
to be credited.

 

9.3.2. Limitations. For any asset transfer to this Plan from a tax-qualified
plan which is subject to the joint and survivor annuity and pre-retirement
annuity rules of section 401(a)(11) of the Code, the optional form of benefit
requirements of section 411(d)(6)(B)(ii) of the Code or the distribution rules
of section 401(k) of the Code, the Committee shall adopt rules to comply with
section 411(d)(6)(B)(ii) of the Code. In no event

 

47



--------------------------------------------------------------------------------

shall assets be transferred from any other plan to this Plan unless this Plan
complies (or has been amended to comply) with the optional form of benefit
requirements of section 411(d)(6)(B)(ii) of the Code (or, where applicable, the
distribution rules of section 401(k) of the Code) with respect to such
transferred assets. In no event shall assets be transferred from this Plan to
any other plan unless such other plan complies (or has been amended to comply)
with the optional form of benefit requirements of section 411(d)(6)(B)(ii) of
the Internal Revenue Code and the distribution rules of section 401(k) of the
Internal Revenue Code with respect to such transferred assets.

 

9.3.3. Beneficiary Designations. If assets and liabilities are transferred from
another plan to this Plan, Beneficiary designations made under that plan shall
become void with respect to deaths occurring on or after the date as of which
such transfer is made and the Beneficiary designation rules of this Plan
Statement shall apply beginning on such date.

 

9.4. Adoption by Other Employers.

 

9.4.1. Adoption by Consent. The Principal Sponsor may consent to the adoption of
the Plan by any business entity subject to such conditions as the Principal
Sponsor may impose.

 

9.4.2. Procedure for Adoption. Any such adopting business entity shall initiate
its adoption of the Plan by delivery of a certified copy of the resolutions of
its board of directors (or other authorized body or individual) adopting this
Plan Statement to the Principal Sponsor. Upon the consent by the Principal
Sponsor to the adoption by the adopting business entity, and the delivery to the
Trustee of written evidence of the Principal Sponsor’s consent, the adoption of
the Plan by the adopting business entity shall be effective as of the date
specified by the Principal Sponsor. If such adopting business entity is not a
corporation, any reference in the Plan Statement to its board of directors shall
be deemed to refer to such entity’s governing body or other authorized
individual.

 

9.4.3. Effect of Adoption. Upon the adoption of the Plan by an adopting business
entity as heretofore provided, the adopting business entity shall be an Employer
hereunder in all respects. Each adopting business entity, as a condition of
continued participation in the Plan, delegates to the Principal Sponsor the sole
power and authority over all Plan matters except that the board of directors of
each adopting business entity shall have the power to amend this Plan Statement
as applied to it by establishing a successor plan to which assets and
liabilities may be transferred as provided in Section 9.3 and to terminate the
Plan as applied to it. Each reference herein to the Employer shall include the
Principal Sponsor and all adopting business entities unless the context clearly
requires otherwise.

 

48



--------------------------------------------------------------------------------

SECTION 10

FIDUCIARY MATTERS

 

10.1. Prohibited Transactions. Except as may be permitted by law, no fiduciary
hereunder shall permit the Plan to engage, directly or indirectly, in any of the
following transactions with a person who is a “disqualified person” (as defined
in section 4975 of the Code) or a “party in interest” (as defined in
section 3(14) of ERISA):

 

  (a) sale, exchange or leasing of any property between the Plan and such
person,

 

  (b) lending of money or other extension of credit between the Plan and such
person,

 

  (c) furnishing of goods, services or facilities between the Plan and such
person,

 

  (d) transfer to, or use by or for the benefit of, such person of the income or
assets of the Plan,

 

  (e) act by such person who is a fiduciary hereunder whereby the fiduciary
deals with the income or assets of the Plan in the fiduciary’s own interest or
for the fiduciary’s own account, or

 

  (f) receipt of any consideration for the fiduciary’s own personal account by
such person who is a fiduciary from any party dealing with the Plan in
connection with a transaction involving the income or assets of the Plan.

 

10.2. Indemnity. Each individual (as distinguished from corporate) trustee of
the Plan or officer, director or employee of the Employer shall, except as
prohibited by law, be indemnified and held harmless by the Employer from any and
all liabilities, costs and expenses (including legal fees), to the extent not
covered by liability insurance, arising out of any action taken by such
individual with respect to the Plan, whether imposed under ERISA or otherwise.
No such indemnification, however, shall be required or provided if such
liability arises (i) from the individual’s claim for his own benefit, or
(ii) from the proven gross negligence or the bad faith of the individual, or
(iii) from the criminal misconduct of such individual if the individual had
reason to believe the conduct was unlawful. This indemnification shall continue
as to an individual who has ceased to be a trustee of the Plan or officer,
director or employee of the Employer and shall inure to the benefit of the
heirs, executors and administrators of such an individual.

 

49



--------------------------------------------------------------------------------

SECTION 11

 

DETERMINATIONS — RULES AND REGULATIONS

 

11.1. Determinations. The Committee shall make such determinations as may be
required from time to time in the administration of the Plan. The Committee
shall have the sole discretion, authority and responsibility to interpret and
construe the Plan Statement and to determine all factual and legal questions
under the Plan, including but not limited to the entitlement of employees,
Participants and Beneficiaries and the amounts of their respective interests.
The Trustee and other interested parties may act and rely upon all information
reported to them hereunder and need not inquire into the accuracy thereof, nor
be charged with any notice to the contrary.

 

11.2. Rules and Regulations. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Committee.

 

11.3. Method of Executing Instruments.

 

11.3.1. Employer or Committee. Information to be supplied or written notices to
be made or consents to be given by the Principal Sponsor, the Employer or the
Committee pursuant to any provision of this Plan Statement may be signed in the
name of the Principal Sponsor or Employer by any officer or by any employee who
has been authorized to make such certification or to give such notices or
consents or by any Committee member.

 

11.3.2. Trustee. Any instrument or written notice required, necessary or
advisable to be made or given by the Trustee may be signed by any Trustee, if
all Trustees serving hereunder are individuals, or by any authorized officer or
employee of the Trustee, if a corporate Trustee shall be acting hereunder as
sole Trustee.

 

11.4. Claims Procedure. Until modified by the Committee, the claims procedure
set forth in this Section 11.4 shall be the claims procedure for the resolution
of disputes and disposition of claims arising under the Plan. An application for
a distribution under Section 7 shall be considered as a claim for the purposes
of this Section.

 

11.4.1. Original Claim. Any employee, former employee, or Beneficiary of such
employee or former employee may, if the employee, former employee or Beneficiary
so desires, file with the Committee a written claim for benefits under the Plan.
Within ninety (90) days after the filing of such a claim, the Committee shall
notify the claimant in writing whether the claim is upheld or denied in whole or
in part or shall furnish the claimant a written notice describing specific
special circumstances requiring a specified amount of additional time (but not
more than one hundred eighty days from the date the claim was filed) to reach a
decision on the claim. If the claim is denied in whole or in part, the Committee
shall state in writing:

 

  (a) the specific reasons for the denial,

 

  (b) the specific references to the pertinent provisions of this Plan Statement
on which the denial is based,

 

50



--------------------------------------------------------------------------------

  (c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary, and

 

  (d) an explanation of the claims review procedure set forth in this Section.

 

11.4.2. Claims Review Procedure. Within sixty (60) days after receipt of notice
that the claim has been denied in whole or in part, the claimant may file with
the Committee a written request for a review and may, in conjunction therewith,
submit written issues and comments. Within sixty (60) days after the filing of
such a request for review, the Committee shall notify the claimant in writing
whether, upon review, the claim was upheld or denied in whole or in part or
shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred twenty days from the date the request for review was filed) to reach
a decision on the request for review.

 

11.4.3. General Rules.

 

  (a) No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the claims procedure.
The Committee may require that any claim for benefits and any request for a
review of a denied claim be filed on forms to be furnished by the Committee upon
request.

 

  (b) All decisions on claims and on requests for a review of denied claims
shall be made by the Committee unless delegated as provided in Section 12.2.

 

  (c) The Committee may, in its discretion, hold one or more hearings on a claim
or a request for a review of a denied claim.

 

  (d) Claimants may be represented by a lawyer or other representative at their
own expense, but the Committee reserves the right to require the claimant to
furnish written authorization. A claimant’s representative shall be entitled to
copies of all notices given to the claimant.

 

  (e) The decision of the Committee on a claim and on a request for a review of
a denied claim shall be served on the claimant in writing. If a decision or
notice is not received by a claimant within the time specified, the claim or
request for a review of a denied claim shall be deemed to have been denied.

 

  (f) Prior to filing a claim or a request for a review of a denied claim, the
claimant or the claimant’s representative shall have a reasonable opportunity to
review a copy of this Plan Statement and all other pertinent documents in the
possession of the Employer, the Committee and the Trustee.

 

51



--------------------------------------------------------------------------------

11.4.4. Deadline to File Claim. To be considered timely under the Plan’s claim
and review procedure, a claim must be filed with the Committee within one
(1) year after the claimant knew or reasonably should have known of the
principal facts upon which the claim is based. If or to the extent that the
claim relates to a failure to effect a Participant’s or Beneficiary’s investment
directions, the one (1) year period shall be thirty (30) days.

 

11.4.5. Exhaustion of Administrative Remedies. The exhaustion of the claim and
review procedure is mandatory for resolving every claim and dispute arising
under this Plan. As to such claims and disputes:

 

  (a) no claimant shall be permitted to commence any legal action to recover
Plan benefits or to enforce or clarify rights under the Plan under section 502
or section 510 of ERISA or under any other provision of law, whether or not
statutory, until the claim and review procedure set forth herein have been
exhausted in their entirety; and

 

  (b) in any such legal action all explicit and all implicit determinations by
the Committee (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.

 

11.4.6. Deadline to File Legal Action. No legal action to recover Plan benefits
or to enforce or clarify rights under the Plan under section 502 or section 510
of ERISA or under any other provision of law, whether or not statutory, may be
brought by any claimant on any matter pertaining to this Plan unless the legal
action is commenced in the proper forum before the earlier of:

 

  (a) thirty (30) months after the claimant knew or reasonably should have known
of the principal facts on which the claim is based, or

 

  (b) six (6) months after the claimant has exhausted the claim and review
procedure.

 

If or to the extent that the claim relates to a failure to effect a
Participant’s or Beneficiary’s investment directions or a Participant’s election
regarding contributions, the thirty (30) month period shall be nineteen
(19) months.

 

11.4.7. Knowledge of Fact by Participant Imputed to Beneficiary. Knowledge of
all facts that a Participant knew or reasonably should have known shall be
imputed to every claimant who is or claims to be a Beneficiary of the
Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.

 

11.5. Information Furnished by Participants. Neither the Employer nor the
Committee nor the Trustee shall be liable or responsible for any error in the
computation of the Account of a Participant resulting from any misstatement of
fact made by the Participant, directly or indirectly, to the Employer, the
Committee or the Trustee and used by them in determining the Participant’s
Account. Neither the Employer nor the Committee nor the Trustee shall be
obligated or required to increase the Account of such Participant which, on
discovery of the misstatement, is found to be understated as a result of such
misstatement of the Participant. However, the Account of any Participant which
is overstated by reason of any such misstatement shall be reduced to the amount
appropriate for the Participant in view of the truth. Any refund received upon
reduction of an Account so made shall be used to reduce the next succeeding
contribution of the Employer to the Plan.

 

52



--------------------------------------------------------------------------------

SECTION 12

 

PLAN ADMINISTRATION

 

12.1. Principal Sponsor.

 

12.1.1. Officers. Except as hereinafter provided, functions generally assigned
to the Principal Sponsor shall be discharged by its officers or delegated and
allocated as provided herein.

 

12.1.2. Chief Executive Officer. Except as hereinafter provided, the Chief
Executive Officer of the Principal Sponsor may delegate or redelegate and
allocate or reallocate to one or more persons or to a committee of persons
jointly or severally, and whether or not such persons are directors, officers or
employees, such functions assigned to the Principal Sponsor hereunder as the
Chief Executive Officer may from time to time deem advisable.

 

12.1.3. Board of Directors. Notwithstanding the foregoing, the Board of
Directors of the Principal Sponsor shall have the exclusive authority, which may
not be delegated (except as provided in paragraph (a) below), to act for the
Principal Sponsor:

 

  (a) to amend this Plan Statement (except that the authority to make such
amendments as are required to obtain or maintain the qualification of the Plan
under sections 401(a) and 501(a) of the Code may be delegated); to terminate the
Plan,

 

  (b) to consent to the adoption of the Plan by other business entities; to
establish conditions and limitations upon such adoption of the Plan by other
business entities; to designate Affiliates, and

 

  (c) to cause the Plan to be merged with another plan and to transfer assets
and liabilities between the Plan and another.

 

12.2. Committee.

 

12.2.1. Appointment and Removal. The Committee shall consist of such members as
may be determined and appointed from time to time by the Chief Executive Officer
of the Principal Sponsor and they shall serve at the pleasure of such Chief
Executive Officer. Members of the Committee shall serve without compensation,
but their reasonable expenses shall be an expense of the administration of the
Fund and shall be paid by the Trustee from and out of the Fund except to the
extent the Employer, in its discretion, directly pays such expenses.

 

12.2.2. Automatic Removal. If any individual who is a member of the Committee is
a director, officer or employee when appointed as a member of the Committee,
then such individual shall be automatically removed as a member of the Committee
at the earliest time such individual ceases to be a director, officer or
employee. This removal shall occur automatically and without any requirement for
action by the Chief Executive Officer of the Principal Sponsor or any notice to
the individual so removed.

 

53



--------------------------------------------------------------------------------

12.2.3. Authority. The Committee may elect such officers as the Committee may
decide upon. The Committee shall:

 

  (a) establish rules for the functioning of the Committee, including the times
and places for holding meetings, the notices to be given in respect of such
meetings and the number of members who shall constitute a quorum for the
transaction of business,

 

  (b) organize and delegate to such of its members as it shall select authority
to execute or authenticate rules, advisory opinions or instructions, and other
instruments adopted or authorized by the Committee; adopt such bylaws or
regulations as it deems desirable for the conduct of its affairs; appoint a
secretary, who need not be a member of the Committee, to keep its records and
otherwise assist the Committee in the performance of its duties; keep a record
of all its proceedings and acts and keep all books of account, records and other
data as may be necessary for the proper administration of the Plan; notify the
Employer and the Trustee of any action taken by the Committee and, when
required, notify any other interested person or persons,

 

  (c) determine from the records of the Employer the compensation, service
records, status and other facts regarding Participants and other employees,

 

  (d) cause to be compiled at least annually, from the records of the Committee
and the reports and accountings of the Trustee, a report or accounting of the
status of the Plan and the Accounts of the Participants, and make it available
to each Participant who shall have the right to examine that part of such report
or accounting (or a true and correct copy of such part) which sets forth the
Participant’s benefits and ratable interest in the Fund,

 

  (e) prescribe forms, procedures and methods (including telephonic, electronic
or similar methods) to be used for applications for participation, benefits,
notifications, etc., as may be required in the administration of the Plan,

 

  (f) set up such rules as are deemed necessary to carry out the terms of this
Plan Statement,

 

  (g) resolve all questions of administration of the Plan not specifically
referred to in this Section,

 

  (h) delegate or redelegate to one or more persons, jointly or severally, and
whether or not such persons are members of the Committee or employees of the
Employer, such functions assigned to the Committee hereunder as it may from time
to time deem advisable, and

 

54



--------------------------------------------------------------------------------

  (i) perform all other acts reasonably necessary for administering the Plan and
carrying out the provisions of this Plan Statement and performing the duties
imposed on it.

 

12.2.4. Majority Decisions. If there shall at any time be three (3) or more
members of the Committee serving hereunder who are qualified to perform a
particular act, the same may be performed, on behalf of all, by a majority of
those qualified, with or without the concurrence of the minority. No person who
failed to join or concur in such act shall be held liable for the consequences
thereof, except to the extent that liability is imposed under ERISA.

 

12.3. Limitation on Authority.

 

12.3.1. Fiduciaries Generally. No action taken by any fiduciary, if authority to
take such action has been delegated or redelegated to it, shall be the
responsibility of any other fiduciary except as may be required by the
provisions of ERISA. Except to the extent imposed by ERISA, no fiduciary shall
have the duty to question whether any other fiduciary is fulfilling all of the
responsibility imposed upon such other fiduciary by the Plan Statement or by
ERISA.

 

12.3.2. Trustee. The responsibilities and obligations of the Trustee shall be
strictly limited to those set forth in the Trust Agreement.

 

12.4. Conflict of Interest. If any officer or employee of the Employer, any
member of the board of directors of the Employer, any member of the Committee or
any Trustee to whom authority has been delegated or redelegated hereunder shall
also be a Participant, Beneficiary or Alternate Payee in the Plan, the
individual shall have no authority as such officer, employee, member or Trustee
with respect to any matter specially affecting his or her individual interest
hereunder (as distinguished from the interests of all Participants,
Beneficiaries or Alternate Payees or a broad class of Participants,
Beneficiaries and Alternate Payees), all such authority being reserved
exclusively to the other officers, employees, members or Trustees as the case
may be, to the exclusion of such Participant, Beneficiary or Alternate Payee,
and such Participant, Beneficiary or Alternate Payee shall act only in his or
her individual capacity in connection with any such matter.

 

12.5. Dual Capacity. Individuals, firms, corporations or partnerships identified
herein or delegated or allocated authority or responsibility hereunder may serve
in more than one fiduciary capacity.

 

12.6. Administrator. The Principal Sponsor shall be the administrator for
purposes of section 3(16)(A) of ERISA.

 

12.7. Named Fiduciaries. The Principal Sponsor shall be the named fiduciary for
the purpose of section 402(a) of ERISA.

 

12.8. Service of Process. In the absence of any designation to the contrary by
the Principal Sponsor, the general counsel of the Principal Sponsor is
designated as the appropriate and exclusive agent for the receipt of service of
process directed to the Plan in any legal proceeding, including arbitration,
involving the Plan.

 

55



--------------------------------------------------------------------------------

12.9. Administrative Expenses. The reasonable expenses of administering the Plan
shall be payable out of the Fund except to the extent that the Employer, in its
discretion, directly pays the expenses.

 

12.10. Plan Qualification. This Plan is intended to qualify under section 401(a)
of the Code as a defined contribution profit sharing plan; provided, however,
that the Entegris Stock Subfund is intended to qualify as a stock bonus and
employee stock ownership plan under sections 401(a) of the Code, 4975(e)(7) of
the Code and 407(d)(6) of ERISA. Notwithstanding that the Entegris Stock Subfund
of the Plan is intended to qualify as an employee stock ownership plan under
section 4975(e)(7) of the Code, the Trustee shall not be permitted to borrow or
use the proceeds of any exempt loan (as defined in section 54.4975-7 of the
Treasury Regulations) for the purpose of acquiring Employer securities.

 

56



--------------------------------------------------------------------------------

SECTION 13

 

IN GENERAL

 

13.1. Disclaimers.

 

13.1.1. Effect on Employment. Neither the terms of this Plan Statement nor the
benefits hereunder nor the continuance thereof shall be a term of the employment
of any employee, and the Employer shall not be obligated to continue the Plan.
The terms of this Plan Statement shall not give any employee the right to be
retained in the employment of the Employer.

 

13.1.2. Sole Source of Benefits. Neither the Employer nor any of its officers
nor any member of its board of directors nor any member of the Committee nor the
Trustee in any way guarantee the Fund against loss or depreciation, nor do they
guarantee the payment of any benefit or amount which may become due and payable
hereunder to any Participant, Beneficiary, Alternate Payee or other person. Each
Participant, Beneficiary, Alternate Payee or other person entitled at any time
to payments hereunder shall look solely to the assets of the Fund for such
payments. If a Vested Total Account shall have been distributed to a former
Participant, Beneficiary, Alternate Payee or any other person entitled jointly
to the receipt thereof (or shall have been transferred to the trustee of another
tax qualified deferred compensation plan), such former Participant, Beneficiary,
Alternate Payee or other person, as the case may be, shall have no further right
or interest in the other assets of the Fund.

 

13.1.3. Co-Fiduciary Matters. Neither the Employer nor any of its officers nor
any member of its board of directors nor any member of the Committee shall be
under any liability or responsibility (except to the extent that liability is
imposed under ERISA) for failure to effect any of the objectives or purposes of
the Plan by reason of loss or fluctuation in the value of Fund or for the form,
genuineness, validity, sufficiency or effect of any Fund asset at any time held
hereunder, or for the failure of any person, firm or corporation indebted to the
Fund to pay such indebtedness as and when the same shall become due or for any
delay occasioned by reason of any applicable law, order or regulation or by
reason of any restriction or provision contained in any security or other asset
held by the Fund. Except as is otherwise provided in ERISA, the Employer and its
officers, the members of its board of directors, the members of the Committee
and other fiduciaries shall not be liable for an act or omission of another
person with regard to a fiduciary responsibility that has been allocated to or
delegated in whole or in part to such other person pursuant to the terms of this
Plan Statement or pursuant to procedures set forth in this Plan Statement.

 

13.2. Reversion of Fund Prohibited. The Fund from time to time hereunder shall
at all times be a trust fund separate and apart from the assets of the Employer,
and no part thereof shall be or become available to the Employer or to creditors
of the Employer under any circumstances other than those specified in
Section 3.9 and Appendix A to this Plan Statement. It shall be impossible for
any part of the corpus or income of the Fund to be used for, or diverted to,
purposes other than for the exclusive benefit of Participants and Beneficiaries
(except as hereinbefore provided).

 

57



--------------------------------------------------------------------------------

13.3. Contingent Top Heavy Plan Rules. The rules set forth in Appendix B to this
Plan Statement (concerning additional provisions that apply if the Plan becomes
top heavy) are incorporated herein.

 

13.4. Continuity. The tenure and membership of any committee previously
appointed, the rules of administration adopted and the Beneficiary designations
in effect under the Prior Plan Statement shall, to the extent not inconsistent
with this Plan Statement, continue in full force and effect until altered as
provided herein.

 

58



--------------------------------------------------------------------------------

 

SCHEDULE I

 

CREDITING OF PRIOR SERVICE

 

As of August 6, 2005

 

All Hours of Service with the following entities and their predecessors prior to
the time such entities became Affiliates of the Principal Sponsor shall be
credited for Eligibility Service and Vesting Service purposes under this Plan in
accordance with the rules under this Plan as if such Hours of Service had been
credited with the Principal Sponsor.

 

1. Aeronex Incorporated

 

2. Extraction Systems, Inc.

 

3. Millipore Corporation

 

4. Mykrolis Corporation

 

SI-1



--------------------------------------------------------------------------------

 

APPENDIX A

 

LIMITATION ON ANNUAL ADDITIONS

 

Incorporating amendments of Code §415(c) enacted by §611(b) and §632(a) of the
Economic Growth and Tax Relief Reconciliation Act of 2001 (EGTRRA; P.L. 107-16;
June 4, 2001) effective for limitation years beginning after December 31, 2001.

 

SECTION 1

 

INTRODUCTION

 

Terms defined in the Plan Statement shall have the same meanings when used in
this Appendix. In addition, when used in this Appendix, the following terms
shall have the following meanings:

 

1.1. Annual Addition. Annual addition means, with respect to any Participant for
a limitation year, the sum of:

 

  (i) all employer contributions (including employer contributions of the
Participant’s earnings reductions under section 401(k), section 403(b) and
section 408(k) of the Code) allocable as of a date during such limitation year
to the Participant under all defined contribution plans;

 

  (ii) all forfeitures allocable as of a date during such limitation year to the
Participant under all defined contribution plans; and

 

  (iii) all Participant contributions made as of a date during such limitation
year to all defined contribution plans.

 

1.1.1. Specific Inclusions. With regard to a plan which contains a qualified
cash or deferred arrangement or matching contributions or employee
contributions, excess contributions and excess aggregate contributions (whether
or not distributed during or after the limitation year) shall be considered
annual additions in the year contributed. Excess deferrals that are not
distributed in accordance with the regulations under section 402(g) of the Code
are annual additions.

 

1.1.2. Specific Exclusions. The annual addition shall not, however, include any
portion of a Participant’s rollover contributions or any additions to accounts
attributable to a plan merger or a transfer of plan assets or liabilities or any
other amounts excludable under law. Excess deferrals that are distributed in
accordance with the regulations under section 402(g) of the Code are not annual
additions.

 

A-1



--------------------------------------------------------------------------------

1.1.3. ESOP Rules. In the case of an employee stock ownership plan within the
meaning of section 4975(e)(7) of the Code, annual additions shall not include
any dividends or gains on sale of employer securities held by the employee stock
ownership plan (regardless of whether such dividends or gains are (i) on
securities which are allocated to Participants’ accounts or (ii) on securities
which are not allocated to Participants’ accounts which, in the case of
dividends used to pay principal on an employee stock ownership plan loan, result
in employer securities being allocated to Participants’ accounts or, in the case
of a sale, result in sale proceeds being allocated to Participants’ accounts).
In the case of an employee stock ownership plan within the meaning of
section 4975(e)(7) of the Code under which no more than one-third (1/3rd) of the
employer contributions for a limitation year which are deductible under
section 404(a)(9) of the Code are allocated to highly compensated employees (as
defined in section 414(q) of the Code), annual additions shall not include
forfeitures of employer securities under the employee stock ownership plan if
such securities were acquired with the proceeds of an exempt loan or, if the
Employer is not an S corporation as defined in section 1361(a)(1) of the Code,
employer contributions to the employee stock ownership plan which are deductible
by the employer under section 404(a)(9)(B) of the Code and charged against the
Participant’s account (i.e., interest payments).

 

1.2. Controlled Group Member. Controlled group member means the Employer and
each member of a controlled group of corporations (as defined in section 414(b)
of the Code and as modified by section 415(h) of the Code), all commonly
controlled trades or businesses (as defined in section 414(c) of the Code and as
modified by section 415(h) of the Code), affiliated service groups (as defined
in section 414(m) of the Code) of which the Employer is a part and other
organizations required to be aggregated for this purpose under section 414(o) of
the Code.

 

1.3. Defined Contribution Plans. Defined contribution plan shall have the
meaning assigned to that term by section 415(k)(1) of the Code. Whenever
reference is made to defined contribution plans in this Appendix, it shall
include all such plans maintained by the Employer and all controlled group
members.

 

1.4. Individual Medical Account. Individual medical account means an account, as
defined in section 415(1)(2) of the Code maintained by the Employer or a
controlled group member which provides an annual addition.

 

1.5. Limitation Year. Limitation year means the Plan Year.

 

1.6. Maximum Permissible Addition.

 

1.6.1. General Rule. Maximum permissible addition (a term that is relevant only
with respect to defined contribution plans) means, for any one (1) limitation
year, the lesser of

 

  (i) Forty Thousand Dollars ($40,000), as adjusted automatically for increases
in the cost of living by the Secretary of the Treasury pursuant to
section 415(d) of the Code, or

 

A-2



--------------------------------------------------------------------------------

  (ii) one hundred percent (100%) of the Participant’s § 415 compensation for
such limitation year.

 

1.6.2. Medical Benefits. The dollar limitation in Section 1.6.1(i), but not the
amount determined in Section 1.6.1(ii), shall be reduced by the amount of
employer contributions which are allocated to a separate account established for
the purpose of providing medical benefits or life insurance benefits with
respect to a key employee (as defined in section 416 of the Code) under a
welfare benefit fund or an individual medical account.

 

1.7. Section 415 Compensation. Section 415 compensation (sometimes, “§ 415
compensation”) shall mean, with respect to any limitation year, the total wages,
salaries, fees for professional services and other amounts received for personal
services actually rendered in the course of employment with the Employer and all
controlled group members to the extent that such amounts are includible in gross
income but determined without regard to any rules that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exception for agricultural labor in
section 3401(a)(2) of the Code). Without regard to whether it is or is not
includible in gross income, subject to other limitations and rules of this
Section, (i) § 415 compensation shall include foreign earned income as defined
in section 911(b) of the Code whether or not excludable from gross income under
section 911 of the Code, and (ii) § 415 compensation shall be determined without
regard to the exclusions from gross income in section 931 and section 933 of the
Code. Section 415 compensation shall be determined on a cash basis. Section 415
compensation shall also include any elective deferral as defined in
section 402(g)(3) of the Code and any amount which is contributed or deferred by
an Employer at the election of the employee and which is not includible in the
gross income of the employee by reason of section 125, section 132(f) or
section 457 of the Code.

 

1.8. Welfare Benefit Fund. Welfare benefit fund means a fund as defined in
section 419(e) of the Code which provides post-retirement medical benefits
allocated to separate accounts for key employees as defined in
section 419A(d)(3).

 

SECTION 2

 

DEFINED CONTRIBUTION LIMITATION

 

Notwithstanding anything to the contrary contained in the Plan Statement, there
shall not be allocated to the account of any Participant under a defined
contribution plan for any limitation year an amount which would cause the annual
addition for such Participant to exceed the maximum permissible addition.

 

A-3



--------------------------------------------------------------------------------

SECTION 3

 

REMEDIAL ACTION

 

3.1. Abatement. If a Participant’s annual additions for a limitation year would
exceed the maximum permissible addition due to the allocation of forfeitures, a
reasonable error in estimating a Participant’s annual compensation, a reasonable
error in determining the amount of elective deferrals (within the meaning of
section 402(g)(3) of the Code) that may be made with respect to any individual
under the limits of section 415 of the Code or under other limited facts and
circumstances that the Commissioner finds justify the availability of the rules
in Treas. Regulation § 1.415-6(b)(6), to the extent necessary to eliminate the
excess the following shall occur in the following sequence.

 

3.2. Employee After Tax Contributions and Elective Deferrals. The defined
contribution plan shall:

 

  (i) return any unmatched employee contributions made by the Participant for
the limitation year to the Participant (adjusted for their proportionate share
of gains but not losses while held in the defined contribution plan), and

 

  (ii) distribute unmatched elective deferrals (within the meaning of
section 402(g)(3) of the Code) made for the limitation year to the Participant
(adjusted for their proportionate share of gains but not losses while held in
the defined contribution plan), and

 

  (iii) return any matched employee contributions made by the Participant for
the limitation year to the Participant (adjusted for their proportionate share
of gains but not losses while held in the defined contribution plan), and

 

  (iv) distribute matched elective deferrals (within the meaning of
section 402(g)(3) of the Code) made for the limitation year to the Participant
(adjusted for their proportionate share of gains but not losses while held in
the defined contribution plan).

 

To the extent matched employee contributions are returned or any matched
elective deferrals are distributed, any matching contribution made with respect
thereto shall be forfeited and reallocated to Participants as provided in the
defined contribution plan.

 

3.3. Employer Contributions. If, after taking all the actions contemplated by
Section 3.2, an excess still exists, the defined contribution plan shall dispose
of the excess as follows.

 

  (a)

Covered. If that Participant is covered by the defined contribution plan at the
end of the limitation year, the Employer shall cause such excess to be

 

A-4



--------------------------------------------------------------------------------

 

used to reduce employer contributions for the next limitation year (“second
limitation year”) and succeeding limitation years, as necessary, for that
Participant.

 

  (b) Not Covered. If the Participant is not covered by the defined contribution
plan at the end of the limitation year, however, then the excess amounts must be
held unallocated in an “excess account” for the second limitation year (or
succeeding limitation years) and allocated and reallocated in the second
limitation year (or succeeding limitation year) to all the remaining
Participants in the defined contribution plan as if an employer contribution for
the second limitation year (or succeeding limitation year). However, if the
allocation or reallocation of the excess amounts pursuant to the provisions of
the defined contribution plan causes the limitations of this Appendix to be
exceeded with respect to each Participant for the second limitation year (or
succeeding limitation years), then these amounts must be held unallocated in an
excess account. If an excess account is in existence at any time during the
second limitation year (or any succeeding limitation year), all amounts in the
excess account must be allocated and reallocated to Participants’ accounts
(subject to the limitations of this Appendix) as if they were additional
employer contributions before any employer contribution and any Participant
contributions which would constitute annual additions may be made to the defined
contribution plan for that limitation year. Furthermore, the excess amounts must
be used to reduce employer contributions for the second limitation year (and
succeeding limitation years, as necessary) for all of the remaining
Participants.

 

  (c) No Distributions. Excess amounts may not be distributed from the defined
contribution plan to Participants or former Participants.

 

If an excess account is in existence at any time during a limitation year, the
gains and losses and other income attributable to the excess account shall be
allocated to such excess account. To the extent that investment gains or other
income or investment losses are allocated to the excess account, the entire
amount allocated to Participants from the excess account, including any such
gains or other income or less any losses, shall be considered as an annual
addition. If the defined contribution plan should be terminated prior to the
date any such temporarily held, unallocated excess can be allocated to the
Accounts of Participants, the date of termination shall be deemed to be an
Annual Valuation Date for the purpose of allocating such excess and, if any
portion of such excess cannot be allocated as of such deemed Annual Valuation
Date by reason of the limitations of this Appendix, such remaining excess shall
be returned to the Employer.

 

3.4. Sequence of Plans. Each step of remedial action under Section 3.2 and
Section 3.3 as may be necessary to correct an excess allocation shall be made in
all defined contribution plans before the next step of remedial action is made.
Each such step shall be made in the defined contribution plans in the following
sequence:

 

  (i) all profit sharing and stock bonus plans containing cash or deferred
arrangements,

 

A-5



--------------------------------------------------------------------------------

  (ii) all money purchase pension plans other than money purchase pension plans
that are part of employee stock ownership plans,

 

  (iii) all profit sharing and stock bonus plans other than profit sharing and
stock bonus plans containing cash or deferred arrangements and employee stock
ownership plans,

 

  (iv) all employee stock ownership plans.

 

If an excess allocation occurs in two (2) or more plans in the same category,
correction of the excess allocation shall be made in chronological order as
determined by the effective date of each plan (using the original effective date
of the plan) beginning with the most recently established plan.

 

A-6



--------------------------------------------------------------------------------

 

APPENDIX B

 

CONTINGENT TOP HEAVY PLAN RULES

 

Incorporating amendments of Code §416 enacted by §613 of the Economic Growth and
Tax Relief Reconciliation Act of 2001 (EGTRRA; P.L. 107-16; June 4, 2001)
effective for years beginning after December 31, 2001.

 

Notwithstanding any of the foregoing provisions of the Plan Statement, if, after
applying the special definitions set forth in Section 1 of this Appendix, this
Plan is determined under Section 2 of this Appendix to be a top heavy plan for a
Plan Year, then the special rules set forth in Section 3 of this Appendix shall
apply. For so long as this Plan is not determined to be a top heavy plan, the
special rules in Section 3 of this Appendix shall be inapplicable to this Plan.

 

SECTION 1

 

SPECIAL DEFINITIONS

 

Terms defined in the Plan Statement shall have the same meanings when used in
this Appendix. In addition, when used in this Appendix, the following terms
shall have the following meanings:

 

1.1. Aggregated Employers. Aggregated employers means the Employer and each
other corporation, partnership or proprietorship which is a “predecessor” to the
Employer, or is under “common control” with the Employer, or is a member of an
“affiliated service group” that includes the Employer, as those terms are
defined in section 414(b), (c), (m) or (o) of the Code.

 

1.2. Aggregation Group. Aggregation group means a grouping of this Plan and:

 

  (a) if any Participant in the Plan is a key employee, each other qualified
pension, profit sharing or stock bonus plan of the aggregated employers in which
a key employee is a Participant (and for this purpose, a key employee shall be
considered a Participant only during periods when he is actually accruing
benefits and not during periods when he has preserved accrued benefits
attributable to periods of participation when he was not a key employee), and

 

  (b) each other qualified pension, profit sharing or stock bonus plan of the
aggregated employers which is required to be taken into account for this Plan or
any plan described in paragraph (a) above to satisfy the qualification
requirements under section 410 or section 401(a)(4) of the Code, and

 

  (c)

each other qualified pension, profit sharing or stock bonus plan of the
aggregated employers which is not included in paragraph (a) or (b) above,

 

B-1



--------------------------------------------------------------------------------

 

but which the Employer elects to include in the aggregation group and which,
when included, would not cause the aggregation group to fail to satisfy the
qualification requirements under section 410 or section 401(a)(4) of the Code.

 

1.3. Compensation. Unless the context clearly requires otherwise, compensation
means the wages, tips and other compensation paid to the Participant by the
Employer and reportable in the box designated “wages, tips, other compensation”
on Treasury Form W-2 (or any comparable successor box or form) for the
applicable period but determined without regard to any rules that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in
section 3401(a)(2) of the Code). Compensation for this purpose shall include
elective contributions made by the Employer on behalf of the Participant that
are not includible in gross income under sections 125, 132(f), 402(e)(3),
402(h), 403(b), 414(h)(2) and 457 of the Code including elective contributions
authorized by the Participant under a cafeteria plan or any qualified cash or
deferred arrangement under section 401(k) of the Code. For the purposes of this
Appendix (excluding Section 1.6 of this Appendix), compensation for a Plan Year
shall not exceed the annual compensation limit under section 401(a)(17) of the
Code (which is Two Hundred Thousand Dollars ($200,000) for the Plan Year ending
December 31, 2002, as adjusted under the Code for cost-of-living increases).

 

1.4. Determination Date. Determination date means, for the first (1st) Plan Year
of a plan, the last day of such first (1st) Plan Year, and for each subsequent
Plan Year, the last day of the immediately preceding Plan Year.

 

1.5. Five Percent Owner. Five percent owner means for each aggregated employer
that is a corporation, any person who owns (or is considered to own within the
meaning of the shareholder attribution rules) more than five percent (5%) of the
value of the outstanding stock of the corporation or stock possessing more than
five percent (5%) of the total combined voting power of the corporation, and,
for each aggregated employer that is not a corporation, any person who owns more
than five percent (5%) of the capital interest or the profits interest in such
aggregated employer. For the purposes of determining ownership percentages, each
corporation, partnership and proprietorship otherwise required to be aggregated
shall be viewed as a separate entity.

 

1.6. Key Employee. Key employee means each Participant (whether or not then an
employee) who at any time during the Plan Year is:

 

  (a) an officer of any aggregated employer (excluding persons who have the
title of an officer but not the authority and including persons who have the
authority of an officer but not the title) having an annual compensation from
all aggregated employers for such Plan Year in excess of one hundred thirty
thousand dollars ($130,000) for such Plan Year (adjusted as provided in
section 416(i)(1)(A) of the Code), or

 

  (b) a five percent owner, or

 

B-2



--------------------------------------------------------------------------------

  (c) a one percent owner having an annual compensation from the aggregated
employers of more than One Hundred Fifty Thousand Dollars ($150,000);

 

provided, however, that no more than fifty (50) employees (or, if lesser, the
greater of three of all the aggregated employers’ employees or ten percent of
all the aggregated employers’ employees) shall be treated as officers. For the
purposes of determining ownership percentages, each corporation, partnership and
proprietorship otherwise required to be aggregated shall be viewed as a separate
entity. For the purpose of determining compensation, all compensation received
from all aggregated employers shall be taken into account. The term “key
employee” shall include the beneficiaries of a deceased key employee.

 

1.7. One Percent Owner. One percent owner means, for each aggregated employer
that is a corporation, any person who owns (or is considered to own within the
meaning of the shareholder attribution rules) more than one percent (1%) of the
value of the outstanding stock of the corporation or stock possessing more than
one percent (1%) of the total combined voting power of the corporation, and, for
each aggregated employer that is not a corporation, any person who owns more
than one percent (1%) of the capital or the profits interest in such aggregated
employer. For the purposes of determining ownership percentages, each
corporation, partnership and proprietorship otherwise required to be aggregated
shall be viewed as a separate entity.

 

1.8. Shareholder Attribution Rules. Shareholder attribution rules means the
rules of section 318 of the Code, (except that subparagraph (C) of
section 318(a)(2) of the Code shall be applied by substituting “5 percent” for
“50 percent”) or, if the Employer is not a corporation, the rules determining
ownership in such Employer which shall be set forth in regulations prescribed by
the Secretary of the Treasury.

 

1.9. Top Heavy Aggregation Group. Top heavy aggregation group means any
aggregation group for which, as of the determination date, the sum of:

 

  (i) the present value of the cumulative accrued benefits for key employees
under all defined benefit plans included in such aggregation group, and

 

  (ii) the aggregate of the accounts of key employees under all defined
contribution plans included in such aggregation group,

 

exceed sixty percent (60%) of a similar sum determined for all employees. In
applying the foregoing, the following rules shall be observed:

 

  (a)

For the purpose of determining the present value of the cumulative accrued
benefit for any employee under a defined benefit plan, or the amount of the
account of any employee under a defined contribution plan, such present value or
amount shall be increased by the aggregate distributions made with respect to
such employee under the plan on account of separation from service, death or
disability during the one (1) year period ending on the determination date and
the aggregate distributions made with respect to such employee under the plan
for any

 

B-3



--------------------------------------------------------------------------------

 

other reason during the five (5) year period ending on the determination date.

 

  (b) Any rollover contribution (or similar transfer) initiated by the employee,
made from a plan maintained by one employer to a plan maintained by another
employer and made after December 31, 1983, to a plan shall not be taken into
account with respect to the transferee plan for the purpose of determining
whether such transferee plan is a top heavy plan (or whether any aggregation
group which includes such plan is a top heavy aggregation group). Any rollover
contribution (or similar transfer) not described in the preceding sentence shall
be taken into account with respect to the transferee plan for the purpose of
determining whether such transferee plan is a top heavy plan (or whether any
aggregation group which includes such plan is a top heavy aggregation group).

 

  (c) If any individual is not a key employee with respect to a plan for any
Plan Year, but such individual was a key employee with respect to a plan for any
prior Plan Year, the cumulative accrued benefit of such employee and the account
of such employee shall not be taken into account.

 

  (d) The determination of whether a plan is a top heavy plan shall be made once
for each Plan Year of the plan as of the determination date for that Plan Year.

 

  (e) In determining the present value of the cumulative accrued benefits of
employees under a defined benefit plan, the determination shall be made as of
the actuarial valuation date last occurring during the twelve (12) months
preceding the determination date and shall be determined on the assumption that
the employees terminated employment on the valuation date except as provided in
section 416 of the Code and the regulations thereunder for the first and second
Plan Years of a defined benefit plan. The accrued benefit of any employee (other
than a key employee) shall be determined under the method which is used for
accrual purposes for all plans of the employer or if there is no method which is
used for accrual purposes under all plans of the employer, as if such benefit
accrued not more rapidly than the slowest accrual rate permitted under
section 411(b)(1)(C) of the Code. In determining this present value, the
mortality and interest assumptions shall be those which would be used by the
Pension Benefit Guaranty Corporation in valuing the defined benefit plan if it
terminated on such valuation date. The accrued benefit to be valued shall be the
benefit expressed as a single life annuity.

 

  (f)

In determining the accounts of employees under a defined contribution plan, the
account values determined as of the most recent asset valuation occurring within
the twelve (12) month period ending on the determination date shall be used. In
addition, amounts required to be contributed under either the minimum funding
standards or the plan’s

 

B-4



--------------------------------------------------------------------------------

 

contribution formula shall be included in determining the account. In the first
year of the plan, contributions made or to be made as of the determination date
shall be included even if such contributions are not required.

 

  (g) If any individual has not performed any services for any employer
maintaining the plan at any time during the one (1) year period ending on the
determination date, any accrued benefit of the individual under a defined
benefit plan and the account of the individual under a defined contribution plan
shall not be taken into account.

 

  (h) For this purpose, a terminated plan shall be treated like any other plan
and must be aggregated with other plans of the employer if it was maintained
within the last five (5) years ending on the determination date for the Plan
Year in question and would, but for the fact that it terminated, be part of the
aggregation group for such Plan Year.

 

1.10. Top Heavy Plan. Top heavy plan means a qualified plan under which (as of
the determination date):

 

  (i) if the plan is a defined benefit plan, the present value of the cumulative
accrued benefits for key employees exceeds sixty percent (60%) of the present
value of the cumulative accrued benefits for all employees, and

 

  (ii) if the plan is a defined contribution plan, the aggregate of the accounts
of key employees exceeds sixty percent (60%) of the aggregate of all of the
accounts of all employees.

 

In applying the foregoing, the following rules shall be observed:

 

  (a) Each plan of an Employer required to be included in an aggregation group
shall be a top heavy plan if such aggregation group is a top heavy aggregation
group.

 

  (b) For the purpose of determining the present value of the cumulative accrued
benefit for any employee under a defined benefit plan, or the amount of the
account of any employee under a defined contribution plan, such present value or
amount shall be increased by the aggregate distributions made with respect to
such employee under the plan on account of separation from service, death or
disability during the one (1) year period ending on the determination date and
the aggregate distributions made with respect to such employee under the plan
for any other reason during the five (5) year period ending on the determination
date.

 

B-5



--------------------------------------------------------------------------------

  (c) Any rollover contribution (or similar transfer) initiated by the employee,
made from a plan maintained by one employer to a plan maintained by another
employer and made after December 31, 1983, to a plan shall not be taken into
account with respect to the transferee plan for the purpose of determining
whether such transferee plan is a top heavy plan (or whether any aggregation
group which includes such plan is a top heavy aggregation group). Any rollover
contribution (or similar transfer) not described in the preceding sentence shall
be taken into account with respect to the transferee plan for the purpose of
determining whether such transferee plan is a top heavy plan (or whether any
aggregation group which includes such plan is a top heavy aggregation group).

 

  (d) If any individual is not a key employee with respect to a plan for any
Plan Year, but such individual was a key employee with respect to the plan for
any prior Plan Year, the cumulative accrued benefit of such employee and the
account of such employee shall not be taken into account.

 

  (e) The determination of whether a plan is a top heavy plan shall be made once
for each Plan Year of the plan as of the determination date for that Plan Year.

 

  (f) In determining the present value of the cumulative accrued benefits of
employees under a defined benefit plan, the determination shall be made as of
the actuarial valuation date last occurring during the twelve (12) months
preceding the determination date and shall be determined on the assumption that
the employees terminated employment on the valuation date except as provided in
section 416 of the Code and the regulations thereunder for the first and second
Plan Years of a defined benefit plan. The accrued benefit of any employee (other
than a key employee) shall be determined under the method which is used for
accrual purposes for all plans of the employer or if there is no method which is
used for accrual purposes under all plans of the employer, as if such benefit
accrued not more rapidly than the slowest accrual rate permitted under
section 411(b)(1)(C) of the Code. In determining this present value, the
mortality and interest assumptions shall be those which would be used by the
Pension Benefit Guaranty Corporation in valuing the defined benefit plan if it
terminated on such valuation date. The accrued benefit to be valued shall be the
benefit expressed as a single life annuity.

 

  (g)

In determining the accounts of employees under a defined contribution plan, the
account values determined as of the most recent asset valuation occurring within
the twelve (12) month period ending on the determination date shall be used. In
addition, amounts required to be contributed under either the minimum funding
standards or the plan’s contribution formula shall be included in determining
the account. In the first year of the plan, contributions made or to be made as
of the

 

B-6



--------------------------------------------------------------------------------

 

determination date shall be included even if such contributions are not
required.

 

  (h) If any individual has not performed any services for any employer
maintaining the plan at any time during the one (1) year period ending on the
determination date, any accrued benefit of the individual under a defined
benefit plan and the account of the individual under a defined contribution plan
shall not be taken into account.

 

  (i) For this purpose, a terminated plan shall be treated like any other plan
and must be aggregated with other plans of the employer if it was maintained
within the last five (5) years ending on the determination date for the
Plan Year in question and would, but for the fact that it terminated, be part of
the aggregation group for such Plan Year.

 

  (j) A plan shall not be a top heavy plan if it consists solely of (i) a cash
or deferred arrangement which meets the requirements of section 401(k)(12) of
the Code, and (ii) matching contributions with respect to which the requirements
of section 401(m)(11) are met. If, but for the preceding sentence, a plan would
be treated as a top heavy plan because it is a member of an aggregation group
which is a top heavy group, contributions under the Plan may be taken into
account in determining whether any other plan in the group meets the
requirements of Section 3.3.

 

SECTION 2

 

DETERMINATION OF TOP HEAVINESS

 

Once each Plan Year, as of the determination date for that Plan Year, the
administrator of this Plan shall determine if this Plan is a top heavy plan.

 

SECTION 3

 

CONTINGENT PROVISIONS

 

3.1. When Applicable. If this Plan is determined to be a top heavy plan for any
Plan Year, the following provisions shall apply for that Plan Year (and, to the
extent hereinafter specified, for subsequent Plan Years), notwithstanding any
provisions to the contrary in the Plan.

 

3.2. Vesting Requirement.

 

3.2.1. General Rule. During any Plan Year that the Plan is determined to be a
Top Heavy Plan, then all accounts of all Participants in a defined contribution
plan that is a top heavy plan and the accrued benefits of all Participants in a
defined benefit plan that is a top

 

B-7



--------------------------------------------------------------------------------

heavy plan shall be vested and nonforfeitable in accordance with the following
schedule if, and to the extent, that it is more favorable than other provisions
of the Plan:

 

If the Participant Has
Completed the Following
Years of Vesting Service:

--------------------------------------------------------------------------------

   His Vested
Percentage
Shall Be:


--------------------------------------------------------------------------------

 

Less than 2 years

   0 %

2 years but less than 3 years

   20 %

3 years but less than 4 years

   40 %

4 years but less than 5 years

   60 %

5 years but less than 6 years

   80 %

6 years or more

   100 %

 

3.2.2. Subsequent Year. In each subsequent Plan Year that the Plan is determined
not to be a top heavy plan, the other nonforfeitability provisions of the Plan
Statement (and not this section) shall apply in determining the vested and
nonforfeitable rights of Participants who do not have five (5) or more years of
Vesting Service (three or more years of Vesting Service for Participants who
have one or more Hours of Service in any Plan Year beginning after December 31,
1988) as of the beginning of such subsequent Plan Year; provided, however, that
they shall not be applied in a manner which would reduce the vested and
nonforfeitable percentage of any Participant.

 

3.2.3. Cancellation of Benefit Service. If this Plan is a defined benefit plan
and if the Participant’s vested percentage is determined under this Appendix and
if a Participant receives a lump sum distribution of the present value of the
vested portion of his accrued benefit, the Plan shall:

 

  (a) thereafter disregard the Participant’s service with respect to which he
received such distribution in determining his accrued benefit, and

 

  (b) permit the Participant who receives a distribution of less than the
present value of his entire accrued benefit to restore this service by repaying
(after returning to employment covered under the Plan) to the trustee the amount
of such distribution together with interest at the interest rate of five percent
(5%) per annum compounded annually (or such other interest rate as is provided
by law for such repayment). If the distribution was on account of severance from
employment such repayment must be made before the earlier of,

 

  (i) five (5) years after the first date on which the Participant is
subsequently reemployed by the employer, or

 

  (ii) the close of the first period of five (5) consecutive one-year breaks in
service commencing after the distribution.

 

B-8



--------------------------------------------------------------------------------

If the distribution was on account of any other reason, such repayment must be
made within five (5) years after the date of the distribution.

 

3.3. Defined Contribution Plan Minimum Benefit Requirement.

 

3.3.1. General Rule. If this Plan is a defined contribution plan, then for any
Plan Year that this Plan is determined to be a top heavy plan, the Employer
shall make a contribution for allocation to the account of each employee who is
a Participant for that Plan Year and who is not a key employee in an amount
(when combined with other Employer contributions and forfeited accounts
allocated to his account, including matching contributions as defined in
section 401(m)(4)(A) of the Code) which is at least equal to three percent
(3%) of such Participant’s compensation. (This minimum contribution amount shall
be further reduced by all other Employer contributions to this Plan or any other
defined contribution plans.) This contribution shall be made for each
Participant who has not separated from service with the Employer at the end of
the Plan Year (including for this purpose any Participant who is then on
temporary layoff or authorized leave of absence or who, during such Plan Year,
was inducted into the Armed Forces of the United States from employment with the
Employer) including, for this purpose, each employee of the Employer who would
have been a Participant if he had: (i) completed one thousand (1,000) Hours of
Service (or the equivalent) during the Plan Year, and (ii) made any mandatory
contributions to the Plan, and (iii) earned compensation in excess of the stated
amount required for participation in the Plan.

 

3.3.2. Special Rule. Subject to the following rules, the percentage referred to
in Section 3.3.1 of this Appendix shall not exceed the percentage at which
contributions are made (or required to be made) under this Plan for the Plan
Year for that key employee for whom that percentage is the highest for the Plan
Year.

 

  (a) The percentage referred to above shall be determined by dividing the
Employer contributions for such key employee for such Plan Year by his
compensation for such Plan Year.

 

  (b) For the purposes of this Section 3.3, all defined contribution plans
required to be included in an aggregation group shall be treated as one
(1) plan.

 

  (c) The exception contained in this Section 3.3.2 shall not apply to (be
available to) this Plan if this Plan is required to be included in an
aggregation group if including this Plan in an aggregation group enables a
defined benefit plan to satisfy the qualification requirements of section 410 or
section 401(a)(4) of the Code.

 

3.4. Defined Benefit Plan Minimum Benefit Requirement.

 

3.4.1. General Rule. If this Plan is a defined benefit plan, then for any Plan
Year that the Plan is determined to be a top heavy plan, the accrued benefit for
each Participant who is not a key employee shall not be less than one-twelfth
(l/12th) of the applicable percentage of the Participant’s average compensation
for years in the testing period.

 

B-9



--------------------------------------------------------------------------------

3.4.2. Special Rules and Definitions. In applying the general rule of
Section 3.4.1 of this Appendix, the following special rules and definitions
shall apply:

 

  (a) The term “applicable percentage” means the lesser of:

 

  (i) two percent (2%) multiplied by the number of years of service with the
Employer, or

 

  (ii) twenty percent (20%).

 

  (b) For the purpose of this Section 3.4, a Participant’s years of service with
the Employer shall be equal to the Participant’s Vesting Service except that a
year of Vesting Service shall not be taken into account if:

 

  (i) the Plan was not a top heavy plan for any Plan Year ending during such
year of Vesting Service, or

 

  (ii) such year of Vesting Service was completed in a Plan Year beginning
before January 1, 1984, or

 

  (iii) the service occurs during a Plan Year when the Plan benefits (within the
meaning of section 410(b) of the Code) no key employee or former key employee.

 

  (c) A Participant’s “testing period” shall be the period of five
(5) consecutive years during which the Participant had the greatest compensation
from the Employer; provided, however, that:

 

  (i) the years taken into account shall be properly adjusted for years not
included in a year of service, and

 

  (ii) a year shall not be taken into account if such year ends in a Plan Year
beginning before January 1, 1984, or such year begins after the close of the
last year in which the Plan was a top heavy plan.

 

  (d) An individual shall be considered a Participant for the purpose of
accruing the minimum benefit only if such individual has at least one thousand
(1,000) Hours of Service during a benefit accrual computation period (or
equivalent service determined under Department of Labor regulations).
Furthermore, such individual shall accrue a minimum benefit only for a benefit
accrual computation period in which such individual has one thousand
(1,000) Hours of Service (or equivalent service). An individual shall not fail
to accrue the minimum benefit merely because the individual: (i) was not
employed on a specified date, or (ii) was excluded from participation (or
otherwise failed to accrue a benefit) because the individual’s compensation was
less than a stated amount, or (iii) because the individual failed to make any
mandatory contributions.

 

B-10



--------------------------------------------------------------------------------

3.4.3. Accruals Preserved. In years subsequent to the last Plan Year in which
this Plan is a top heavy plan, the other benefit accrual rules of the Plan
Statement shall be applied to determine the accrued benefit of each Participant,
except that the application of such other rules shall not serve to reduce a
Participant’s accrued benefit as determined under this Section 3.4.

 

3.5. Priorities Among Plans. In applying the minimum benefit provisions of this
Appendix in any Plan Year that this Plan is determined to be a top heavy plan,
the following rules shall apply:

 

  (a) If an employee participates only in this Plan, the employee shall receive
the minimum benefit applicable to this Plan.

 

  (b) If an employee participates in both a defined benefit plan and a defined
contribution plan and only one (1) of such plans is a top heavy plan for the
Plan Year, the employee shall receive the minimum benefit applicable to the plan
which is a top heavy plan.

 

  (c) If an employee participates in both a defined contribution plan and a
defined benefit plan and both are top heavy plans, then the employee, for that
Plan Year, shall receive the defined benefit plan minimum benefit unless for
that Plan Year the employee has received employer contributions and forfeitures
allocated to his account in the defined contribution plan in an amount which is
at least equal to five percent (5%) of his compensation.

 

  (d) If an employee participates in two (2) or more defined contribution plans
which are top heavy plans, then the employee, for that Plan Year, shall receive
the defined contribution plan minimum benefit in that defined contribution plan
which has the earliest original effective date.

 

3.6. Bargaining Units. The requirements of Section 3.2 through Section 3.5 of
this Appendix shall not apply with respect to any employee included in a unit of
employees covered by an agreement which the Secretary of Labor finds to be a
collective bargaining agreement between employee representatives and one (1) or
more employers if there is evidence that retirement benefits are the subject of
good faith bargaining between such employee representatives and such employer or
employers.

 

B-11



--------------------------------------------------------------------------------

 

APPENDIX C

 

QUALIFIED DOMESTIC RELATIONS ORDERS

 

SECTION 1

 

GENERAL MATTERS

 

Terms defined in the Plan Statement shall have the same meanings when used in
this Appendix.

 

1.1. General Rule. The Plan shall not honor the creation, assignment or
recognition of any right to any benefit payable with respect to a Participant
pursuant to a domestic relations order unless that domestic relations order is a
qualified domestic relations order.

 

1.2. Alternate Payee Defined. The only persons eligible to be considered
alternate payees with respect to a Participant shall be that Participant’s
spouse, former spouse, child or other dependent.

 

1.3. DRO Defined. A domestic relations order is any judgment, decree or order
(including an approval of a property settlement agreement) which relates to the
provision of child support, alimony payments, or marital property rights to a
spouse, former spouse, child or other dependent of a Participant and which is
made pursuant to a state domestic relations law (including a community property
law).

 

1.4. QDRO Defined. A qualified domestic relations order is a domestic relations
order which creates or recognizes the existence of an alternate payee’s right to
(or assigns to an alternate payee the right to) receive all or a portion of the
Account of a Participant under the Plan and which satisfies all of the following
requirements.

 

1.4.1. Names and Addresses. The order must clearly specify the name and the last
known mailing address, if any, of the Participant and the name and mailing
address of each alternate payee covered by the order.

 

1.4.2. Amount. The order must clearly specify the amount or percentage of the
Participant’s Account to be paid by the Plan to each such alternate payee or the
manner in which such amount or percentage is to be determined.

 

1.4.3. Payment Method. The order must clearly specify the number of payments or
period to which the order applies.

 

1.4.4. Plan Identity. The order must clearly specify that it applies to this
Plan.

 

1.4.5. Settlement Options. Except as provided in Section 1.4.8 of this Appendix,
the order may not require the Plan to provide any type or form of benefits or
any option not otherwise provided under the Plan.

 

C-1



--------------------------------------------------------------------------------

1.4.6. Increased Benefits. The order may not require the Plan to provide
increased benefits.

 

1.4.7. Prior Awards. The order may not require the payment of benefits to an
alternate payee which are required to be paid to another alternate payee under
another order previously determined to be a qualified domestic relations order.

 

1.4.8. Exceptions. The order will not fail to meet the requirements of
Section 1.4.5 of this Appendix if:

 

  (a) The order requires payment of benefits be made to an alternate payee
before the Participant has separated from service but as of a date that is on or
after the date on which the Participant attains (or would have attained) the
earliest payment date described in Section 1.4.10 of this Appendix; and

 

  (b) The order requires that payment of benefits be made to an alternate payee
as if the Participant had retired on the date on which payment is to begin under
such order (but taking into account only the present value of benefits actually
accrued); and

 

  (c) The order requires payment of benefits to be made to an alternate payee in
any form in which benefits may be paid under the Plan to the Participant (other
than in the form of a joint and survivor annuity with respect to the alternate
payee and his or her subsequent spouse).

 

In lieu of the foregoing, the order will not fail to meet the requirements of
Section 1.4.5 of this Appendix if the order: (1) requires that payment of
benefits be made to an alternate payee in a single lump sum as soon as is
administratively feasible after the order is determined to be a qualified
domestic relations order, and (2) does not contain any of the provisions
described in Section 1.4.9 of this Appendix, and (3) provides that the payment
of such single lump sum fully and permanently discharges all obligations of the
Plan to the alternate payee.

 

1.4.9. Deemed Spouse. Notwithstanding the foregoing:

 

  (a) The order may provide that the former spouse of a Participant shall be
treated as a surviving spouse of such Participant for the purposes of Section 7
of the Plan Statement (and that any subsequent or prior spouse of the
Participant shall not be treated as a spouse of the Participant for such
purposes), and

 

  (b) The order may provide that, if the former spouse has been married to the
Participant for at least one (1) year at any time, the surviving former spouse
shall be deemed to have been married to the Participant for the one (1) year
period ending on the date of the Participant’s death.

 

C-2



--------------------------------------------------------------------------------

1.4.10. Payment Date Defined. For the purpose of Section 1.4.8 of this Appendix,
the earliest payment date means the earlier of:

 

  (a) The date on which the Participant is entitled to a distribution under the
Plan; or

 

  (b) The later of (i) the date the Participant attains age fifty (50) years, or
(ii) the earliest date on which the Participant could begin receiving benefits
under the Plan if the Participant separated from service.

 

SECTION 2

 

PROCEDURES

 

2.1. Actions Pending Review. During any period when the issue of whether a
domestic relations order is a qualified domestic relations order is being
determined by the Committee, the Committee shall cause the Plan to separately
account for the amounts which would be payable to the alternate payee during
such period if the order were determined to be a qualified domestic relations
order.

 

2.2. Reviewing DROs. Upon the receipt of a domestic relations order, the
Committee shall determine whether such order is a qualified domestic relations
order.

 

2.2.1. Receipt. A domestic relations order shall be considered to have been
received only when the Committee shall have received a copy of a domestic
relations order which is complete in all respects and is originally signed,
certified or otherwise officially authenticated.

 

2.2.2. Notice to Parties. Upon receipt of a domestic relations order, the
Committee shall notify the Participant and all persons claiming to be alternate
payees and all prior alternate payees with respect to the Participant that such
domestic relations order has been received. The Committee shall include with
such notice a copy of this Appendix.

 

2.2.3. Comment Period. The Participant and all persons claiming to be alternate
payees and all prior alternate payees with respect to the Participant shall be
afforded a comment period of thirty (30) days from the date such notice is
mailed by the Committee in which to make comments or objections to the Committee
concerning whether the domestic relations order is a qualified domestic
relations order. By the unanimous written consent of the Participant and all
persons claiming to be alternate payees and all prior alternate payees with
respect to the Participant, the thirty (30) day comment period may be shortened.

 

2.2.4. Initial Determination. Within a reasonable period of time after the
termination of the comment period, the Committee shall give written notice to
the Participant and all persons claiming to be alternate payees and all prior
alternate payees with respect to the Participant of its decision that the
domestic relations order is or is not a qualified domestic

 

C-3



--------------------------------------------------------------------------------

relations order. If the Committee determines that the order is not a qualified
domestic relations order or if the Committee determines that the written
objections of any party to the order being found a qualified domestic relations
order are not valid, the Committee shall include in its written notice:

 

  (i) the specific reasons for its decision;

 

  (ii) the specific reference to the pertinent provisions of this Plan Statement
upon which its decision is based;

 

  (iii) a description of additional material or information, if any, which would
cause the Committee to reach a different conclusion; and

 

  (iv) an explanation of the procedures for reviewing the initial determination
of the Committee.

 

2.2.5. Appeal Period. The Participant and all persons claiming to be alternate
payees and all prior alternate payees with respect to the Participant shall be
afforded an appeal period of sixty (60) days from the date such an initial
determination and explanation is mailed in which to make comments or objections
concerning whether the original determination of the Committee is correct. By
the unanimous written consent of the Participant and all persons claiming to be
alternate payees and all prior alternate payees with respect to the Participant,
the sixty (60) day appeal period may be shortened.

 

2.2.6. Final Determination. In all events, the final determination of the
Committee shall be made not later than eighteen (18) months after the date on
which first payment would be required to be made under the domestic relations
order if it were a qualified domestic relations order. The final determination
shall be communicated in writing to the Participant and all persons claiming to
be alternate payees and all prior alternate payees with respect to the
Participant.

 

2.3. Final Disposition. If the domestic relations order is finally determined to
be a qualified domestic relations order and all comment and appeal periods have
expired, the Plan shall pay all amounts required to be paid pursuant to the
domestic relations order to the alternate payee entitled thereto. If the
domestic relations order is finally determined not to be a qualified domestic
relations order and all comment and appeal periods have expired, benefits under
the Plan shall be paid to the person or persons who would have been entitled to
such amounts if there had been no domestic relations order.

 

2.4. Orders Being Sought. If the Committee has notice that a domestic relations
order is being or may be sought but has not received the order, the Committee
shall not (in the absence of a written request from the Participant) delay
payment of benefits to a Participant or Beneficiary which otherwise would be
due. If the Committee has determined that a domestic relations order is not a
qualified domestic relations order and all comment and appeal periods have
expired, the Committee shall not (in the absence of a written request from the
Participant) delay payment of benefits to a Participant or Beneficiary which
otherwise would be due even if the Committee has notice that the party claiming
to be an alternate payee or the Participant or both are attempting to

 

C-4



--------------------------------------------------------------------------------

rectify any deficiencies in the domestic relations order. Notwithstanding the
above, after the commencement of a divorce action, the Committee shall comply
with a restraining order, duly issued by the court handling the divorce,
reasonably prohibiting the disposition of a Participant’s benefits pending the
submission to the Committee of a domestic relations order or prohibiting the
disposition of a Participant’s benefits pending resolution of a dispute with
respect to a domestic relations order.

 

SECTION 3

 

PROCESSING OF AWARD

 

3.1. General Rules. If a benefit is awarded to an alternate payee pursuant to an
order which has been finally determined to be a qualified domestic relations
order, the following rules shall apply.

 

3.1.1. Source of Award. If a Participant shall have a Vested interest in more
than one Account under the Plan, the benefit awarded to an alternate payee shall
be withdrawn from the Participant’s Accounts in proportion to his Vested
interest in each of them.

 

3.1.2. Effect on Account. For all purposes of the Plan, the Participant’s
Account (and all benefits payable under the Plan which are derived in whole or
in part by reference to the Participant’s Account) shall be permanently
diminished by the portion of the Participant’s Account which is awarded to the
alternate payee. The benefit awarded to an alternate payee shall be considered
to have been a distribution from the Participant’s Account for the limited
purpose of applying any rules of the Plan Statement relating to distributions
from an Account that is only partially Vested.

 

3.1.3. After Death. After the death of an alternate payee, all amounts awarded
to the alternate payee which have not been distributed to the alternate payee
and which continue to be payable shall be paid in a single lump sum distribution
to the personal representative of the alternate payee’s estate as soon as
administratively feasible, unless the qualified domestic relations order clearly
provides otherwise. The Participant’s Beneficiary designation shall not be
effective to dispose of any portion of the benefit awarded to an alternate
payee, unless the qualified domestic relations order clearly provides otherwise.

 

3.1.4. In-Service Benefits. Any in-service distribution provisions of the Plan
Statement shall not be applicable to the benefit awarded to an alternate payee.

 

3.2. Segregated Account. If the Committee determines that it would facilitate
the administration or the distribution of the benefit awarded to the alternate
payee or if the qualified domestic relations order so requires, the benefit
awarded to the alternate payee shall be established on the books and records of
the Plan as a separate account belonging to the alternate payee.

 

C-5



--------------------------------------------------------------------------------

3.3. Former Alternate Payees. If an alternate payee has received all benefits to
which the alternate payee is entitled under a qualified domestic relations
order, the alternate payee will not at any time thereafter be deemed to be an
alternate payee or prior alternate payee for any substantive or procedural
purpose of this Plan.

 

C-6



--------------------------------------------------------------------------------

 

APPENDIX D

 

401(k), 401(m) & 402(g) COMPLIANCE

 

Introduction. This Appendix D contains rules for complying with the
nondiscrimination provisions of sections 401(k) and 401(m) of the Code and the
limitations imposed under section 402(g) of the Code.

 

Priority. Determinations under this Appendix shall be made in the following
order:

 

  (1) Excess deferrals under Section 1,

 

  (2) Excess contributions under Section 2,

 

  (3) Excess aggregate contributions under Section 3.

 

The amount of excess contributions shall be reduced by excess deferrals
previously distributed to such Participant for the Participant’s taxable year
ending with or within such Plan Year.

 

SECTION 1

 

SECTION 402(g) COMPLIANCE

 

1.1. Excess Deferrals.

 

1.1.1. In General. A Participant may attribute to this Plan any excess deferrals
made during a taxable year of the Participant by notifying the Committee in
writing not later than the March 1 following such taxable year of the amount of
the excess deferral to be assigned to the Plan. A Participant shall be deemed to
have notified the Plan of excess deferrals to the extent the Participant has
excess deferrals for the taxable year calculated by taking into account only the
amount of elective contributions allocated to the Participant’s Retirement
Savings Account and to any other plan of the Employer and Affiliates.
Notwithstanding any other provision of the Plan Statement, a Participant’s
excess deferrals, plus any income and minus any loss allocable thereto, shall be
distributed to the Participant no later than the first April 15 following the
close of the Participant’s taxable year.

 

1.1.2. Definitions. For purposes of this Appendix, excess deferrals shall mean
the amount of elective contributions allocated to the Participant’s Retirement
Savings Account for a Participant’s taxable year and which the Participant or
the Employer, where applicable, allocates to this Plan pursuant to the claim
procedure described below.

 

1.1.3. Claims. The Participant’s claim shall be in writing; shall be submitted
to the Committee not later than March 1 with respect to the immediately
preceding taxable year; shall specify the amount of the Participant’s excess
deferrals for the preceding taxable year; and shall be accompanied by the
Participant’s written statement that if such amounts are not

 

D-1



--------------------------------------------------------------------------------

distributed, such excess deferrals, when added to amounts deferred under other
plans or arrangements described in sections 401(k), 408(k) or 403(b) of the
Code, will exceed the limit imposed on the Participant by section 402(g) of the
Code for the taxable year in which the deferral occurred. The Employer shall
notify the Plan on behalf of the Participant where the excess deferrals occur in
the Plan or the combined plans of the Employer and Affiliates.

 

1.1.4. Determination of Income or Loss. The excess deferrals shall be adjusted
for income or loss. Unless the Committee directs otherwise in writing, the
income or loss allocable to excess deferrals shall be determined by multiplying
the income or loss allocable to the Participant’s elective contributions for the
Plan Year ending within such preceding taxable year by a fraction, the numerator
of which is the excess deferrals on behalf of the Participant for such preceding
taxable year and the denominator of which is the Participant’s Retirement
Savings Account balance attributable to elective contributions on the Valuation
Date coincident with or immediately before the last day of such preceding
taxable year without regard to any income or loss occurring during such taxable
year.

 

1.1.5. Accounting for Excess Deferrals. Excess deferrals shall be distributed
from the Participant’s Retirement Savings Account.

 

1.1.6. Orphaned Matching Contributions. If excess deferrals are distributed
pursuant to this Section 1.1, applicable matching contributions under
Section 3.3 of the Plan Statement shall be treated as forfeitures and
reallocated as provided in Section 6.2 of the Plan Statement.

 

SECTION 2

 

SECTION 401(k) COMPLIANCE

 

2.1. Section 401(k) Compliance.

 

2.1.1. Safe Harbor Compliance. If the Plan satisfies the requirements of
section 401(k)(12) of the Code for any Plan Year beginning after December 31,
1998, the provisions of this Section 2.1 of Appendix D shall not apply to the
Plan for such Plan Year.

 

2.1.2. Special Definitions. For purposes of this Section 2, the following
special definitions shall apply:

 

  (a) An eligible employee means an individual who is entitled to provide a
Retirement Savings Election for all or a part of the Plan Year (whether or not
the individual does so).

 

  (b) An eligible Highly Compensated Employee means an eligible employee who is
a Highly Compensated Employee.

 

D-2



--------------------------------------------------------------------------------

  (c) Deferral percentage means the ratio (calculated separately for each
eligible employee) of:

 

  (i) the total amount, for the Plan Year, of Employer contributions credited to
the eligible employee’s Retirement Savings Account excluding any Employer
contributions to the Retirement Savings Account used in determining the
contribution percentage in Section 3.1.2(c)(i) and including, if the Committee
elects, all or a portion of the amount of Employer contributions credited to the
eligible employee’s Employer Matching Account that are not used in determining
the contribution percentage in Section 3.1.2(c)(i), to

 

  (ii) the eligible employee’s Recognized Compensation for the portion of such
Plan Year that the employee is an eligible employee.

 

For this purpose, Employer contributions will be considered made in the Plan
Year if they are allocated as of a date during such Plan Year and are delivered
to the Trustee within twelve (12) months after the end of such Plan Year.

 

  (d) Average deferral percentage means, for a specified group of eligible
employees for the Plan Year, the average of the deferral percentages for all
eligible employees in such group.

 

2.1.3. Special Rules. For purposes of this Section 2.1, the following special
rules apply:

 

  (a) Rounding. The deferral percentage of each eligible employee and the
average deferral percentage for each group of eligible employees shall be
calculated to the nearest one-hundredth of one percent.

 

  (b) Multiple Plans. In the case of an eligible Highly Compensated Employee who
participates in any other plan of the Employer and Affiliates (other than an
employee stock ownership plan described in sections 409(a) and 4975(e)(7) of the
Code) to which Employer contributions are made on behalf of the eligible Highly
Compensated Employee pursuant to a salary reduction agreement, all such Employer
contributions, and if used to determine the deferral percentage of eligible
employees, matching contributions (as defined in section 401(m)(4)(A) of the
Code which meet the requirements of sections 401(k)(2)(B) and 401(k)(2)(C) of
the Code) shall be aggregated for purposes of determining the eligible Highly
Compensated Employee’s deferral percentage; provided, however, that such
Employer contributions made under an employee stock ownership plan shall not be
aggregated.

 

  (c)

Permissive Aggregation. If this Plan satisfies the requirements of
sections 401(k), 401(a)(4) or 410(b) of the Code only if aggregated with one or
more other plans, or if one or more other plans satisfy the requirements of such
sections of the Code only if aggregated with this Plan, then this Section 2.1
shall be applied by determining the average

 

D-3



--------------------------------------------------------------------------------

 

deferral percentage of eligible employees as if all such plans were a single
plan. Plans may be aggregated in order to satisfy section 401(k) of the Code
only if they have the same Plan Year and use the same 401(k) testing method.

 

2.1.4. The 401(k) Tests. Notwithstanding the foregoing provisions, at least one
of the following two (2) tests must be satisfied for each Plan Year:

 

Test 1:   The average deferral percentage for the group of eligible Highly
Compensated Employees for the current Plan Year is not more than the average
deferral percentage of all other eligible employees for the current Plan Year
multiplied by one and twenty-five hundredths (1.25). Test 2:   The excess of the
average deferral percentage for the group of eligible Highly Compensated
Employees for the current Plan Year over the average deferral percentage of all
other eligible employees for the current Plan Year is not more than two
(2) percentage points, and the average deferral percentage for the group of
eligible Highly Compensated Employees for the current Plan Year is not more than
the average deferral percentage of all other eligible employees for the current
Plan Year multiplied by two (2).

 

The Committee may, however, elect in accordance with further guidance issued by
the Secretary of the Treasury to substitute the average deferral percentage of
all other eligible employees for the preceding Plan Year for the average
deferral percentage of all other eligible employees for the current Plan Year in
Tests 1 and 2 above. Any election made by the Committee to use the average
deferral percentage of all other eligible employees for the preceding Plan Year
in Tests 1 and 2 above, may only be changed in the manner prescribed by the
Secretary of the Treasury.

 

2.1.5. Preventative Action Prior to Plan Year End. If the Committee determines
that neither of the tests described in Section 2.1.4 will be satisfied (or may
not be satisfied) for a Plan Year, then during such Plan Year, the Committee may
from time to time establish (and modify) a maximum amount of contributions that
can be made pursuant to a Retirement Savings Election by eligible Highly
Compensated Employees that is less than the amount that would otherwise be
permitted. No contributions shall be permitted to be made in excess of that
maximum after the date such maximum is effective. The Committee shall prescribe
rules concerning such modifications, including the frequency of applying the
tests described in Section 2.1.4 and the commencement and termination dates for
any modifications.

 

2.2. Distribution of Excess Contributions.

 

2.2.1. In General. Notwithstanding any other provision of the Plan Statement,
excess contributions for a Plan Year, plus any income and minus any loss
allocable thereto, shall be distributed no later than the last day of the
following Plan Year, to eligible Highly Compensated Employees as determined in
this Section.

 

D-4



--------------------------------------------------------------------------------

2.2.2. Determining Excess Contributions. For purposes of this Section 2.2,
excess contributions shall mean, with respect to any Plan Year, the excess of:

 

  (a) the aggregate amount of Employer contributions taken into account in
computing the average deferral percentage of eligible Highly Compensated
Employees for such Plan Year, over

 

  (b) the maximum amount of such contributions permitted by the section 401(k)
test described in Section 2.1 of this Appendix. Such maximum amount of
contributions shall be determined by reducing (not distributing) eligible Highly
Compensated Employees’ contributions as follows:

 

  (i) The contributions made pursuant to a Retirement Savings Election of the
eligible Highly Compensated Employee who has the highest deferral percentage (as
defined in Section 2.1 of this Appendix) shall be reduced by the amount required
to cause such eligible Highly Compensated Employee’s deferral percentage to
equal the next highest deferral percentage of an eligible Highly Compensated
Employee.

 

  (ii) If neither the tests is satisfied after such reduction, the contributions
made pursuant to a Retirement Savings Election of the eligible Highly
Compensated Employees who then have the highest deferral percentage (including
those eligible Highly Compensated Employees whose contributions were reduced
under (i) above) shall be reduced by the amount required to cause such eligible
Highly Compensated Employees’ deferral percentage to equal the next highest
deferral percentage of an eligible Highly Compensated Employee.

 

  (iii) If neither of the tests is satisfied after such reduction, this method
of reduction shall be repeated one or more additional times until one of the
tests is satisfied.

 

2.2.3. Method of Distributing Excess Contributions. Excess contributions, plus
any income and minus any loss allocable thereto, shall be distributed from the
Retirement Savings Account and Employer Matching Account, if applicable, in
proportion to the Participant’s elective contributions and matching
contributions, if applicable, (as defined in section 401(m)(4)(A) of the Code
which meet the requirements of sections 401(k)(2)(B) and 401(k)(2)(C) of the
Code) for the Plan Year. The amount of excess contributions to be distributed on
behalf of each eligible Highly Compensated Employee for the Plan Year shall be
equal to the amount of reduction determined as follows:

 

  (a)

The contributions made pursuant to a Retirement Savings Election of the eligible
Highly Compensated Employee who has the highest dollar amount of such
contributions shall be reduced by the amount required to

 

D-5



--------------------------------------------------------------------------------

 

cause such eligible Highly Compensated Employee’s contributions to equal the
next highest dollar amount contributed by eligible Highly Compensated Employees
(and the amount credited pursuant to Section 3.2 of the Plan Statement, and the
applicable amount, if any, credited pursuant to Section 3.3 of the Plan
Statement shall be reduced accordingly).

 

  (b) If any excess contributions remain after performing (a), then the eligible
Highly Compensated Employees who have the next highest dollar amount of
contributions made pursuant to a Retirement Savings Election (including those
eligible Highly Compensated Employees reduced under (a) above) shall be reduced
by the amount required to cause such eligible Highly Compensated Employees’
contributions to equal the next highest dollar amount contributed by eligible
Highly Compensated Employees (and the amount credited pursuant to Section 3.2 of
the Plan Statement, and the applicable amount, if any, credited pursuant to
Section 3.3 of the Plan Statement shall be reduced accordingly).

 

  (c) If any excess contributions remain after performing (a) and (b), this
method of reduction shall be repeated one or more additional times until no
excess contributions remain.

 

Provided, however, if the total amount of reduction determined in (a), (b) and
(c) would be greater than the amount of excess contributions, then the final
reduction amount shall be decreased so that the total amount of reductions
equals the amount of excess contributions.

 

2.2.4. Determination of Income or Loss. The excess contributions to be
distributed to any eligible Highly Compensated Employee shall be adjusted for
income or loss. Unless the Committee directs otherwise in writing, the income or
loss allocable to excess contributions to be distributed shall be determined by
multiplying the income or loss allocable to the eligible Highly Compensated
Employee’s elective contributions, and if used to determine an eligible Highly
Compensated Employee’s deferral percentage under Section 2.1 of this Appendix,
matching contributions (as defined in section 401(m)(4) of the Code which meet
the requirements of sections 401(k)(2)(B) and 401(k)(2)(C) of the Code) for the
Plan Year by a fraction, the numerator of which is the excess contributions to
be distributed to the eligible Highly Compensated Employee for the Plan Year and
the denominator of which is the sum of the eligible Highly Compensated
Employee’s account balances attributable to elective contributions and such
matching contributions on the last day of the Plan Year, without regard to any
income or loss occurring during such Plan Year.

 

2.2.5. Orphaned Matching Contributions. If excess contributions are distributed
pursuant to this Section 2.2, applicable matching contributions under
Section 3.3 of the Plan Statement shall be treated as forfeitures and
reallocated as provided in Section 6.2 of the Plan Statement.

 

D-6



--------------------------------------------------------------------------------

2.3. Section 401(k) Curative Allocation.

 

2.3.1. Amount and Eligibility. If neither of the section 401(k) tests set forth
in Section 2.1 of this Appendix has been satisfied and a distribution of “excess
contributions” has not been made pursuant to Section 2.2 of this Appendix, then
the Employer shall make a discretionary contribution for that Plan Year.
Forfeitures shall not be included in this allocation. Only those Participants
who were not eligible Highly Compensated Employees for that Plan Year and for
whom some contribution was made pursuant to Section 3.2 of the Plan Statement
for such Plan Year shall share in such allocation. This allocation shall be made
first to the Participant with the least amount of compensation and then, in
ascending order of compensation, to other Participants. The amount of the
Employer discretionary contribution to be so allocated shall be that amount
required to cause the Plan to satisfy either of the section 401(k) tests set
forth in Section 2.1 of this Appendix for the Plan Year; provided, however, that
in no case shall amounts be so allocated to cause a Participant’s deferral
percentage to exceed twenty percent (20%). Such Employer discretionary
contribution shall be treated as elective contributions subject to
section 1.401(k)-1(b)(5) of the Income Tax Regulations, which is incorporated
herein.

 

2.3.2. Crediting to Account. The Employer discretionary contribution which is so
allocated to a Participant shall be allocated to that Participant’s Retirement
Savings Account for the Plan Year with respect to which it is made and, for the
purposes of Section 4, shall be credited as soon as practicable after it is
received by the Trustee.

 

SECTION 3

 

SECTION 401(m) COMPLIANCE

 

3.1. Section 401(m) Compliance.

 

3.1.1. Safe Harbor Compliance. If the Plan satisfies the requirements of
section 401(m)(11) of the Code for any Plan Year beginning after December 31,
1998, the provisions of this Section 3.1 of Appendix D shall not apply to the
Plan for such Plan Year.

 

3.1.2. Special Definitions. For purposes of this Section 3, the following
special definitions shall apply:

 

  (a) An eligible employee means an individual who is eligible to receive an
Employer matching contribution for any portion of the Plan Year (whether or not
the individual does so).

 

  (b) An eligible Highly Compensated Employee means an eligible employee who is
a Highly Compensated Employee.

 

D-7



--------------------------------------------------------------------------------

  (c) Contribution percentage means the ratio (calculated separately for each
eligible employee) of:

 

  (i) the total amount, for the Plan Year, of Employer contributions credited to
the eligible employee’s Employer Matching Account excluding any Employer
matching contributions used in determining the deferral percentage under
Section 2.1.2(c)(i) of this Appendix, and including, if the Committee elects,
all or a portion of the Employer contributions credited to the eligible
employee’s Retirement Savings Account, provided that the 401(k) compliance
testing under Section 2.1 of this Appendix is satisfied both with and without
exclusion of such Employer contributions, to

 

  (ii) the eligible employee’s Recognized Compensation for the portion of such
Plan Year that the employee is an eligible employee.

 

For this purpose, Employer contributions will be considered made in the Plan
Year if they are allocated as of a date during such Plan Year and are delivered
to the Trustee within twelve (12) months after the end of such Plan Year.

 

  (d) Average contribution percentage means, for a specified group of eligible
employees for the Plan Year, the average of the contribution percentages for all
eligible employees in such group.

 

3.1.3. Special Rules. For purposes of this Section 3.1, the following special
rules apply:

 

  (a) Rounding. The contribution percentage of each eligible employee and the
average contribution percentage for each group of eligible employees shall be
calculated to the nearest one-hundredth of one percent.

 

  (b) Multiple Plans. In the case of an eligible Highly Compensated Employee who
participates in any other plan of the Employer and Affiliates (other than an
employee stock ownership plan described in sections 409(a) and 4975(e)(7) of the
Code) to which Employer matching contributions are made on behalf of the
eligible Highly Compensated Employee, all such Employer matching contributions,
and if used to determine the contribution percentage of eligible employees,
Employer contributions made pursuant to a salary reduction agreement shall be
aggregated for purposes of determining the eligible Highly Compensated
Employee’s contribution percentage; provided, however, that such Employer
contributions made under an employee stock ownership plan shall not be
aggregated.

 

  (c)

Permissive Aggregation. If this Plan satisfies the requirements of
sections 401(m), 401(a)(4) or 410(b) of the Code only if aggregated with one or
more other plans, or if one or more other plans satisfy the requirements of such
sections of the Code only if aggregated with this

 

D-8



--------------------------------------------------------------------------------

 

Plan, then this Section 3.1 shall be applied by determining the average
contribution percentage of eligible employees as if all such plans were a single
plan. Plans may be aggregated in order to satisfy section 401(m) of the Code
only if they have the same Plan Year and they use the same 401(m) testing
method.

 

3.1.4. The 401(m) Tests. Notwithstanding the foregoing provisions, at least one
of the following two tests must be satisfied for each Plan Year:

 

Test 1:    The average contribution percentage for the group of eligible Highly
Compensated Employees for the
current Plan Year is not more than the average contribution percentage of all
other eligible employees
for the current Plan Year multiplied by one and twenty-five hundredths (1.25).
Test 2:    The excess of the average contribution percentage for the group of
eligible Highly Compensated Employees for the current Plan Year over the average
contribution percentage of all other eligible employees for the current Plan
Year is not more than two (2) percentage points, and the average contribution
percentage for the group of eligible Highly Compensated Employees for the
current Plan Year is not more than the average contribution percentage of all
other eligible employees for the current Plan Year multiplied by two (2).

 

The Committee may, however, elect in accordance with further guidance issued by
the Secretary of the Treasury to substitute the average contribution percentage
of all other eligible employees for the preceding Plan Year for the average
contribution percentage of all other eligible employees for the current Plan
Year in Tests 1 and 2 above. Any election made by the Committee to use the
average contribution percentage of all other eligible employees for the
preceding Plan Year in Tests 1 and 2 above may only be changed in the manner
prescribed by the Secretary of the Treasury.

 

3.1.5. Preventative Action Prior to Plan Year End. If the Committee determines
that neither of the tests described in Section 3.1.4 will be satisfied (or may
not be satisfied) for a Plan Year, then during such Plan Year, the Committee may
from time to time establish (and modify) maximums for Employer matching
contributions of eligible Highly Compensated Employees that are less than the
contributions which would otherwise be permitted or provided. No Employer
matching contributions shall be made in excess of such maximums after the date
such maximums are effective. The Committee shall prescribe rules concerning such
modifications, including the frequency of applying the tests designed in
Section 3.1.4 and the commencement and termination dates for any modifications.

 

3.2. Distribution of Excess Aggregate Contributions.

 

3.2.1. In General. Notwithstanding any other provision of the Plan Statement,
excess aggregate contributions, plus any income and minus any loss allocable
thereto, shall be distributed no later than the last day of the following Plan
Year to eligible Highly Compensated Employees as determined in this Section.

 

D-9



--------------------------------------------------------------------------------

3.2.2. Determining Excess Aggregate Contributions. For purposes of this Section,
excess aggregate contributions shall mean, with respect to any Plan Year, the
excess of:

 

  (a) the aggregate amount of contributions taken into account in computing the
average contribution percentage of eligible Highly Compensated Employees for
such Plan Year, over

 

  (b) the maximum amount of such contributions permitted by the section 401(m)
tests described in Section 3.1 of this Appendix. Such maximum amount of
contributions shall be determined by reducing (not distributing) eligible Highly
Compensated Employees’ contributions as follows:

 

  (i) The Employer matching contributions for the eligible Highly Compensated
Employee who has the highest contribution percentage shall be reduced by the
amount required to cause such eligible Highly Compensated Employee’s
contribution percentage to equal the next highest contribution percentage of an
eligible Highly Compensated Employee.

 

  (ii) If neither of the tests is satisfied after such reduction, the Employer
matching contributions for eligible Highly Compensated Employees who then have
the highest contribution percentage (including those reduced under (i) above)
shall be reduced by the amount required to cause such eligible Highly
Compensated Employees’ contribution percentage to equal the next highest
contribution percentage of an eligible Highly Compensated Employee.

 

  (iii) If neither of the tests is satisfied after such reductions, this method
of reduction shall be repeated one or more additional times until one of the
tests is satisfied.

 

3.2.3. Distribution of Excess Aggregate Contributions. Excess aggregate
contributions, plus any income and minus any loss allocable thereto, shall be
distributed from the Participant’s Employer Matching Account (and, if
applicable, the Participant’s Retirement Savings Account in proportion to the
Participant’s Employer matching contributions, and if used to determine the
contribution percentage under Section 3.1 of this Appendix, elective
contributions for the Plan Year. The amount of excess aggregate contributions to
be distributed on behalf of each eligible Highly Compensated Employee for the
Plan Year shall be equal to the amount of reduction determined as follows:

 

  (a)

The Employer matching contributions of the eligible Highly Compensated Employee
who has the highest dollar amount of such contributions shall be reduced by the
amount required to cause such eligible Highly Compensated Employee’s
contributions to equal the next

 

D-10



--------------------------------------------------------------------------------

 

highest dollar amount received by eligible Highly Compensated Employees.

 

  (b) If any excess aggregate contributions remain after performing (a), then
the eligible Highly Compensated Employees who have the next highest dollar
amount of Employer matching contributions (including those reduced under
(a) above) shall be reduced by the amount required to cause such eligible Highly
Compensated Employees’ contributions to equal the next highest dollar amount
received by eligible Highly Compensated Employees.

 

  (c) If any excess aggregate contributions remain after performing (a) and (b),
this method of reduction shall be repeated one or more additional times until no
excess aggregate contributions remain.

 

Provided, however, if the total amount of reduction determined in (a) through
(c) would be greater than the amount of excess aggregate contributions, then the
final reduction amount shall be decreased so that the total amount of reductions
equals the amount of excess aggregate contributions.

 

3.2.4. Determination of Income or Loss. The excess aggregate contributions to be
distributed to any eligible Highly Compensated Employee shall be adjusted for
income or loss. Unless the Committee directs otherwise in writing, the income or
loss allocable to excess aggregate contributions to be distributed shall be
determined by multiplying the income or loss allocable to the eligible Highly
Compensated Employee’s Employer matching contributions (to the extent used to
determine the eligible Highly Compensated Employee’s contribution percentage
under Section 3.1 of this Appendix), and if used to determine an eligible Highly
Compensated Employee’s contribution percentage under Section 3.1 of this
Appendix, elective contributions for the Plan Year by a fraction, the numerator
of which is the excess aggregate contributions to be distributed to the eligible
Highly Compensated Employee for the Plan Year and the denominator of which is
the sum of the eligible Highly Compensated Employee’s account balances
attributable to Employer matching contributions and such elective contributions
on the last day of the Plan Year, without regard to any income or loss occurring
during such Plan Year.

 

3.2.5. Orphaned Matching Contributions. If elective contributions treated as
excess aggregate contributions are distributed pursuant to this Section 3.2,
applicable matching contributions under Section 3.3 of the Plan Statement shall
be treated as forfeitures and reallocated as provided in Section 6.2.

 

3.3. Section 401(m) Curative Allocation.

 

3.3.1. Amount and Eligibility. If neither of the section 401(m) tests set forth
in Section 3.1 of this Appendix has been satisfied and a distribution of “excess
aggregate contributions” has not been made pursuant to Section 3.2 of this
Appendix, then the Employer shall make an additional matching contribution for
that Plan Year. Forfeitures shall not be included in this allocation. Only those
Participants who were not eligible Highly Compensated

 

D-11



--------------------------------------------------------------------------------

Employees for that Plan Year and who were entitled to receive an Employer
matching contribution shall share in such allocation. This allocation shall be
made first to the Participant with the least amount of compensation and then, in
ascending order of compensation, to other Participants. The amount of the
Employer matching contribution to be so allocated shall be that amount required
to cause the Plan to satisfy either of the section 401(m) tests set forth in
Section 3.1 of this Appendix for the Plan Year.

 

3.3.2. Crediting to Account. The Employer matching contribution which is so
allocated to a Participant shall be allocated to that Participant’s Employer
Matching Account for the Plan Year with respect to which it is made and, for the
purposes of Section 4, shall be credited as soon as practicable after it is
received by the Trustee.

 

D-12



--------------------------------------------------------------------------------

 

APPENDIX E

 

DISTRIBUTION OF PENSION ACCOUNTS

 

SECTION 1

 

INTRODUCTION

 

If a distribution is requested from a Participant’s Pension Account, the
distribution rules of Section 7 of the Plan Statement shall apply, as modified
by this Appendix E. Terms defined in the Plan Statement shall have the same
meaning when used in this Appendix. In addition, when used in this Appendix, the
following terms shall have the following meanings:

 

1.1. Life Annuity Contract. A Life Annuity contract is an immediate annuity
contract issued as an individual policy or under a group or master contract
which provides for a monthly annuity payable to and for (i) the lifetime of an
unmarried Participant beginning as of the date of distribution, or (ii) the
lifetime of the surviving spouse of a Participant beginning as of the date of
distribution. The contract shall be a Life Annuity contract only if it is issued
on a premium basis which does not discriminate on the basis of the sex of the
Participant or the surviving spouse.

 

1.2. QJ&SA Contract. A QJ&SA contract is an immediate annuity contract issued as
an individual policy or under a master or group contract which provides for a
monthly annuity payable to and for the lifetime of the Participant beginning as
of the date of distribution with a survivor annuity payable monthly after the
death of the Participant to and for the lifetime of the surviving spouse of the
Participant (to whom the Participant was married on the date as of which the
first payment is due) in an amount equal to fifty percent (50%) of the amount
payable during the joint lives of the Participant and the surviving spouse. The
contract shall be a QJ&SA contract only if it is issued on a premium basis which
does not discriminate on the basis of the sex of the Participant or the
surviving spouse.

 

SECTION 2

 

DISTRIBUTIONS TO PARTICIPANTS

 

2.1. Spousal Consent Required. If a Participant’s Vested Total Account exceeds
Five Thousand Dollars ($5,000) at the time of distribution, the consent of such
Participant’s spouse shall be required to make distributions from the Plan in
any form other than a QJ&SA Contract.

 

E-1



--------------------------------------------------------------------------------

2.2. Forms of Distribution. At the direction of the Committee (subject to
Section 2.3 of this Appendix E), the Trustee shall make distribution of the
Participant’s Vested Pension Account to the Participant in one of the following
ways as the Participant shall designate:

 

  (a) Lump Sum. Distribution of a Participant’s Vested Total Account shall be
made in a single lump sum.

 

  (b) Life Annuities. Distribution of a Participant’s Vested Total Account shall
be made in a lump sum, and with respect to a Participant’s Vested Pension
Account, by purchasing and distributing a single premium, immediate (not
deferred), fixed (not variable) annuity contract which shall be nontransferable
to anyone but the issuer, and which shall provide for benefits which are
hereinafter defined as a QJ&SA contract in the case of a married Participant, or
a Life Annuity contract in the case of an unmarried Participant.

 

2.3. Presumptive Form. The selection of a form of distribution shall be subject,
however, to the following rules:

 

  (a) Required Lump Sum. If the value of the Participant’s Vested Total Account
does not exceed Five Thousand Dollars ($5,000), the only form of distribution
available is a single lump sum. If the value of the Participant’s Vested Total
Account does not exceed One Thousand Dollars ($1,000), the distribution shall be
made in a single lump sum without an application for distribution as provided in
Section 7.1.1(a).

 

  (b) Married Participant. In the case of any distribution which is to be made:

 

  (i) when paragraph (a) above is not applicable, and

 

  (ii) to a Participant who is married on the date when such distribution is to
be made, and

 

  (iii) to a Participant who has not rejected distribution in the form of a
QJ&SA contract,

 

distribution shall be effected for such Participant by applying the entire
Vested Pension Account to purchase and distribute to such Participant a QJ&SA
contract. A Participant may reject distribution in the form of a QJ&SA contract
by filing with the Committee an affirmative written rejection of distribution in
that form and an election of a lump sum form of distribution not more than
ninety (90) days before the date of distribution. Such a rejection may be made
or revoked at any time and any number of times until the date of distribution. A
rejection shall not be effective unless the Participant’s spouse consents. To be
valid, the consent of the

 

E-2



--------------------------------------------------------------------------------

spouse must be in writing, must acknowledge the effect of the distribution, must
be witnessed by a notary public, must be given during the ninety (90) day period
before the date of distribution and must relate to that specific distribution.
The consent of the spouse must be to a lump sum form of distribution. The
Participant may elect to change the form of distribution to the QJ&SA contract
without any requirement of further spousal consent. The consent of the spouse
shall be irrevocable and shall be effective only with respect to that spouse.
Distribution shall not commence more than ninety (90) days after nor, subject to
Section 4.1 of this Appendix E, less than thirty (30) days after the date the
Participant is furnished with a written explanation of the terms and conditions
of the QJ&SA contract, the Participant’s right to reject, and the effect of
rejecting distribution in the form of the QJ&SA contract, the requirement for
the consent of the Participant’s spouse, the right to revoke a prior rejection
of distribution in the form of a QJ&SA contract, and the right to make any
number of further revocations or rejections until the date of distribution.

 

  (c) Unmarried Participant. In the case of any distribution which is to be
made:

 

  (i) when paragraph (a) above is not applicable, and

 

  (ii) to a Participant who is not married on the date when such distribution is
to be made, and

 

  (iii) to a Participant who has not rejected distribution in the form of a Life
Annuity contract,

 

distribution shall be effected for such Participant by applying the entire
Vested Pension Account to purchase and distribute to such Participant a Life
Annuity contract. A Participant may reject distribution in the form of a Life
Annuity contract by filing with the Committee an affirmative written rejection
of distribution in that form and an election of a lump sum form of distribution
permitted not more than ninety (90) days before the date of distribution. Such a
rejection may be made or revoked at any time and any number of times until the
date of distribution. Distribution shall not commence more than ninety (90) days
after nor, subject to Section 4.1 of this Appendix E, less than thirty (30) days
after the date the Participant is furnished with a written explanation of the
terms and conditions of the Life Annuity contract, the Participant’s right to
reject, and the effect of rejecting distribution in the form of the Life Annuity
contract, the right to revoke a prior rejection of distribution in the form of a
Life Annuity contract, and the right to make any number of further revocations
or rejections until the date of distribution.

 

E-3



--------------------------------------------------------------------------------

SECTION 3

 

DISTRIBUTIONS TO BENEFICIARIES

 

3.1. Form of Distribution. At the direction of the Committee (subject to
Section 3.2 of this Appendix E), the Trustee shall make distribution of the
Participant’s Vested Pension Account to the Beneficiary in one the following
ways as the Beneficiary shall designate:

 

  (a) Lump Sum. Distribution of a Participant’s Vested Total Account shall be
made in a single lump sum payment.

 

  (b) Life Annuities for Surviving Spouse. If the Beneficiary is the surviving
spouse of a Participant, distribution of the Participant’s Vested Total Account
shall be made in a lump sum, and with respect to the Participant’s Vested
Pension Account, by purchasing and distributing a single premium, immediate (not
deferred), fixed (not variable), annuity contract which shall be nontransferable
to anyone but the issuer, and which shall provide for benefits which are
hereinafter defined as a Life Annuity contract.

 

3.2. Presumptive Form. The selection of a form of distribution shall be subject,
however, to the following rules:

 

  (a) Required Lump Sum. If the value of the Participant’s Vested Total Account
does not exceed Five Thousand Dollars ($5,000), the only form of distribution
available is a single lump sum. If the value of the Participant’s Vested Total
Account does not exceed One Thousand Dollars ($1,000), the distribution shall be
made in a single lump sum without an application for distribution as provided in
Section 7.3.1(a) of the Plan Statement.

 

  (b) Surviving Spouse Beneficiary. In the case of a distribution which is made:

 

  (i) when paragraph (a) above is not applicable, and

 

  (ii) to the surviving spouse of a Participant, and

 

  (iii) when such surviving spouse has not rejected distribution in the form of
a Life Annuity contract,

 

distribution shall be effected for such surviving spouse by applying the entire
Vested Pension Account to purchase and distribute to such surviving spouse a
Life Annuity contract. A surviving spouse may reject distribution in the form of
a Life Annuity contract by filing with the Committee an affirmative written
rejection of distribution in that form and an election of a lump sum form of
distribution not more than ninety (90)

 

E-4



--------------------------------------------------------------------------------

days before the date of distribution. Such a rejection may be made or revoked at
any time and any number of times until the date of distribution. Distribution
shall not commence more than ninety (90) days after nor, subject to Section 4.1
of this Appendix E, less than thirty (30) days after the date the surviving
spouse is furnished a written explanation of the terms and conditions of the
Life Annuity contract, the surviving spouse’s right to reject, and the effect of
a rejection of distribution in the form of the Life Annuity contract, the right
to revoke a prior rejection of distribution in the form of a Life Annuity
contract, and the right to make any number of further revocations or rejections
until the date of distribution.

 

SECTION 4

 

NOTICE REQUIREMENTS

 

Section 7.5.1 of the Plan Statement is modified to read as follows for all
distributions made to a Participant or a Beneficiary from the Participant’s
Vested Pension Account:

 

4.1. Notices. The Committee will issue such notices as may be required under
sections 402(f), 411(a)(11), 417(a)(3) and other sections of the Code in
connection with distributions from the Plan, and no distribution will be made
unless it is consistent with such notice requirements. Generally, distributions
may not commence as of a date that is more than ninety (90) days or less than
thirty (30) days after such notices are given to the Participant. Distribution
may commence less than thirty (30) days after the notice required under
section 1.411(a)-11(c) of the income tax regulations or the notice required
under section 1.402(f)-1 of the income tax regulations is given, provided
however, that:

 

  (a) the Committee clearly informs the distributee that the distributee has a
right to a period of at least thirty (30) days after receiving such notices to
consider whether or not to elect distribution and, if applicable, to elect a
particular distribution option; and

 

  (b) the distributee, after receiving the notice, affirmatively elects a
distribution; and

 

  (c) the distributee may revoke an affirmative distribution election by
notifying the Committee of such revocation prior to the date as of which such
distribution is to be made; and

 

  (d) the date of distribution is at least seven (7) days after the date the
distributee received the notice required under section 417(a)(3) of the Code.

 

E-5



--------------------------------------------------------------------------------

SECTION 5

 

BENEFICIARY DESIGNATION

 

5.1. Right to Designate. Each Participant may designate, upon forms to be
furnished by and filed with the Committee, one or more primary Beneficiaries or
alternative Beneficiaries to receive all or a specified part of the
Participant’s Vested Pension Account in the event of the Participant’s death.
The Participant may change or revoke any such designation from time to time
without notice to or consent from any Beneficiary or spouse. No such
designation, change or revocation shall be effective unless executed by the
Participant and received by the Committee during the Participant’s lifetime. If,
however, such designation of a Beneficiary is made before the first day of the
Plan Year in which the Participant attains age thirty-five (35) years and the
Participant dies on or after that date while married, the Beneficiary
designation with respect to the Vested Pension Account is void.

 

E-6



--------------------------------------------------------------------------------

 

APPENDIX F

 

DISTRIBUTION OF ESOP ACCOUNTS

 

SECTION 1

 

INTRODUCTION

 

If a distribution is requested from a Participant’s ESOP Account, the
distribution rules of Section 7 of the Plan Statement shall apply, as modified
by this Appendix F. Terms defined in the Plan Statement shall have the same
meaning when used in this Appendix.

 

SECTION 2

 

IN-SERVICE DISTRIBUTIONS

 

2.1. In-Service Distributions. Effective, October 15, 2005, a Participant may
receive a distribution while employed from all or a portion of such
Participant’s Vested ESOP Account. To receive such a distribution, the
Participant must apply to the Committee. In the application, the Participant
shall specify the amount to be distributed. Such distribution shall be approved
by the Committee and such distribution shall be made in a lump sum payment as
soon as administratively practicable following the approval of the application
by the Committee. The Committee may prescribe rules regarding the form of such
application, the method of filing such application (including telephonic,
electronic or similar methods) and the information required to be furnished in
connection with such application.

 

2.2. Spousal Consent Not Required. Spousal consent shall not be required to make
an in-service distribution to a married Participant.

 

2.3. Coordination with Section 4.1. If a distribution is made from an ESOP
Account which is invested in more than one (1) Subfund authorized and
established under Section 4.1, the amount distributed shall be charged to each
Subfund in the same proportions as the ESOP Account is invested in each Subfund.

 

SECTION 3

 

DISTRIBUTIONS IN KIND OR IN CASH

 

The Participant (or Beneficiary) may elect distribution of the Participant’s
Vested ESOP Account in one of the following ways:

 

  (a) entirely in Employer securities (and such cash as may be necessary to
represent fractional shares of such stock),

 

F-1



--------------------------------------------------------------------------------

  (b) Employer securities solely for the portion of the Participant’s Vested
ESOP Account invested in the Entegris Stock Subfund and the remainder in cash
(including cash as may be necessary to represent fractional shares), or

 

  (c) entirely in cash.

 

In the absence of an election to receive Employer securities, the portion of the
Participant’s Vested ESOP Account invested in the Entegris Stock Subfund shall
be distributed in Employer securities solely for the portion of the
Participant’s Vested ESOP Account invested in the Entegris Stock Subfund and the
remainder in cash (including cash as may be necessary to represent fractional
shares). In the case of cash distributions in lieu of shares or fractional
shares of Employer securities, such shares or fractional shares shall be valued
as of the Valuation Date as of which distribution is made.

 

F-2